Exhibit 10.1

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF OCTOBER 27, 2015

 

BY AND AMONG

 

QUALITYTECH, LP,

 

AS BORROWER

 

AND

 

KEYBANK NATIONAL ASSOCIATION,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

 

AND

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

KEYBANK NATIONAL ASSOCIATION,

 

AS AGENT,

 

AND

 

BANK OF AMERICA, N.A,

 

CITIZENS BANK, NATIONAL ASSOCIATION f/k/a RBS CITIZENS, N.A.

 

DEUTSCHE BANK SECURITIES INC.,

 

REGIONS BANK,

 

SUNTRUST BANK,

 

AND

 

TORONTO DOMINION (TEXAS) LLC,

 

AS CO-SYNDICATION AGENTS,

 

AND

 

KEYBANC CAPITAL MARKETS, INC.,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

AND

 

REGIONS CAPITAL MARKETS,

 

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

   

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of the 27th day of October, 2015, by and among QUALITYTECH, LP, a Delaware
limited partnership (“QTLP” or the “Borrower”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), the other lending institutions which are parties to this Agreement
as “Lenders”, and the other lending institutions that may become parties hereto
pursuant to §18 (together with KeyBank, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, as Agent for the Lenders (the “Agent”), KEYBANC CAPITAL MARKETS,
INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and REGIONS CAPITAL
MARKETS, as Joint Lead Arrangers and Joint Bookrunners (collectively, the “Joint
Lead Arrangers and Bookrunners”), and BANK OF AMERICA, N.A., as Co-Syndication
Agent, CITIZENS BANK, NATIONAL ASSOCIATION f/k/a RBS CITIZENS, N.A., as
Co-Syndication Agent, DEUTSCHE BANK SECURITIES INC., as Co-Syndication Agent,
and REGIONS BANK, as Co-Syndication Agent, and SUNTRUST BANK, as Co-Syndication
Agent, and TORONTO DOMINION (TEXAS) LLC, as Co-Syndication Agent.

 

RECITALS

 

WHEREAS, the Borrower, KeyBank, individually and as administrative agent, and
the other parties thereto have entered into that certain Third Amended and
Restated Credit Agreement dated as of December 17, 2014, as amended by that
certain First Amendment to Third Amended and Restated Credit Agreement dated as
of June 5, 2015, and that certain Second Amendment to Third Amended and Restated
Credit Agreement dated as of June 26, 2015 (collectively, the “Third Amended and
Restated Credit Agreement”); and

 

WHEREAS, the parties desire to enter into this Agreement to amend and restate
the Third Amended and Restated Credit Agreement in its entirety;

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree and
amend and restate as follows:

 

§1.          DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1        Definitions. The following terms shall have the meanings set forth
in this §l or elsewhere in the provisions of this Agreement referred to below:

 

Additional Commitment Request Notice. See §2.11(b).

 

Additional Subsidiary Guarantor. Each additional Subsidiary of Parent Company
which becomes a Guarantor pursuant to §5.3.

 

Adjusted Consolidated EBITDA. On any date of determination, (a) the Consolidated
EBITDA for the prior two (2) fiscal quarters most recently ended, multiplied by
two (2), less (b) the Capital Reserve.

 

 2 

 

 

Adjusted Net Operating Income. On any date of determination, (a) the Net
Operating Income for the prior two (2) fiscal quarters most recently ended,
multiplied by two (2), less (b) the Capital Reserve.

 

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person or any Person who has a direct familial relationship by blood,
marriage, or otherwise with the Borrower or any Affiliate of either of them. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “control”, “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty-five percent (25%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing twenty-five percent (25%) or
more of the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

 

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

 

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

 

Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by
Agent.

 

Agreement. This Fourth Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.

 

Agreement Regarding Fees. See §4.2.

 

Assignment and Acceptance Agreement. See §18.1.

 

Authority. Fulton County Development Authority, a body corporate and politic
created and existing under the laws of the State of Georgia.

 

Authorized Officer. Any of the following Persons: Shirley Goza, Jay Ketterling,
Bill Schafer or Chad L. Williams and such other Persons as the Borrower shall
designate in a written notice to Agent.

 

Balance Sheet Date. June 30, 2015.

 

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

 3 

 

 

Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate,”
(b) one-half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) the applicable LIBOR for a one month interest period plus one percent (1.0%)
per annum. The Base Rate is a reference rate and does not necessarily represent
the lowest or best rate being charged to any customer. Any change in the rate of
interest payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

 

Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans, the Term
Base Rate Loans and the Swing Loans bearing interest calculated by reference to
the Base Rate.

 

Bond. See §6.31(f).

 

Bond Subordinate Debt. All amounts loaned to the Authority and which are subject
to the Bond Subordination and Standstill Agreement.

 

Bond Subordination and Standstill Agreement. The Fourth Amended and Restated
Subordination and Standstill Agreement of even date herewith, by and between
QIPM, Agent and the Authority, which relates to the Bond Subordinate Debt, as
the same may be modified or amended.

 

Borrower. As stated in the preamble hereto.

 

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of the Borrower
to draw down, on the first day of the applicable Interest Period, any amount as
to which the Borrower has elected a LIBOR Rate Loan. The maximum Breakage Cost
will not exceed the positive difference between the existing LIBOR rate for the
LIBOR Rate Loan being paid, converted or failed to be drawn down, if higher, and
the then current LIBOR rate for LIBOR Rate Loans on such date for a similar
Interest Period multiplied by the amount being repaid times the number of days
remaining in the existing LIBOR rate divided by 365.

 

Building. With respect to each parcel of Real Estate, all of the buildings,
structures and improvements now or hereafter located thereon.

 

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

Capital Reserve. For any period and with respect to any improved portion of a
Stabilized Property, an amount equal to $0.25 multiplied by the total raised
square footage of the Buildings in such Real Estate. If the term Capital Reserve
is used without reference to any specific Real Estate, then the amount shall be
determined on a pro rata aggregate basis with respect to all Real Estate of the
Borrower and its Subsidiaries and a proportionate share of all Real Estate of
all Unconsolidated Affiliates of Parent Company. The Capital Reserve shall be
calculated based on the total raised square footage of the Buildings owned (or
ground leased) at the end of each fiscal quarter, less the total raised square
footage of unoccupied space held for development or redevelopment.

 

 4 

 

 

Capitalization Rate.

 

(a)          With respect to any Stabilized Property owned or leased pursuant to
a Ground Lease by Borrower or any of its Subsidiaries, an amount equal to eight
and one-half percent (8.50%) (the “Primary Capitalization Rate”).

 

(b)          (i) with respect to any Stabilized Property of Borrower or any of
its Subsidiaries that is a Leased Property with a remaining lease term of
greater or equal to ten (10) years, an amount equal to eleven percent (11.00%) ,
or (ii) with respect to any Stabilized Property of Borrower or any of its
Subsidiaries that is a Leased Property with a remaining lease term of less than
ten (10) years, an amount (expressed as a percentage) equal to (a) one (1),
divided by (b) the balance of the remaining lease term in years and months
rounded down to the next full calendar month (e.g., five years, six months and
five days of remaining lease term would be equal to 5.5) minus one (1) ((i) or
(ii), as applicable, being the “Leased Property Capitalization Rate”). For the
avoidance of doubt, the Leased Property Capitalization Rate shall never be less
than zero.

 

(c)          With respect to any Data Center Property being managed by the
Parent Company or any of its Subsidiaries for an unaffiliated third party under
a CFM Agreement acceptable to the Agent in its reasonable discretion, an amount
equal to twenty percent (20.0%) (the “CFM Capitalization Rate”).

 

Capitalized Lease. Any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations of
the lessee or the obligor are required to be capitalized on the balance sheet of
such Person in accordance with GAAP.

 

Capitalized Lease Obligations. With respect to any Person, the obligations of
such Person to pay rent or other amounts under any Capitalized Lease the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP, and the final maturity of such obligations shall be the
date of the last payment of such amounts due under such capital lease (or other
arrangement) prior to the first date on which such capital lease (or other
arrangement) may be terminated by the lessee without payment of a premium or a
penalty.

 

Carpathia Amsterdam. Collectively, (a) Luttenbergweg 4, 1100 AL Amsterdam, The
Netherlands, (b) Postbox/Postbus 12478 1100 AL, Amsterdam, The Netherlands, and
(c) Luttenbergweg 2-4 1101 EC Amsterdam Zuidoost, Luttenbergweg 2-4 1101 EC
Amsterdam Zuidoost, The Netherlands.

 

Carpathia Ashburn. Collectively, 21691 Filigree Ct., Ashburn, Virginia 20147;
21701 Filigree Ct., Ashburn, Virginia 20147; 21711 Filigree Ct., Suite A,
Ashburn, Virginia 20147; 21715 Filigree Ct., Ashburn, Virginia 20147; 21721
Filigree Ct., Ashburn, Virginia 20147; 21551 Beaumeade Cir., Ashburn, Virginia
20147; and 44470 Chilum Pl., Ashburn, Virginia 20147.

 

 5 

 

 

Carpathia Data Centers. Collectively, the Carpathia US Data Centers and the
Carpathia International Data Centers.

 

Carpathia DRT-PHX. 120 E. Van Buren Street, Suite 120, Phoenix, Arizona 85004.

 

Carpathia Harrisonburg. 139 Tyco Street, Harrisonburg, Viriginia 22802.

 

Carpathia Hong Kong. 1/F Kerry Warehouse, 3 Shing Yiu Street, Kwai Chung, Hong
Kong.

 

Carpathia International Data Centers. Collectively, Carpathia Amsterdam,
Carpathia Hong Kong, Carpathia London, Carpathia Toronto and Carpathia Sydney.

 

Carpathia London. 8 Buckingham Avenue, Slough Trading Estate, Slough, Berkshire
SL1 4AX, England.

 

Carpathia San Jose. Collectively, 9 Great Oaks Boulevard, San Jose, California
95119; and 1735 Lundy Avenue, San Jose, California 95131.

 

Carpathia Secaucus. 755 Secaucus Road, Secaucus, New Jersey 07094.

 

Carpathia Sydney. Unit B 639 Gardners Rd, Mascot NSW 2020, Australia.

 

Carpathia Toronto. 151 Front Street West, Suite 600, Toronto, ON M5J 2N1.

 

Carpathia US Data Centers. Collectively, Carpathia DRT-PHX, Carpathia Vault,
Carpathia Ashburn, Carpathia Harrisonburg, Carpathia San Jose and Carpathia
Secaucus.

 

Carpathia Vault. Collectively, 1506 Moran Road, Dulles, Virginia 20166 and 44874
Moran Road, Dulles, Virginia 20166.

 

Cash Collateralize. To pledge and deposit with or deliver to the Agent, for the
benefit of the Agent, the Issuing Lender, the Swing Loan Lender or the Revolving
Credit Lenders (as applicable), as collateral for the Letter of Credit
Liabilities, Swing Loans or obligations of the Revolving Credit Lenders to fund
participations in respect of either thereof (as the context may require), cash
or, if the Issuing Lender or Swing Loan Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Agent and (b) the
Issuing Lender or Swing Loan Lender, as applicable. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 

 6 

 

 

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date; (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A- or the equivalent
thereof by S&P or A3 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000.00; (iii) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within one hundred twenty (120) days from such date; and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least AAA or the equivalent thereof by Moody’s.

 

CERCLA. The federal Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

 

CFM Agreement. Any agreement pursuant to which a Subsidiary of Parent Company
provides CFM Services to any third party that is not an Affiliate of Borrower,
provided any such CFM Agreement shall be subject to the approval of Agent, which
shall not be unreasonably withheld, conditioned or delayed.

 

CFM Cash Flow. For each Data Center Property being managed by the Parent Company
or any of its Subsidiaries for an unaffiliated third party under a CFM
Agreement, the gross revenue recognized by the Parent Company and its
Subsidiaries less the direct costs accrued by the Parent Company and its
Subsidiaries in providing such CFM Services (but not less than zero) for the
prior two (2) fiscal quarters multiplied by two (2).

 

CFM Services. Critical facilities management services provided by a Subsidiary
of Parent Company to a third party that owns a Data Center Property, which
services are similar to those provided to Data Center Properties owned or leased
by Subsidiaries of Borrower under management agreements.

 

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

 

(a)          Any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), other than Chad L. Williams, General Atlantic, their respective
controlled Affiliates, and Permitted Transferees, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock or
voting interests shall have different voting powers) of the voting stock or
voting interests of REIT equal to at least thirty percent (30.0%); or

 

(b)          As of any date a majority of the Board of Directors or Trustees or
similar body (the “REIT Board”) of REIT consists of individuals who were not
either (i) directors or trustees of REIT as of the corresponding date of the
previous year, or (ii) whose election or nomination to become directors or
trustees was approved by the REIT Board, a majority of which consisted of
individuals described in clause (b)(i) above, or (iii) whose election or
nomination to become directors or trustees was approved by the REIT Board a
majority of which consisted of individuals described in clause (b)(i) above and
individuals described in clause (b)(ii) above; or

 

 7 

 

 

(c)          REIT shall fail to be the sole general partner of the Borrower,
shall fail to own such general partnership interest in the Borrower free of any
Lien (other than Liens permitted by §8.2(i)), or shall fail to control the
management and policies of the Borrower, or shall, together with Chad L.
Williams and his Permitted Transferees, cease to own and control, directly or
indirectly, at least eighty percent (80%) of the outstanding partnership
interests of QTLP; or

 

(d)          The financial results of the Borrower and its Subsidiaries shall
fail to be Consolidated with the accounts of REIT; or

 

(e)          The Borrower or any Guarantor consolidates with, is acquired by, or
merges into or with any Person (other than as permitted by §8.4).

 

For the avoidance of doubt, the term “Change of Control” does not include, and
shall not be deemed to occur as a result of, so long as any class of shares in
REIT are traded on a nationally recognized securities exchange, the issuance,
trading, and redemption of the Equity Interests in REIT, except as expressly set
forth in sub-paragraph (a) above of this definition.

 

Chicago Property. All that certain property located at 2800 S. Ashland Ave.,
Chicago, Illinois 60608.

 

Closing Date. The date of this Agreement.

 

Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

 

Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender, (b) the Term Loan A Commitment of such Lender
and (c) the Term Loan B Commitment of such Lender.

 

Commitment Increase. An increase in the Total Revolving Credit Commitment, Total
Term Loan A Commitment and/or Total Term Loan B to an aggregate Total Commitment
of not more than $1,100,000,000.00 in the aggregate pursuant to §2.11.

 

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement; provided that if the Commitments of the
Lenders have been terminated as provided in this Agreement, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.

 

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

 

 8 

 

 

Compliance Certificate. See §7.4(c).

 

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of Parent Company and its Subsidiaries for such period determined on a
Consolidated basis.

 

Consolidated Fixed Charges. For any period, the sum of (i) Consolidated Interest
Expense for such period, plus (ii) all regularly scheduled principal payments
made with respect to Indebtedness of Parent Company and its Subsidiaries during
such period, other than any balloon or bullet payments necessary to repay
maturing debt in full, plus (iii) all Preferred Distributions paid during such
period. Parent Company’s pro rata share of the fixed charges (the sum of (i),
(ii), and (iii) in the preceding sentence) of Unconsolidated Affiliates of
Parent Company shall be included in determination of Consolidated Fixed Charges.

 

Consolidated Interest Expense. For any period, without duplication, (a) the
total Interest Expense of Parent Company and its Subsidiaries determined on a
consolidated basis, plus (b) such Person’s Equity Percentage of Interest Expense
of its Unconsolidated Affiliates for such period.

 

Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

 

Consolidated Total Indebtedness. All Indebtedness of Parent Company and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication) such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

 

Consolidated Total Unsecured Debt. As of any date of determination, all
Unsecured Debt of Parent Company and its Subsidiaries determined on a
consolidated basis and shall include (without duplication) such Person’s Equity
Percentage of the Unsecured Debt of its Unconsolidated Affiliates.

 

Contribution Agreement. That certain Fourth Amended and Restated Contribution
Agreement dated of even date herewith among the Borrower, the Guarantors a party
thereto and each Additional Subsidiary Guarantor which may hereafter become a
party thereto, as the same may be modified, amended or ratified from time to
time.

 

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

 

Cross-Collateralize. With respect to any Person, shall mean (a) the granting of
a Lien by such Person on all or a portion of the assets of such Person to secure
Indebtedness owing by such Person to a lender and the granting of a Lien by such
Person on the same group of assets to secure Indebtedness owing by such Person
to (i) the same lender under a different agreement, note or other instrument or
(ii) one or more other lenders, or (b) the granting of a Lien by such Person on
more than one project (including its related assets) of such Person to secure
Indebtedness owing by such Person to one or more lenders under one agreement,
note or other instrument or (c) the granting of a Lien by such Person on all or
a portion of its assets to secure Indebtedness owing by another Person.

 

 9 

 

 

DAFC. The Development Authority of Fulton County, Georgia.

 

DAFC Transaction. The conveyance of the Metro Property and the consummation of
the transactions evidenced and contemplated by the Metro Indenture and the Metro
Ground Lease.

 

Data Center Property. (i) Highly specialized, secure single or multi-tenant
facilities used in whole or in substantial part for housing a large number of
computer servers and the key infrastructure, including generators and heating,
ventilation and air conditioning, or HVAC systems, necessary to power and cool
the servers and ancillary office and storage space related thereto, (ii) any
facilities used in whole or in substantial part for technological purposes
similar to those described in sub-part (i) above including, without limitation,
manufacturing of semi-conductors or other special purpose buildings requiring
custom security or environmental controls, (iii) any office building that is
part of a complex or group of buildings containing the types of facilities
described in sub-parts (i) or (ii) above, (iv) the Real Estate of the Borrower
located in Sandston, Virginia commonly known as 6000 Technology Boulevard,
Sandston, Virginia 23150 which shall be used in whole or in part for the uses
described in clauses (i)-(iii) above, and (v) the Real Estate owned by Borrower
or its Subsidiaries located at 8007 Bond Street, Lenexa, Kansas 66215.

 

Debt Offering. The issuance and sale by Parent Company or any of its
Subsidiaries of any debt securities of such Person.

 

Default. See §12.1.

 

Default Rate. See §4.12.

 

Defaulting Lender. Any Lender that, as reasonably determined by the Agent, (a)
has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and the Borrower or the Agent, (b) (i)
has notified the Borrower, the Agent or any Lender that it does not intend to
comply with its funding obligations hereunder or (ii) has made a public
statement to that effect with respect to its funding obligations hereunder,
unless with respect to this clause (b), such failure is subject to a good faith
dispute, (c) has failed, within two (2) Business Days after request by the
Agent, to confirm in a manner reasonably satisfactory to the Agent that it will
comply with its funding obligations hereunder; provided that, notwithstanding
the provisions of §2.14, such Lender shall cease to be a Defaulting Lender upon
the Agent’s receipt of confirmation that such Defaulting Lender will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any bankruptcy,
insolvency, reorganization, liquidation, conservatorship, assignment for the
benefit of creditors, moratorium, receivership, rearrangement or similar debtor
relief law of the United States or other applicable jurisdictions from time to
time in effect, including any law for the appointment of the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority as
receiver, conservator, trustee, administrator or any similar capacity, (ii) had
a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person). Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent
demonstrable error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.14(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.

 

 10 

 

 

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

 

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

 

 11 

 

 

Designated Person. See §6.30.

 

Development Property. Any Real Estate owned or acquired by Parent Company and
its Subsidiaries and on which such Person is pursuing construction of one or
more buildings for use as a Data Center Property and for which construction is
proceeding to completion without undue delay from permit denial, construction
delays or otherwise, all pursuant to the ordinary course of business of Parent
Company and its Subsidiaries; provided that any Data Center Property will no
longer be considered to be a Development Property at the earlier of (a) the date
on which such Development Property’s capitalized value determined in accordance
with GAAP exceeds its book value determined in accordance with GAAP, (b) the
date on which all improvements related to the development of such Development
Property have been substantially completed (excluding tenants improvements) for
eighteen (18) months, or (c) the date upon which notice is received by Agent
from the Borrower that it elects to designate such Development Property as a
Stabilized Property. Each individual phase of a given development will be
considered a separate and distinct project for purposes of this definition.

 

Disclosed Competitors. Any of the companies listed on Schedule 1.3 attached
hereto and made a part hereof.

 

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Guarantors, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend or
distribution payable solely in Equity Interests of identical class to the
holders of that class; (b) redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of Guarantors, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding (other than exchange of an
Equity Interest for another Equity Interest of the same Person); and (c) payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of Guarantors, the Borrower, or
any of their respective Subsidiaries now or hereafter outstanding.

 

Dollars or $. Dollars in lawful currency of the United States of America.

 

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

 

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date or
Term Loan Maturity Date, as applicable, is converted in accordance with §4.1.

 

 12 

 

 

EBITDA. With respect to Parent Company and its Subsidiaries for any period
(without duplication): (a) Net Income (or Loss) on a Consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such Net Income (Loss)): (i) depreciation and
amortization expense; (ii) Interest Expense; (iii) income tax expense;
(iv) non-recurring charges and unusual or non-recurring gains and losses; and
(v) other non-cash items, including without limitation, non-cash deferred
compensation expense for officers and employees and amortization of stock
grants; plus (b) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates as provided below; plus (c) Set-up Fees that are amortized over the
term of the applicable Lease. With respect to Unconsolidated Affiliates, EBITDA
attributable to such entities shall be excluded but EBITDA shall include a
Person’s Equity Percentage of Net Income (or Loss) from such Unconsolidated
Affiliates plus its Equity Percentage of (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) non-recurring
charges and extraordinary or non-recurring gains and losses; and (v) other
non-cash items, including without limitation, non-cash deferred compensation
expense for officers and employees and amortization of stock grants from such
Unconsolidated Affiliates. EBITDA shall be adjusted to remove (i) any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FAS 141R, and (ii) merger and
acquisition costs required to be expensed under FAS 141R. Notwithstanding the
foregoing, property management fees (also known as property level general and
administrative expense) shall be adjusted for the greater of (i) actual property
management expenses of such Real Estate, or (ii) an amount equal to four percent
(4.0%) of the gross revenues from such Real Estate excluding straight line
leveling adjustments required under GAAP and amortization of intangibles
pursuant to FAS 141R.

 

Electronic System. See §7.4.

 

Eligible Real Estate. Real Estate:

 

(a)          which is wholly-owned in fee (or leased under (i) a Ground Lease,
acceptable to Agent in its reasonable discretion, or (ii) an Operating Lease
acceptable to the Required Lenders in their reasonable discretion where no Lease
Default exists under such Ground Lease or Operating Lease that is attributable
to Borrower or a Subsidiary Guarantor) by the Borrower or a Subsidiary
Guarantor;

 

(b)          which is located within the 50 States of the United States or the
District of Columbia;

 

(c)          which is improved by an income-producing Data Center Property;

 

(d)          as to which all of the representations set forth in §6 of this
Agreement concerning such Unencumbered Asset Pool Property are true and correct;

 

(e)          as to which the Agent has received and approved all Eligible Real
Estate Qualification Documents, or will receive and approve them prior to
inclusion of such Real Estate in the Unencumbered Asset Pool; and

 

(f)          as to which, notwithstanding anything to the contrary contained
herein , the Agent has approved for inclusion in the Unencumbered Asset Pool
subject to the terms of Section 7.18(b).

 

Eligible Real Estate Qualification Documents. See Schedule 1.2 attached hereto.

 

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, any Guarantor or any ERISA
Affiliate, other than a Multiemployer Plan.

 

 13 

 

 

Environmental Engineer. A firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

 

Environmental Laws. Any agreement or restriction pertaining to any Mold
Condition or any federal, state or local statute, regulation, ordinance, code,
rule, regulation or rule of common law or any judicial or administrative decree
or decision, whether now existing or hereinafter enacted, promulgated or issued,
with respect to any Hazardous Substances, Mold, drinking water, groundwater,
wetlands, landfills, open dumps, storage tanks, underground storage tanks, solid
waste, waste water, storm water run-off, waste emissions or wells. Without
limiting the generality of the foregoing, the term shall encompass each of the
following statutes and their state and local equivalents, and regulations
promulgated thereunder, and amendments and successors to such statutes and
regulations, as are applicable and as may be enacted and promulgated from time
to time: (i) the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (codified in scattered sections of 26 U.S.C.; 33 U.S.C.;
42 U.S.C. and 42 U.S.C. §9601 et seq.); (ii) the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii) the Hazardous Materials
Transportation Act (49 U.S.C. §1801 et seq.); (iv) the Toxic Substances Control
Act (15 U.S.C. §2061 et seq.); (v) the Clean Water Act (33 U.S.C. §1251 et
seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.); (vii) the Safe Drinking
Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et seq.); (viii) the
National Environmental Policy Act of 1969 (42 U.S.C. §4321); (ix) the Superfund
Amendment and Reauthorization Act of 1986 (codified in scattered sections of 10
U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and (x) Title III of the Superfund
Amendment and Reauthorization Act (40 U.S.C. §1101 et seq.).

 

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

Equity Offering. The issuance and sale after the Closing Date by Parent Company
or any of its Subsidiaries of any Equity Interests of such Person.

 

Equity Percentage. The aggregate ownership percentage of the Borrower, a
Guarantor or their respective Subsidiaries in each Unconsolidated Affiliate.

 

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

 

 14 

 

 

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA and any predecessor
entity of any of them.

 

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which Borrower, a Guarantor or an ERISA Affiliate
could have liability under §4062(e) or §4063 of ERISA.

 

Event of Default. See §12.1.

 

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

Existing Letters of Credit. The Letters of Credit issued by Issuing Lender and
described on Schedule 2.10 hereto.

 

Extension Request. See §2.15(a).

 

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations
promulgated thereunder or official interpretations thereof.

 

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

 

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or cash collateral or other
credit support acceptable to the Issuing Lender shall have been provided in
accordance with the terms hereof and (b) with respect to the Swing Loan Lender,
such Defaulting Lender’s Revolving Commitment Percentage of Swing Loans other
than Swing Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders, repaid by the Borrower
or for which cash collateral or other credit support acceptable to the Swing
Loan Lender shall have been provided in accordance with the terms hereof.

 

 15 

 

 

Funds from Operations. With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with GAAP, excluding gains and losses from sales of property,
non-cash impairment charges and non-cash charges and gains from Derivatives
Contracts, plus depreciation and amortization, and after adjustments for
unconsolidated partnerships and joint ventures. Adjustments for unconsolidated
partnerships and joint ventures will be recalculated to reflect funds from
operations on the same basis. Funds from Operations shall be reported in
accordance with NAREIT policies unless otherwise agreed to above in this
definition.

 

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

 

General Atlantic. General Atlantic LLC, a Delaware limited liability company.

 

Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.

 

Gross Asset Value. On a consolidated basis for Parent Company and its
Subsidiaries, Gross Asset Value shall mean the sum of (without duplication with
respect to any Real Estate):

 

(i)          the Adjusted Net Operating Income (but not less than zero) of any
Real Estate of Parent Company or any of its Subsidiaries which is a Stabilized
Property and is (a) owned or (b) leased pursuant to a Ground Lease divided by
the Primary Capitalization Rate; plus

 

(ii)         the Adjusted Net Operating Income (but not less than zero) of any
Real Estate of Parent Company or any of its Subsidiaries which is a Leased
Property divided by the applicable Leased Property Capitalization Rate; plus

 

(iii)        the CFM Cash Flow with respect to any Data Center Property being
managed by Parent Company or any of its Subsidiaries for an unaffiliated third
party under a CFM Agreement divided by the CFM Capitalization Rate; plus

 

 16 

 

 

(iv)        the cost basis book value determined in accordance with GAAP of all
Real Estate acquired by Parent Company or any of its Subsidiaries during the
prior two (2) fiscal quarters most recently ended; plus

 

(v)         the book value determined in accordance with GAAP of all Development
Properties owned by Parent Company or any of its Subsidiaries; plus

 

(vi)        the book value determined in accordance with GAAP of all Land Assets
of Parent Company and its Subsidiaries; plus

 

(vii)       the aggregate amount of all Unrestricted Cash and Cash Equivalents
of Parent Company and its Subsidiaries as of the date of determination; plus

 

(viii)      the amount of cash contained in any accounts established by or for
the benefit of Parent Company or its Subsidiaries to effectuate a tax-deferred
exchange (also known as a “1031” exchange) in connection with the purchase
and/or sale of all or a portion of Real Estate; plus

 

(ix)         to the extent approved by Agent, the aggregate amount of all cash
and Cash Equivalents (excluding amounts included in (vii) and (viii) above) of
Parent Company and its Subsidiaries as of the date of determination that does
not qualify as “Unrestricted” as defined in the definition of Unrestricted Cash
and Cash Equivalents.

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the two fiscal quarters
most recently ended prior to a date of determination. All income, expense and
value associated with assets included in Gross Asset Value disposed of during
the two fiscal quarters most recently ended prior to a date of determination
will be eliminated from calculations. Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Data Center Property. Gross Asset Value will be
adjusted to include an amount equal to Parent Company or any of its
Subsidiaries’ pro rata share (based upon the greater of such Person’s Equity
Percentage in such Unconsolidated Affiliate or such Person’s pro rata liability
for the Indebtedness of such Unconsolidated Affiliate) of the Gross Asset Value
attributable to any of the items listed above in this definition owned by such
Unconsolidated Affiliate. For purposes of this definition, to the extent that
Gross Asset Value attributable to (i) Real Estate assets which are Leased
Properties would exceed fifteen percent (15%) of the Gross Asset Value, or (ii)
Real Estate assets which are on Ground Leases (excluding the Metro Ground Lease)
would exceed twenty-five percent (25%) of the Gross Asset Value, then in each
case such excess shall be excluded.

 

 17 

 

 

Ground Lease. A ground lease relating to Real Estate as to which no default or
event of default has occurred or with the passage of time or the giving of
notice would occur and which contains the following terms and conditions: (a) a
remaining term (exclusive of any unexercised extension options that are subject
to terms or conditions not yet agreed upon and specified in such ground lease or
an amendment thereto, other than a condition that the lessee not be in default
under such ground leases) of at least thirty (30) years or more from the date
such Real Estate becomes an Unencumbered Asset Pool Property, or in the event
such Real Estate is not an Unencumbered Asset Pool Property, then at least
thirty (30) years or more from the date such Real Estate asset was acquired by a
Subsidiary of Parent Company; (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor;
(c) the obligation of the lessor to give the holder of any mortgage lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosure, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including the ability to sublease; (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, and (f ) if such ground
lease relates to an Unencumbered Asset Pool Property, such ground lease is
approved by the Agent in its reasonable discretion. Notwithstanding the
foregoing, the Metro Ground Lease and the Santa Clara Ground Lease are each a
Ground Lease.

 

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Guarantors. Collectively, REIT and those Subsidiaries of Borrower set forth on
Schedule 1.5 hereto, together with any Additional Subsidiary Guarantor.

 

Guarantor Joinder Agreement. The Guarantor Joinder Agreement with respect to the
Guaranty and Contribution Agreement to be executed and delivered pursuant to
§5.3, such Guarantor Joinder Agreement to be substantially in the form of
Exhibit E-2 hereto.

 

Guaranty. The Fourth Amended and Restated Unconditional Guaranty of Payment and
Performance dated of even date herewith given by the Guarantors a party thereto,
each Additional Subsidiary Guarantor which may hereafter become a party thereto
and, for the limited purposes described therein, Borrower, to and for the
benefit of Agent and the Lenders, as the same may be modified, amended, restated
or ratified.

 

Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substance, oil, material, waste or other substance
which is defined, determined or identified as hazardous or toxic under any
Environmental Law. Without limiting the generality of the foregoing, the term
shall mean and include: “hazardous substances” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendment and Reauthorization Act of 1986, or Title III of the Superfund
Amendment and Reauthorization Act, each as amended, and regulations promulgated
thereunder; “hazardous waste” and “regulated substances” as defined in the
Resource Conservation and Recovery Act of 1976, as amended, and regulations
promulgated thereunder; “hazardous materials” as defined in the Hazardous
Materials Transportation Act, as amended, and regulations promulgated
thereunder; and “chemical substance or mixture” as defined in the Toxic
Substances Control Act, as amended, and regulations promulgated thereunder.

 

 18 

 

 

Hedge Obligations. All obligations of the Borrower or a Subsidiary to any Lender
Hedge Provider to make any payments under any agreement with respect to an
interest rate swap, collar, cap or floor or a forward rate agreement or other
agreement regarding the hedging of interest rate risk exposure relating to the
Obligations, and any confirming letter executed pursuant to such hedging
agreement, and which shall include, without limitation, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act, all as
amended, restated or otherwise modified. Under no circumstances shall any of the
Hedge Obligations secured or guaranteed by any Loan Document as to a Guarantor
include any obligation that constitutes an Excluded Hedge Obligation of such
Guarantor.

 

Increase Date. See §2.11(b).

 

Increase Notice. See §2.11(a).

 

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor representing the principal portion under a
Capitalized Lease; (d) all reimbursement obligations of such Person under any
letters of credit or acceptances (whether or not the same have been presented
for payment), but excluding any such reimbursement obligations to the extent
such obligations have been cash collateralized; (e) Off-Balance Sheet
Obligations; (f) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding (i) any
such obligation to the extent the obligation can be solely satisfied by the
issuance of Equity Interests and (ii) any purchases of Real Estate, inventory or
equipment in the ordinary course of business of such Person); (g) net
obligations under any Derivatives Contract not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof; (h) all Indebtedness of other Persons which such Person has guaranteed
or is otherwise recourse to such Person (except for guaranties of Non-Recourse
Exclusions until a claim is made with respect thereto, and then shall be
included only to the extent of the amount of such claim), including liability of
a general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of another Person or
otherwise to maintain net worth, solvency or other financial condition of
another Person, to purchase indebtedness, or to assure the owner of indebtedness
against loss, including, without limitation, through an agreement to purchase
property, securities, goods, supplies or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise;
(i) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (j) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage in such Unconsolidated Affiliate) of any
Unconsolidated Affiliate of such Person. “Indebtedness” shall be adjusted to
remove any impact of intangibles pursuant to FAS 141R, as issued by the
Financial Accounting Standards Board in December of 2007. Indebtedness of any
Person shall include Indebtedness of any partnership or joint venture in which
such Person is a general partner or joint venture only to the extent of such
Person’s pro rata share of the ownership of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s pro rata portion of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person).

 

 19 

 

 

Indenture. The Indenture dated as of July 23, 2014 among QualityTech, LP, QTS
Finance Corporation, each of the subsidiary guarantors a party thereto and
Deutsche Bank Trust Company Americas, as trustee.

 

Information Materials. See §7.4.

 

Initial Subsidiary Guarantors. The Subsidiary Guarantors of the Borrower that
have executed the Guaranty as of the Closing Date.

 

Initial Unencumbered Asset Pool Properties. The Eligible Real Estate so
identified in Schedule 1.6.

 

Interest Expense. For any period with respect to Parent Company and its
Subsidiaries, without duplication, (a) interest (whether accrued or paid)
actually payable (without duplication), excluding non-cash interest expense but
including capitalized interest not funded under an interest reserve pursuant to
a specific debt obligation, together with the interest portion of payments on
Capitalized Leases, plus (b) Parent Company’s and its Subsidiaries’ Equity
Percentage of Interest Expense of their Unconsolidated Affiliates for such
period.

 

Interest Payment Date. As to each Base Rate Loan or LIBOR Rate Loan the first
(1st) day of each calendar month during the term of such Base Rate Loan or LIBOR
Rate Loan, as the case may be.

 

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two or
three months thereafter, and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Loan Request or Conversion/Continuation Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)          if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;

 

 20 

 

 

(ii)         if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan on the last day of the then current Interest
Period with respect thereto as provided in and subject to the terms of §4.1(c);

 

(iii)        any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

 

(iv)        no Interest Period relating to any Revolving Credit LIBOR Rate Loan
shall extend beyond the Revolving Credit Maturity Date, no Interest Period
relating to any Term A LIBOR Rate Loan shall extend beyond the Term Loan A
Maturity Date and no Interest Period relating to any Term B LIBOR Rate Loan
shall extend beyond the Term Loan B Maturity Date.

 

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit (other than
endorsements for collection) to, or contributions to the capital of, any other
Person, all purchases of the securities or business or integral part of the
business of any other Person and commitments and options to make such purchases,
all interests in real property, and all other investments; provided, however,
that the term “Investment” shall not include (i) inventory and other tangible
personal property acquired in the ordinary course of business, (ii) current
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable in accordance with customary trade terms, (iii)
prepaid expenses incurred in the ordinary course of business, (iv) advances in
the ordinary course of business to employees for travel expenses, relocation
expenses and similar expenditures, (v) obligations under Derivatives Contracts
to the extent permitted under §8.12, or (vi) investments consisting of cash
collateral to secure (x) letters of credit, (y) Derivative Contracts permitted
under §8.12 or (z) payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations. In determining the
aggregate amount of Investments outstanding at any particular time: (a) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(b) there shall be deducted in respect of each Investment any amount received as
a return of capital; (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (a) may be deducted when paid; and (d) there
shall not be deducted in respect of any Investment any decrease in the value
thereof.

 

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

 

Jersey City Data Center. The Data Center located at 95 Christopher Columbus
Drive, 16th Floor, Jersey City, NJ 07302.

 

Joint Lead Arrangers and Bookrunners. As defined in the preamble hereto.

 

 21 

 

 

KCM. KeyBanc Capital Markets, Inc.

 

KeyBank. As defined in the preamble hereto.

 

Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

 

Lease Default. With respect to any Operating Lease or Ground Lease pertaining to
an Unencumbered Asset Pool Property, any of the following: (a) a monetary breach
or default, (b) a failure to cure any non-monetary breach or default after
notice and opportunity to cure, or (c) any other non-monetary breach or default
or event that with the giving of notice or passage of time would constitute a
material breach or default.

 

Leased Property. A completed and operational Data Center Property that is leased
by Borrower or a Subsidiary pursuant to an Operating Lease. For the avoidance of
doubt, the properties known as Jersey City Data Center and the Carpathia Data
Centers are each a Leased Property.

 

Leases. Leases and all subleases, tenancies, shared space agreements, master
space agreement, frame agreements, occupancies, licenses and agreements, whether
written or oral, relating to the use or occupation of space in any Building or
of any Real Estate.

 

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

 

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18); and collectively, the
Revolving Credit Lenders, the Term Loan Lenders, the Issuing Lender and the
Swing Loan Lender. The Swing Loan Lender and Issuing Lender shall be a Revolving
Credit Lender, as applicable.

 

Lessor. The applicable owner of the fee interest in an Unencumbered Asset Pool
Property that is subject to a Ground Lease, and the applicable landlord or
sub-landlord with respect to a Leased Property that is an Unencumbered Asset
Pool Property.

 

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower or its Subsidiaries in accordance
with §2.10.

 

Letter of Credit Expiration Date. The day that is thirty (30) days prior to the
Revolving Credit Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

 22 

 

 

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.

 

Letter of Credit Request. See §2.10(a).

 

LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR01 Page (or any successor service, or if such
Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by Agent described above no longer reports
such rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market,
Loans shall accrue interest at the Base Rate plus the Revolving Credit
Applicable Margin for Revolving Credit Loans or Base Rate plus the Term Loan
Applicable Margin for Term Loans. For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage. Notwithstanding the foregoing, if the rate shown on Reuters Screen
LIBOR01 Page (or any successor service designated pursuant to this definition)
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

 

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

 

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate Loans. Collectively, the Revolving Credit LIBOR Rate Loans and the
Term LIBOR Rate Loans.

 

Lien. See §8.2.

 

Loan Documents. This Agreement, the Notes, any Letter of Credit Request, the
Guaranty, the Springing Guaranty, the Contribution Agreement, and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower or the Guarantors in connection with the Loans.

 

Loan Request. See §2.7.

 

 23 

 

 

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Loans), a Term Loan (or Loans) and a Swing Loan (or Loans), as
the case may be, to be made by the Lenders hereunder. All Loans shall be made in
Dollars. Amounts drawn under a Letter of Credit shall also be considered
Revolving Credit Loans as provided in §2.10(f).

 

Majority Revolving Credit Lenders. As of any date, any Revolving Credit Lender
or collection of Revolving Credit Lenders whose aggregate Revolving Credit
Commitment Percentage is greater than fifty percent (50%); provided that in
determining said percentage at any given time, all the existing Revolving Credit
Lenders that are Defaulting Lenders will be disregarded and excluded and the
Revolving Credit Commitment Percentages of the Revolving Credit Lenders shall be
redetermined for voting purposes only to exclude the Revolving Credit Commitment
Percentages of such Defaulting Lenders.

 

Majority Term Loan A Lenders. As of any date, any Term Loan A Lender or
collection of Term Loan A Lenders whose aggregate Term Loan A Credit Commitment
Percentage is greater than fifty percent (50%); provided that in determining
said percentage at any given time, all the existing Term Loan A Lenders that are
Defaulting Lenders will be disregarded and excluded and the Term Loan A
Commitment Percentages of the Term Loan A Lenders shall be redetermined for
voting purposes only to exclude the Term Loan A Commitment Percentages of such
Defaulting Lenders.

 

Majority Term Loan B Lenders. As of any date, any Term Loan B Lender or
collection of Term Loan B Lenders whose aggregate Term Loan B Credit Commitment
Percentage is greater than fifty percent (50%); provided that in determining
said percentage at any given time, all the existing Term Loan B Lenders that are
Defaulting Lenders will be disregarded and excluded and the Term Loan B
Commitment Percentages of the Term Loan B Lenders shall be redetermined for
voting purposes only to exclude the Term Loan B Commitment Percentages of such
Defaulting Lenders.

 

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of Parent Company and its Subsidiaries considered as a whole; (b) the ability of
the Borrower or any Guarantor to perform any of its material obligations under
the Loan Documents; or (c) the validity or enforceability of any of the Loan
Documents or the rights or remedies of Agent or the Lenders thereunder.

 

Material Subsidiary. Any Subsidiary of the Parent Company which is a guarantor
of or otherwise liable with respect to any other Unsecured Debt of Parent
Company or any of its Subsidiaries (other than any of such Subsidiaries that are
not organized under the laws of any political subdivision of the United States
and which are not borrowers, guarantors or otherwise liable with respect to any
Unsecured Debt of Parent Company or any of its Subsidiaries which are organized
under the laws of any political subdivision of the United States).

 

Metro Indenture. That certain Bond Purchase Loan Agreement, dated as of December
1, 2006, between the DAFC and Quality Investment Properties Atlanta Tech Centre
South, L.L.C., a Georgia limited liability company.

 

 24 

 

 

Metro Ground Lease. The Lease Agreement dated as of December 1, 2006 between the
Authority, as lessor, and Quality Investment Properties Atlanta Tech Centre
South, L.L.C., as lessee, a short form of which was recorded in the Fulton
County Real Estate Records, on December 29, 2006 in Book 44177, Page 662, as
assigned to and assumed by QIPM, with respect to the tenant’s interest
thereunder, pursuant to that certain Assignment of Lease, Deed to Secure Debt
and Other Documents, dated as of February 28, 2007 and as amended on March 9,
2007 by that certain Lessor Estoppel and Agreement, and as the same may
hereafter be amended, restated or modified from time to time.

 

Metro Property. All that certain property located at 1033 Jefferson Street, NW,
Atlanta, Georgia 30318-8024.

 

Mold. Surficial or airborne microbial constituents, regardless of genus,
species, or whether commonly referred to as mildew, mold, mold spores, fungi,
bacteria or similar description.

 

Mold Condition. The growth or existence of Mold, in such condition, location or
quantity as would, individually or in the aggregate, pursuant to applicable
Environmental Law or commercially reasonable industry standards, have a material
adverse effect on (i) human health or the environment, or (ii) the value or
condition of the Real Estate.

 

Monthly Recurring Charges. For any period, the amount due under Leases for
Unencumbered Asset Pool Properties for recurring rent and services as shown
under the heading of “MRR” on the Rent Roll for such Unencumbered Asset Pool
Properties, and which shall be calculated in a manner consistent with the Rent
Roll delivered to the Agent in connection with the execution of this Agreement.

 

Moody’s. Moody’s Investors Service, Inc.

 

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower, any Guarantor or any ERISA
Affiliate.

 

Net Cash Proceeds. With respect to the incurrence by the Borrower, REIT or any
of its Subsidiaries of any Unsecured Debt for borrowed money (other than the
Obligations), the aggregate amount of cash received for such Unsecured Debt, net
of reasonable and customary transaction costs properly attributable to such
transaction and payable by the Borrower, REIT or such Subsidiary, as the case
may be, to a non-Affiliate in connection with such issuance or incurrence
(provided that legal fees and expenses that are part of such transaction costs
may be estimated in good faith).

 

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

Net Offering Proceeds. The gross cash proceeds received by Parent Company or any
of its Subsidiaries as a result of an Equity Offering less the customary and
reasonable costs, expenses, fees, commissions and discounts paid by Parent
Company or such Subsidiary in connection therewith.

 

 25 

 

 

Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, and service and
other income for such Real Estate for such period received in the ordinary
course of business from tenants or licensees paying rent, and termination fees
received for such period of not greater than one percent (1.0%) of the aggregate
Monthly Recurring Charges for such period (excluding pre-paid rents and revenues
and security deposits except to the extent applied in satisfaction of tenants’
or licensees’ obligations for rent and any non-recurring fees, charges or
amounts (excluding Set-up Fees) minus (b) all expenses paid or accrued and
related to the ownership, operation or maintenance of such Real Estate for such
period, including, but not limited to, taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of Parent Company and its Subsidiaries, any
property management fees and non-recurring charges), minus (c) the greater of
(i) actual property management expenses of such Real Estate, or (ii) an amount
equal to four percent (4.0%) of the gross revenues from such Real Estate
excluding straight line leveling adjustments required under GAAP and
amortization of intangibles pursuant to FAS 141R, minus (d) all rents, common
area reimbursements and other income for such Real Estate received from tenants
or licensees in default of payment obligations under their lease unless such
tenants or licensees have made a payment of such amounts in each month due other
than amounts contested, in which case only amounts contested and not paid are
excluded, or with respect to leases as to which the tenant or licensee or any
guarantor thereunder is subject to any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or similar debtor
relief proceeding. The Borrower’s and the Guarantors’ pro rata share (based upon
the greater of such Person’s Equity Percentage in such Unconsolidated Affiliate
or such Person’s pro rata liability for the Indebtedness of such Unconsolidated
Affiliate) of the Net Operating Income of Unconsolidated Affiliates of the
Borrower and the Guarantors shall be included in determinations of Net Operating
Income for the purposes of the calculation of Gross Asset Value. Notwithstanding
anything to the contrary contained herein, Set-up Fees that are amortized over
the term of the applicable Lease shall be included in determinations of Net
Operating Income.

 

Nokia Agreement. Collectively, (a) that certain Frame Agreement for Ongoing
Services, dated December 15, 2009, as amended December 28, 2012, by and between
Nokia Corporation, a public limited liability company incorporated under the
laws of Finland, and the Borrower, and (b) any and all other agreements,
instruments, contracts or work orders related to or in connection with (a) above
and any further amendments, modifications, restatements or extensions of (a)
above.

 

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

 

 26 

 

 

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document), (v) are
the result of unpaid amounts that could result in the creation of a Lien on the
Real Property securing the Non-Recourse Indebtedness, (vi) arise from the filing
of a petition under the Bankruptcy Code or seeking relief under other laws
relating to insolvency or protection from creditors, (vii) arise from asserting
defenses to the Non-Recourse Indebtedness that are without merit or unwarranted,
(viii) arise from the forfeiture under any law of the Real Property securing the
Non-Recourse Indebtedness, (ix) arise from the failure of any borrower or
guarantor of the Non-Recourse Indebtedness to maintain its status as a single
purpose entity, or (x) arises from the failure to obtain any required consent of
the lender of the Non-Recourse Indebtedness to any other debt or voluntary lien
encumbering the Real Property securing the Non-Recourse Indebtedness.

 

Non-Recourse Indebtedness. Indebtedness of the Borrower, the Guarantors, their
Subsidiaries or an Unconsolidated Affiliate which is secured by one or more
parcels of Real Estate or interests therein or equipment and which is not a
general obligation of the Borrower, such Guarantor, such Subsidiary or
Unconsolidated Affiliate, the holder of such Indebtedness having recourse solely
to the parcels of Real Estate, or interests therein, securing such Indebtedness,
the leases thereon and the rents, profits and equity thereof or equipment, as
applicable (except for recourse against the general credit of the Borrower, the
Guarantors or their Subsidiaries or an Unconsolidated Affiliate for any
Non-Recourse Exclusions), provided that in calculating the amount of
Non-Recourse Indebtedness at any time, the amount of any Non-Recourse Exclusions
which are the subject of a claim shall not be included in the Non-Recourse
Indebtedness but shall constitute recourse Indebtedness. Non-Recourse
Indebtedness shall also include Indebtedness of one or more Subsidiaries of
Parent Company that is a special purpose entity (each a “SPE Subsidiary”)
provided that all of the following conditions are satisfied to Agent’s
reasonable satisfaction: (i) the Indebtedness is recourse solely to such SPE
Subsidiary and, if applicable, a separate Subsidiary of Parent Company that
guarantees such Indebtedness and whose sole assets are ownership of the Equity
Interests in the SPE Subsidiary that is primarily liable (each a “SPE
Guarantor”) (except for guaranties of customary Non-Recourse Exclusions until a
claim is made with respect thereto, and then shall be included only to the
extent of the amount of such claim), (ii) neither the SPE Subsidiary nor the SPE
Guarantor are the Borrower, a Guarantor or the owner of any direct or indirect
interest in a Guarantor, (iii) such Indebtedness is not cross-defaulted to other
Indebtedness of the Borrower, the Guarantors or their respective Subsidiaries,
(iv) such Indebtedness does not constitute Indebtedness of any other Person
(other than such the SPE Subsidiary which is the borrower thereunder or the SPE
Guarantor which is the guarantor thereunder) (except for guaranties of customary
Non-Recourse Exclusions until a claim is made with respect thereto, and then
shall be included only to the extent of the amount of such claim) and (v) the
only collateral for such Indebtedness are the assets owned by the SPE
Subsidiaries incurring such Indebtedness.

 

Notes. Collectively, the Revolving Credit Notes, the Term Loan Notes and the
Swing Loan Note.

 

Notice. See §19.

 

 27 

 

 

Obligations. All indebtedness, obligations and liabilities of the Borrower and
the Guarantors to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes, or other instruments at any time evidencing any of the
foregoing, whether existing on the date of this Agreement or arising or incurred
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

 

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.

 

Off-Balance Sheet Obligations. Liabilities and obligations of REIT or any of its
Subsidiaries or any other Person in respect of “off-balance sheet arrangements”
(as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the
Securities Act, which REIT would be required to disclose in the “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section of REIT’s report on Form 10-Q or Form 10-K (or their equivalents) which
REIT is required to file with the SEC or would be required to file if it were
subject to the jurisdiction of the SEC (or any Governmental Authority
substituted therefor).

 

Operating Lease. Any lease (other than a Ground Lease) with a remaining term
(including tenant extension rights) of at least fifteen (15) years pursuant to
which the Borrower or its Subsidiaries leases an Unencumbered Asset Pool
Property or another Data Center Property, and if such lease relates to an
Unencumbered Asset Pool Property it is approved by the Required Lenders in their
reasonable discretion; provided that the requirement that the remaining lease
term (including tenant extension rights) extend for at least fifteen (15) years
shall not apply (a) to the lease of the Real Estate known as the Jersey City
Data Center, or (b) to any of the Carpathia Data Centers.

 

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

 

Parent Company. REIT.

 

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

 

Permitted Debt. Indebtedness permitted by §8.1.

 

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

 

Permitted Transferee. With respect to Chad L. Williams, (i) any transfer to the
spouse of such Person; (ii) any transfer to a lineal descendant, natural or
adopted, of such Person or to the spouse of any such lineal descendant; and
(iii) any transfer to the trustee of a trust, to a partnership or to any other
entity, for the substantial benefit of such Person and/or one or more Persons
described in clauses (i) or (ii) above, in each case done for bona fide estate
planning purposes.

 

 28 

 

 

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

Potential Unencumbered Asset Pool Property. Any property of the Borrower or any
Subsidiary Guarantor which is not at the time included in the Unencumbered Asset
Pool and which consists of (i) Eligible Real Estate, or (ii) Real Estate which
is capable of becoming Eligible Real Estate through the approval of the Agent
and compliance with the requirements set forth in §7.18.

 

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Parent Company or any of
its Subsidiaries. Preferred Distributions shall not include dividends or
distributions paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests.

 

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

Pricing Level. Such term shall have the meaning established within the
definition of Revolving Credit Applicable Margin or Term Loan Applicable Margin,
as applicable.

 

QIPM. Quality Investment Properties Metro, LLC, a Delaware limited liability
company.

 

QIPS. Quality Investment Properties, Suwanee, LLC, a Delaware limited liability
company.

 

QTLP. QualityTech, LP, a Delaware limited partnership.

 

QTS Holding. Quality Technology Services Holding, LLC, a Delaware limited
liability company.

 

QTS Metro TRS. Quality Technology Services Metro II, LLC, a Delaware limited
liability company.

 

QTS Suwanee TRS. Quality Technology Services, Suwanee II, LLC, a Delaware
limited liability company.

 

 29 

 

 

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by Parent Company or any of its Subsidiaries.

 

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

 

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Parent Company or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness.

 

Register. See §18.2.

 

REIT. QTS Realty Trust, Inc., a Maryland corporation.

 

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

 

Related Parties. Chad Williams’ parents, spouse, siblings or any of his or their
direct or indirect lineal descendants (including by adoption) and trust,
partnership, limited liability company, corporation or other legal entity
established for estate planning purposes for the benefit of any of the
foregoing.

 

Release. See §6.20(c)(iii).

 

Rent Roll. A report prepared by the Borrower showing for each of the
Unencumbered Asset Pool Properties, its occupancy, lease expiration dates, lease
rent and other information in substantially the form presented to Agent prior to
the date hereof or in such other form as may be reasonably acceptable to the
Agent.

 

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than fifty-one percent (51.0%) of
the Total Commitment; provided that in determining said percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded and
the Commitment Percentages of the Lenders shall be redetermined for voting
purposes only to exclude the Commitment Percentages of such Defaulting Lenders.

 

Required Permits. Each building permit, certificate of occupancy (or
equivalent), environmental permit, air emission or air quality permit, utility
permit, land use permit, wetland permit and any other permits, approvals or
licenses issued by any Governmental Authority which are required in connection
the construction or operation of any of the Unencumbered Asset Pool Properties.

 

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

 

 30 

 

 

Revolving Credit Applicable Margin. On any date the Revolving Credit Applicable
Margin for Revolving Credit LIBOR Rate Loans and Revolving Base Rate Loans shall
be as set forth below based on the ratio of the Consolidated Total Indebtedness
of Parent Company and its respective Subsidiaries to the Gross Asset Value of
Parent Company and its respective Subsidiaries:

 

Pricing Level  Ratio  LIBOR Rate
Loans   Base Rate
Loans               Pricing Level 1  Less than or equal to 35%   1.55%   0.55%
               Pricing Level 2  Greater than 35% but less than or equal to 40% 
 1.65%   0.65%                Pricing Level 3  Greater than 40% but less than or
equal to 45%   1.80%   0.80%                Pricing Level 4  Greater than 45%
but less than or equal to 50%   1.95%   0.95%                Pricing Level 5 
Greater than 50%   2.15%   1.15%

 

The initial Revolving Credit Applicable Margin shall be at Pricing Level 1. The
Revolving Credit Applicable Margin shall not be adjusted based upon such ratio,
if at all, until the first (1st) day of the first (1st) month following the
delivery by Parent Company to the Agent of the Compliance Certificate after the
end of a calendar quarter. In the event that Parent Company shall fail to
deliver to the Agent a quarterly Compliance Certificate on or before the date
required by §7.4(c), then without limiting any other rights of the Agent and the
Lenders under this Agreement, the Revolving Credit Applicable Margin for
Revolving Credit Loans shall be at Pricing Level 5 until such failure is cured
within any applicable cure period, or waived in writing by the Required Lenders,
in which event the Revolving Credit Applicable Margin shall adjust, if
necessary, on the first (1st) day of the first (1st) month following receipt of
such Compliance Certificate.

 

In the event that the Agent and the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Revolving Credit Commitments are in effect when
such inaccuracy is discovered), and such inaccuracy, if corrected, would have
led to the application of a higher Revolving Credit Applicable Margin for any
period (a “Revolving Credit Applicable Period”) than the Revolving Credit
Applicable Margin applied for such Revolving Credit Applicable Period, then (i)
the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Revolving Credit Applicable Period, (ii) the
Revolving Credit Applicable Margin shall be determined as if the Pricing Level
for such higher Revolving Credit Applicable Margin were applicable for such
Revolving Credit Applicable Period, and (iii) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Revolving Credit
Applicable Margin for such Revolving Credit Applicable Period, which payment
shall be promptly applied by the Agent in accordance with this Agreement.

 

 31 

 

 

Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

 

Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans) to the Borrower, to participate in Letters of Credit
for the account of the Borrower and to participate in Swing Loans to the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

 

Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment of each Revolving Credit Lender shall be determined based on
the Revolving Credit Commitment Percentage of such Revolving Credit Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.

 

Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

 

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $600,000,000.00 (subject to increase as provided in §2.11) to be made
by the Revolving Credit Lenders hereunder as more particularly described in §2.

 

Revolving Credit Maturity Date. December 17, 2019, as such date may be extended
as provided in §2.15, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

 

Revolving Credit Notes. See §2.1(b).

 

Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by the United States State Department , OFAC, the
United Nations Security Council, the European Union or Her Majesty’s Treasury.

 

 32 

 

 

Santa Clara Ground Lease. The Ground Lease dated October 2, 1997 between
Mission-West Valley Land Corporation, as lessor, and Nexus Properties, Inc.,
Kinetic Systems, Inc., Digital Square, Inc., R. Darrell Gary, Michael J. Reidy,
Michael J. Reidy as Trustee of the Ronald Bonaguidi Irrevocable Trust, as
lessee, as described in that certain Memorandum of Ground Lease filed for record
in the Office of the Records of the County of Santa Clara on May 15, 1998 as
Instrument No. 14187699, as amended by that certain Assignment of Lease,
effective as of October 10, 1997, wherein Digital Square, Inc. assigned its
interest to Nexus Properties, Inc., as described in that certain Assignment of
Lease filed for record in the Office of the Records of the County of Santa Clara
on May 15, 1998, under Instrument No. 14187705, as amended by that certain First
Amendment to Ground Lease dated April 29, 1998, as described in that certain
Memorandum of First Amendment to Ground Lease filed for record in the Office of
the Records of the County of Santa Clara on May 15, 1998, under Instrument No.
1418770, as amended by that certain Assignment and Assumption of Ground Lease
dated October 31, 2007 wherein lessee assigned its interest to Quality
Investment Properties Santa Clara, LLC, a Delaware limited liability company, as
amended by that certain Second Amendment to Ground Lease dated September 24,
2009, and as amended by that certain Third Amendment to Ground Lease dated
November 17, 2011, and as the same may hereafter be amended, restated or
modified from time to time, which ground lease is subject to that certain Master
Ground Lease – Parcel 12 dated October 2, 1997 between West Valley-Mission
Community College District, a California community college district, as master
lessor, and Mission-West Valley Land Corporation, a California non-profit public
benefit corporation, as master lessee, as described in that certain Memorandum
of Master Ground Lease filed for record in the Office of the Records of the
County of Santa Clara on May 15, 1998 as Instrument No. 14187697, as amended by
that certain First Amendment to Master Ground Lease dated April 29, 1998, as
described in that certain Memorandum of First Amendment to Master Ground Lease
filed for record in the Office of the Records of the County of Santa Clara on
May 15, 1998 as Instrument No. 14187698, and as the same may hereafter be
amended, restated or modified from time to time.

 

SEC. The federal Securities and Exchange Commission.

 

Secured Debt. With respect to Parent Company or any of its Subsidiaries as of
any given date, the aggregate principal amount of all Indebtedness of such
Persons on a Consolidated basis outstanding at such date and that is secured in
any manner by any Lien.

 

Set-up Fees. Amounts paid by a tenant or licensee under the Leases for
installation and other set-up activities performed by the Borrower, a Subsidiary
Guarantor or an Additional Subsidiary Guarantor.

 

S&P. Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
limited liability company business.

 

Springing Guaranty. The Second Amended and Restated Unconditional Guaranty of
Payment and Performance dated of even date herewith given by the REIT to and for
the benefit of Agent and the Lenders, as the same may be modified, amended,
restated or ratified.

 

 33 

 

 

Stabilized Property. A completed project on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenant/licensee improvements) for eighteen (18) months, or which has a
capitalized value determined in accordance with GAAP that exceeds its book value
determined in accordance with GAAP, shall constitute a Stabilized Property.
Additionally, the Borrower may elect to designate a project as a Stabilized
Property as provided for in the definition of Development Property. Once a
project becomes a Stabilized Property under this Agreement, it shall remain a
Stabilized Property.

 

State. A state of the United States of America and the District of Columbia.

 

Sublessor. See §6.32(a).

 

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

Subsidiary Guarantors. The Persons that are a party to the Guaranty from time to
time, including any and all Additional Subsidiary Guarantors.

 

Suwanee Property. All that certain property located at 300 Satellite Boulevard
NW, Suwanee, Georgia 30024.

 

Swing Loan. See §2.5(a).

 

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

 

Swing Loan Commitment. The sum of Thirty Million and No/100 Dollars
($30,000,000.00), as the same may be changed from time to time in accordance
with the terms of this Agreement.

 

Swing Loan Note. See §2.5(b).

 

Tax Driven Lease Transaction. (i) the DAFC Transaction and (ii) any transaction
pursuant to which the Borrower or a Subsidiary Guarantor conveys record title to
a real property asset to a governmental entity and then leases such asset back
from the governmental entity for the purposes of effecting a reduction in real
property taxes where (a) the Borrower or the conveying Subsidiary Guarantor can
repurchase the conveyed asset at any time (subject to any customary lock-out
provisions) for nominal consideration, (b) no Indebtedness is incurred by the
Borrower or such Subsidiary Guarantor under GAAP; provided, that, if the
structure of any such transaction requires the issuance of bonds by the
applicable governmental entity, such bonds are purchased by the Borrower or the
Subsidiary Guarantor as consideration for the applicable real property transfer
and the amounts receivable by the Borrower or a Subsidiary Guarantor on such
bonds equals the rent payable under the applicable lease, (c) no net payments
are required to be made to any third party as a result of such transaction and
the corresponding Tax Driven Lease Transaction Documents (other than the reduced
real property taxes and customary closing costs and fees), and (d) such
transaction, however structured, is consummated on terms substantially similar
to the DAFC Transactions including, without limitation, a subordination and
standstill agreement substantially in the form as the Bond Subordination and
Standstill Agreement.

 

 34 

 

 

Tax Driven Lease Transaction Documents. (i) the Metro Indenture and Metro Ground
Lease and (ii) with respect to any Tax Driven Lease Transaction other than the
DAFC Transaction, leases, indentures and such other documents that are
customarily required for a transaction of that type and that satisfy the
requirements of the definition of Tax Driven Lease Transaction.

 

Tax Protection Agreement. The Tax Protection Agreement dated as of
October 15, 2013 made by REIT, Borrower and each of parties identified as a
signatory on Schedule 2.1(a) thereto as a “Protected Partner”, as the same may
be further varied, amended, restated, renewed, consolidated, extended or
otherwise supplemented from time to time with the approval of Agent.

 

Term A LIBOR Rate Loans. The Term Loans A bearing interest by reference to
LIBOR.

 

Term B LIBOR Rate Loans. The Term Loans B bearing interest by reference to
LIBOR.

 

Term Base Rate Loans. The Term Loans bearing interest by reference to the Base
Rate.

 

Term LIBOR Rate Loans. Collectively, the Term A LIBOR Rate Loans and the Term B
LIBOR Rate Loans.

 

Term Loan or Term Loans. Collectively, the Term Loans A and the Term Loans B.

 

Term Loan A or Term Loans A. An individual Term Loan or the aggregate Term
Loans, as the case may be, in the maximum principal amount of $150,000,000.00
(subject to increase as provided in §2.11) made by the Term Loan A Lenders
hereunder.

 

Term Loan A Commitment. As to each Term Loan A Lender, the amount equal to such
Term Loan A Lender’s Term Loan A Commitment Percentage of the aggregate
principal amount of the Term Loans A from time to time Outstanding to the
Borrower.

 

Term Loan A Commitment Percentage. With respect to each Term Loan A Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan A Lender’s
percentage of the aggregate Term Loans A to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.

 

Term Loan A Lenders. Collectively, the Lenders which have a Term Loan A
Commitment, the initial Term Loan A Lenders being identified on Schedule 1.1
hereto.

 

 35 

 

 

Term Loan A Maturity Date. December 17, 2020, or such earlier date on which the
Term Loans A shall become due and payable pursuant to the terms hereof.

 

Term Loan A Notes. A promissory note made by the Borrower in favor of a Term
Loan A Lender in the principal face amount equal to such Term Loan A Lender’s
Term Loan A Commitment, in substantially the form of Exhibit A-3 hereto.

 

Term Loan Applicable Margin. On any date the Term Loan Applicable Margin for
Term LIBOR Rate Loans and Term Base Rate Loans shall be as set forth below based
on the ratio of the Consolidated Total Indebtedness of Parent Company and its
respective Subsidiaries to the Gross Asset Value of Parent Company and its
respective Subsidiaries:

 

Pricing Level  Ratio  LIBOR Rate
Loans   Base Rate
Loans               Pricing Level 1  Less than or equal to 35%   1.50%   0.50%
               Pricing Level 2  Greater than 35% but less than or equal to 40% 
 1.60%   0.60%                Pricing Level 3  Greater than 40% but less than or
equal to 45%   1.75%   0.75%                Pricing Level 4  Greater than 45%
but less than or equal to 50%   1.90%   0.90%                Pricing Level 5 
Greater than 50%   2.10%   1.10%

 

The initial Term Loan Applicable Margin shall be at Pricing Level 1. The Term
Loan Applicable Margin shall not be adjusted based upon such ratio, if at all,
until the first (1st) day of the first (1st) month following the delivery by
Parent Company to the Agent of the Compliance Certificate after the end of a
calendar quarter. In the event that Parent Company shall fail to deliver to the
Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the Term Loan Applicable Margin for Term Loans shall be at
Pricing Level 5 until such failure is cured within any applicable cure period,
or waived in writing by the Required Lenders, in which event the Term Loan
Applicable Margin shall adjust, if necessary, on the first (1st) day of the
first (1st) month following receipt of such Compliance Certificate.

 

In the event that the Agent and the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or Term Loan Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Term Loan Applicable Margin for any period (a “Term
Loan Applicable Period”) than the Term Loan Applicable Margin applied for such
Term Loan Applicable Period, then (i) the Borrower shall as soon as practicable
deliver to the Agent the corrected financial statements for such Term Loan
Applicable Period, (ii) the Term Loan Applicable Margin shall be determined as
if the Pricing Level for such higher Term Loan Applicable Margin were applicable
for such Term Loan Applicable Period, and (iii) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Term Loan Applicable
Margin for such Term Loan Applicable Period, which payment shall be promptly
applied by the Agent in accordance with this Agreement.

 

 36 

 

 

Term Loan B or Term Loans B. An individual Term Loan or the aggregate Term
Loans, as the case may be, in the maximum principal amount of $150,000,000.00
(subject to increase as provided in §2.11) made by the Term Loan B Lenders
hereunder.

 

Term Loan B Commitment. As to each Term Loan B Lender, the amount equal to such
Term Loan B Lender’s Term Loan B Commitment Percentage of the aggregate
principal amount of the Term Loans B from time to time Outstanding to the
Borrower.

 

Term Loan B Commitment Percentage. With respect to each Term Loan B Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan B Lender’s
percentage of the aggregate Term Loans B to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.

 

Term Loan B Lenders. Collectively, the Lenders which have a Term Loan B
Commitment, the initial Term Loan B Lenders being identified on Schedule 1.1
hereto.

 

Term Loan B Maturity Date. April 27, 2021, or such earlier date on which the
Term Loans B shall become due and payable pursuant to the terms hereof.

 

Term Loan B Notes. A promissory note made by the Borrower in favor of a Term
Loan B Lender in the principal face amount equal to such Term Loan B Lender’s
Term Loan B Commitment, in substantially the form of Exhibit A-4 hereto.

 

Term Loan Commitment. As to each Term Loan Lender, the amount equal to such Term
Loan Lender’s Term Loan Commitment Percentage of the aggregate principal amount
of the Term Loans from time to time Outstanding to the Borrower.

 

Term Loan Commitment Percentage. With respect to each Term Loan Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Lender’s
percentage of the aggregate Term Loan to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.

 

Term Loan Lenders. Collectively, the Term Loan A Lenders and the Term Loan B
Lenders.

 

Term Loan Notes. Collectively, the Term Loan A Notes and the Term Loan B Notes.

 

Third Amended and Restated Credit Agreement. As defined in the recitals.

 

Titled Agents. The Joint Lead Arrangers and Bookrunners, and any syndication
agent or documentation agent.

 

 37 

 

 

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is Nine
Hundred Million and No/100 Dollars ($900,000,000.00). The Total Commitment may
increase in accordance with §2.11.

 

Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of the date
of this Agreement, the Total Revolving Credit Commitment is Six Hundred Million
and No/100 Dollars ($600,000,000.00). The Total Revolving Credit Commitment may
increase in accordance with §2.11.

 

Total Term Loan A Commitment. The sum of the Term Loan A Commitments of the Term
Loan A Lenders, as in effect from time to time. As of the date of this
Agreement, the Total Term Loan A Commitment is One Hundred Fifty Million and
No/100 Dollars ($150,000,000.00). The Total Term Loan A Commitment may increase
in accordance with §2.11.

 

Total Term Loan B Commitment. The sum of the Term Loan B Commitments of the Term
Loan B Lenders, as in effect from time to time. As of the date of this
Agreement, the Total Term Loan B Commitment is One Hundred Fifty Million and
No/100 Dollars ($150,000,000.00). The Total Term Loan B Commitment may increase
in accordance with §2.11.

 

Total Term Loan Commitment. Collectively, the Total Term Loan A Commitment and
the Total Term Loan B Commitment.

 

Transfer. Any sale, conveyance, assignment, alienation, mortgage, hypothecation,
encumbrance, grant or a lien over or a security interest in, pledge or other
transfer.

 

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

 

Unencumbered Asset Pool. All of the Unencumbered Asset Pool Properties.

 

Unencumbered Asset Pool Availability. The Unencumbered Asset Pool Availability
shall be the amount which is the lowest of (a) the maximum principal amount of
Loans and Letter of Credit Liabilities, which when added to all Unsecured Debt
other than the Loans and Letter of Credit Liabilities, would not cause the
Consolidated Total Unsecured Debt plus any Capitalized Lease Obligations of
Borrower and its Subsidiaries with respect to any of the Unencumbered Asset Pool
Properties to be greater than sixty percent (60.0%) of the Unencumbered Asset
Pool Capitalized Value, and (b) the maximum principal amount of Loans and Letter
of Credit Liabilities, which when added to all Unsecured Debt other than the
Loans and Letter of Credit Liabilities, would not cause the Unencumbered Asset
Pool Debt Yield to be less than fourteen percent (14.0%).

 

 38 

 

 

Unencumbered Asset Pool Capitalized Value. On a Consolidated basis for Borrower
and the Subsidiary Guarantors which own an Unencumbered Asset Pool Property,
Unencumbered Asset Pool Capitalized Value shall mean the sum of (without
duplication with respect to any Unencumbered Asset Pool Property):

 

(a)      the aggregate sum of the Adjusted Net Operating Income for an
Unencumbered Pool Property that is owned or leased pursuant to a Ground Lease by
Borrower or any of its Subsidiaries divided by the Primary Capitalization Rate;
plus

 

(b)      the aggregate sum of the Adjusted Net Operating Income for each
Unencumbered Pool Property that is a Leased Property divided by the applicable
Leased Property Capitalization Rate.

 

Unencumbered Asset Pool Capitalized Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the portfolio during the two
calendar quarters most recently ended prior to a date of determination. For
purposes of this definition, to the extent that Unencumbered Asset Pool
Capitalized Value attributable to (i) Unencumbered Asset Pool Properties which
are Leased Properties would exceed fifteen percent (15%) of the Unencumbered
Asset Pool Capitalized Value, or (ii) Unencumbered Asset Pool Properties which
are on Ground Leases (excluding the Metro Ground Lease) would exceed twenty-five
percent (25%) of the Unencumbered Asset Pool Capitalized Value, then in each
case such excess shall be excluded.

 

Unencumbered Asset Pool Debt Yield. The quotient of (a) Adjusted Net Operating
Income of the Unencumbered Asset Pool divided by (b) the sum of (i) Consolidated
Total Unsecured Debt plus (ii) all Capitalized Lease Obligations of Borrower and
its Subsidiaries with respect to any of the Unencumbered Asset Pool Properties,
expressed as a percentage. For the purposes of calculating Unencumbered Asset
Pool Debt Yield, when calculating Adjusted Net Operating Income for Unencumbered
Asset Pool Properties not owned and operated by the Borrower or a Guarantor for
two (2) full fiscal quarters, the Adjusted Net Operating Income attributable to
such Unencumbered Asset Pool Properties shall be calculated by using the actual
historical results for such Unencumbered Asset Pool Properties (x) for the two
(2) full fiscal quarters most recently ended as if the Unencumbered Asset Pool
Properties had been owned by the Borrower or a Guarantor during such period;
provided, however, to the extent actual historical Adjusted Net Operating Income
attributable to such Unencumbered Asset Pool Properties is unavailable, the
Borrower may include such calculation of Adjusted Net Operating Income
attributable to such Unencumbered Asset Pool Properties calculated on a proforma
basis, so long as the Agent shall have given its prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.
Additionally, for Unencumbered Asset Pool Properties that have been disposed of
during the period of two fiscal quarters most recently ended, the Adjusted Net
Operating Income attributable to such Unencumbered Asset Pool Properties shall
be excluded from the calculation of Adjusted Net Operating Income. For purposes
of this definition, to the extent that Adjusted Net Operating Income
attributable to (i) Unencumbered Asset Pool Properties which are Leased
Properties would exceed fifteen percent (15%) of the Adjusted Net Operating
Income, or (ii) Unencumbered Asset Pool Properties which are on Ground Leases
(excluding the Metro Ground Lease) would exceed twenty-five percent (25%) of the
Adjusted Net Operating Income, then in each case such excess shall be excluded.

 

 39 

 

 

Unencumbered Asset Pool Property. Eligible Real Estate which satisfies all the
conditions set forth in §7.18(a) or which have been included in the calculation
of the Unencumbered Asset Pool Availability pursuant to §7.18(b). The Initial
Unencumbered Asset Pool Properties are described on Schedule 1.6 hereto.

 

Unhedged Variable Rate Debt. Any Indebtedness with respect to which the interest
rate is not fixed or capped (or hedged to a fixed or capped rate) for the entire
term of such Indebtedness to maturity.

 

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, cash trap, reserves or Liens or claims of any kind in favor of any
Person.

 

Unsecured Debt. Indebtedness of Parent Company and its Subsidiaries outstanding
at any time which is not Secured Debt.

 

Unused Fee. See §2.3.

 

Unused Fee Percentage. With respect to any day during a calendar quarter, (a)
0.15% per annum, if the sum of the Revolving Credit Loans and Letter of Credit
Liabilities outstanding on such day is 50% or more of the Total Revolving Credit
Commitment, or (b) 0.25% per annum if the sum of the Revolving Credit Loans and
Letter of Credit Liabilities outstanding on such day is less than 50% of the
Total Revolving Credit Commitment.

 

Wholly Owned Subsidiary. As to a Person, any Subsidiary of Parent Company that
is directly or indirectly owned 100% by such Person. Subject to the compliance
by Borrower and the Subsidiary Guarantors with §8.18 of this Agreement, the
Agent and the Lenders agree that, for so long as any real property asset of
Borrower or any Subsidiary Guarantor is subject to a Tax Driven Lease
Transaction, such property shall be treated as though it is owned by a Wholly
Owned Subsidiary for all purposes under this Agreement. Furthermore, for so long
as net cash received (whether in the form of interest on bonds or otherwise) in
connection with any Tax Driven Lease Transaction equals the net cash paid
(whether in the form of rent or otherwise) under the applicable Tax Driven Lease
Transaction Documents, such amounts shall be disregarded for purposes of
calculating the financial covenants in §9.

 

§1.2        Rules of Interpretation.

 

(a)          A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

 

(b)          The singular includes the plural and the plural includes the
singular.

 

 40 

 

 

(c)          A reference to any law includes any amendment or modification of
such law.

 

(d)          A reference to any Person includes its permitted successors and
permitted assigns.

 

(e)          Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

 

(f)          The words “include”, “includes” and “including” are not limiting.

 

(g)          The words “approval” and “approved”, as the context requires, means
an approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

 

(h)          All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of Georgia,
have the meanings assigned to them therein.

 

(i)          Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

 

(j)          The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

(k)          In the event of any change in generally accepted accounting
principles after the date hereof or any other change in accounting procedures
pursuant to §7.3 which would affect the computation of any financial covenant,
ratio or other requirement set forth in any Loan Document, then upon the request
of the Borrower, Guarantors or Agent, the Borrower, the Guarantors, the Agent
and the Lenders shall negotiate promptly, diligently and in good faith in order
to amend the provisions of the Loan Documents such that such financial covenant,
ratio or other requirement shall continue to provide substantially the same
financial tests or restrictions of the Borrower and the Guarantors as in effect
prior to such accounting change, as determined by the Required Lenders in their
good faith judgment. Until such time as such amendment shall have been executed
and delivered by the Borrower, the Guarantors, the Agent and the Required
Lenders, such financial covenants, ratio and other requirements, and all
financial statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such change had not occurred.

 

 41 

 

 

(l)          Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Parent Company or any of its Subsidiaries at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and (iii) in
a manner such that any obligations relating to a lease that was accounted for by
a Person as an operating lease as of the Closing Date and any similar lease
entered into after the date of this Agreement by such Person shall be accounted
for as obligations relating to an operating lease under GAAP as in effect on the
Closing Date.

 

§2.          THE CREDIT FACILITY.

 

§2.1        Revolving Credit Loans.

 

(a)          Subject to the terms and conditions set forth in this Agreement,
each of the Revolving Credit Lenders severally agrees to lend to the Borrower,
and the Borrower may borrow (and repay and reborrow) from time to time between
the Closing Date and the Revolving Credit Maturity Date upon notice by the
Borrower to the Agent given in accordance with §2.7, such sums denominated in
U.S. dollars as are requested by the Borrower for the purposes set forth in §2.9
up to a maximum aggregate principal amount outstanding (after giving effect to
all amounts requested) at any one time equal to the lesser of (i) such Revolving
Credit Lender’s Revolving Credit Commitment and (ii) such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the Unencumbered Asset Pool
Availability; and provided, further that, in all events no Default or Event of
Default shall have occurred and be continuing; and provided, further, that the
outstanding principal amount of the Revolving Credit Loans (after giving effect
to all amounts requested), Swing Loans and Letter of Credit Liabilities shall
not at any time exceed the Total Revolving Credit Commitment and the outstanding
principal amount of the Revolving Credit Loans (after giving effect to all
amounts requested), Term Loans, Swing Loans and Letter of Credit Liabilities
shall not at any time exceed the Total Commitment or cause a violation of the
covenants set forth in §9.1. The Revolving Credit Loans shall be made pro rata
in accordance with each Revolving Credit Lender’s Revolving Credit Commitment
Percentage. Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrower that all of the conditions
required of the Borrower set forth in §10 and §11 have been satisfied on the
date of such request. The Agent may assume that the conditions in §10 and §11
have been satisfied unless it receives prior written notice from a Revolving
Credit Lender that such conditions have not been satisfied. No Revolving Credit
Lender shall have any obligation to make Revolving Credit Loans to the Borrower
in the maximum aggregate principal outstanding balance of more than the
principal face amount of its Revolving Credit Note.

 

 42 

 

 

(b)          The Revolving Credit Loans shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit A-1 hereto
(collectively, the “Revolving Credit Notes”), dated of even date with this
Agreement (except as otherwise provided in §2.11 or §18.3) and completed with
appropriate insertions. One Revolving Credit Note shall be payable to the order
of each Revolving Credit Lender in the principal amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment. The Borrower irrevocably authorizes
Agent to make or cause to be made, at or about the time of the Drawdown Date of
any Revolving Credit Loan or the time of receipt of any payment of principal
thereof, an appropriate notation on Agent’s Record reflecting the making of such
Revolving Credit Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Revolving Credit Loans set forth on Agent’s Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to each Revolving Credit Lender, but the failure to record, or any error in so
recording, any such amount on Agent’s Record shall not limit or otherwise affect
the obligations of the Borrower hereunder or under any Revolving Credit Note to
make payments of principal of or interest on any Revolving Credit Note when due.
There shall not be deemed to have occurred, and there has not otherwise
occurred, any payment in full, satisfaction or novation of the indebtedness
evidenced by the “Revolving Credit Notes”, as defined in the Third Amended and
Restated Credit Agreement, which indebtedness is instead allocated among the
Revolving Credit Lenders as of the date hereof, as applicable, in accordance
with their respective Revolving Credit Commitment Percentages. On the Closing
Date, the Revolving Credit Lenders shall make adjustments among themselves so
that the outstanding Revolving Credit Loans are consistent with their Revolving
Credit Commitment Percentages.

 

§2.2        Commitment to Lend Term Loan.

 

(a)          (a) Subject to the terms and conditions set forth in this
Agreement, each of the Term Loan A Lenders severally agrees to lend to the
Borrower such Term Loan A Lender’s Term Loan A Commitment denominated in U.S.
dollars. The Term Loans A shall be evidenced by separate promissory notes of the
Borrower in substantially the form of Exhibit A-3 hereto, dated of even date
with this Agreement (except as otherwise provided in §2.11 or §18.3) and
completed with appropriate insertions. One Term Loan A Note shall be payable to
the order of each Term Loan A Lender in the principal amount equal to such Term
Loan A Lender’s Term Loan Commitment. There shall not be deemed to have
occurred, and there has not otherwise occurred, any payment in full,
satisfaction or novation of the indebtedness evidenced by the “Term Loan Notes”,
as defined in the Third Amended and Restated Credit Agreement, which
indebtedness is instead allocated among the Term Loan A Lenders as of the date
hereof, as applicable, in accordance with their respective Term Loan A
Commitment Percentages. On the Closing Date, the Term Loan A Lenders shall make
adjustments among themselves so that the Outstanding Term Loans A are consistent
with their Term Loan A Commitment Percentages.

 

(b)          Subject to the terms and conditions set forth in this Agreement,
each of the Term Loan B Lenders severally agrees to lend to the Borrower on the
Closing Date such Term Loan B Lender’s Term Loan Commitment denominated in U.S.
dollars. The Term Loans B shall be evidenced by separate promissory notes of the
Borrower in substantially the form of Exhibit A-4 hereto, dated of even date
with this Agreement (except as otherwise provided in §2.11 or §18.3) and
completed with appropriate insertions. One Term Loan B Note shall be payable to
the order of each Term Loan B Lender in the principal amount equal to such Term
Loan B Lender’s Term Loan Commitment.

 

§2.3         Facility Unused Fee. The Borrower agrees to pay to the Agent for
the account of each Revolving Credit Lender an unused facility fee (the "Unused
Fee") equal to an aggregate amount computed on a daily basis for such calendar
year by multiplying the Unused Fee Percentage applicable to such day, calculated
as a per diem rate, times the excess of the Total Revolving Credit Commitment
over the Outstanding Revolving Credit Loans and the face amount of Outstanding
Letters of Credit on such day. The Unused Fee shall be payable quarterly in
arrears on the first Business Day after the last day of each calendar quarter
for the immediately preceding calendar quarter or portion thereof, and on any
earlier date on which the Revolving Credit Commitments shall be reduced or shall
terminate as provided in §2.4, with a final payment on the Revolving Credit
Maturity Date.

 

 43 

 

 

§2.4        Reduction and Termination of the Revolving Credit Commitments. The
Borrower shall have the right at any time and from time to time upon five (5)
Business Days’ prior written notice to the Agent to reduce by $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the Total Revolving Credit Commitment be reduced in such manner to an
amount less than $50,000,000.00) or to terminate entirely the Revolving Credit
Commitments, whereupon the Revolving Credit Commitments of the Revolving Credit
Lenders shall be reduced pro rata in accordance with their respective Revolving
Credit Commitment Percentages of the amount specified in such notice or, as the
case may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans, Outstanding Swing Loans and the
Letter of Credit Liabilities would exceed the Revolving Credit Commitments of
the Revolving Credit Lenders as so terminated or reduced. Promptly after
receiving any notice from the Borrower delivered pursuant to this §2.4, the
Agent will notify the Revolving Credit Lenders of the substance thereof. Any
reduction of the Revolving Credit Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the maximum amount of Swing Loans and Letters of Credit. Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Agent for the respective accounts of the Revolving Credit Lenders the full
amount of any facility fee under §2.3 then accrued on the amount of the
reduction. No reduction or termination of the Revolving Credit Commitments may
be reinstated.

 

§2.5        Swing Loan Commitment.

 

(a)          Subject to the terms and conditions set forth in this Agreement,
Swing Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and the
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the date which is five (5) Business Days prior to the Revolving
Credit Maturity Date upon notice by the Borrower to the Swing Loan Lender given
in accordance with this §2.5, such sums as are requested by the Borrower for the
purposes set forth in §2.9 in an aggregate principal amount at any one time
outstanding not exceeding the Swing Loan Commitment; provided that in all events
(i) no Default or Event of Default shall have occurred and be continuing; (ii)
the outstanding principal amount of the Revolving Credit Loans and Swing Loans
(after giving effect to all amounts requested) plus Letter of Credit Liabilities
shall not at any time exceed the Total Revolving Credit Commitment; and (iii)
the outstanding principal amount of the Revolving Credit Loans, Term Loans and
Swing Loans (after giving effect to all amounts requested) plus Letter of Credit
Liabilities, shall not at any time exceed the lesser of (A) the Total
Commitment, or (B) the Unencumbered Asset Pool Availability. Swing Loans shall
constitute “Revolving Credit Loans” for all purposes hereunder. Notwithstanding
anything to the contrary contained in this §2.5, the Swing Loan Lender shall not
be obligated to make any Swing Loan at a time when any other Revolving Credit
Lender is a Defaulting Lender, unless the Swing Loan Lender is satisfied that
the participation therein will otherwise be fully allocated to the Revolving
Credit Lenders that are Non-Defaulting Lenders consistent with §2.14(c) and the
Defaulting Lender shall not participate therein, except to the extent the Swing
Loan Lender has entered into arrangements with the Borrower or such Defaulting
Lender that are satisfactory to the Swing Loan Lender in its good faith
determination to eliminate the Swing Loan Lender’s Fronting Exposure with
respect to any such Defaulting Lender, including the delivery of cash
collateral. The funding of a Swing Loan hereunder shall constitute a
representation and warranty by the Borrower that all of the conditions set forth
in §10 and §11 have been satisfied on the date of such funding. The Swing Loan
Lender may assume that the conditions in §10 and §11 have been satisfied unless
Swing Loan Lender has received written notice from a Revolving Credit Lender
that such conditions have not been satisfied. Each Swing Loan shall be due and
payable within five (5) Business Days of the date such Swing Loan was provided
and the Borrower hereby agrees (to the extent not repaid as contemplated by
§2.5(d) below) to repay each Swing Loan on or before the date that is five (5)
Business Days from the date such Swing Loan was provided.

 

 44 

 

 

(b)          The Swing Loans shall be evidenced by a separate promissory note of
the Borrower in substantially the form of Exhibit A-2 hereto (the “Swing Loan
Note”), dated the date of this Agreement and completed with appropriate
insertions (except as provided in §2.11). The Swing Loan Note shall be payable
to the order of the Swing Loan Lender in the principal face amount equal to the
Swing Loan Commitment and shall be payable as set forth below. The Borrower
irrevocably authorizes the Swing Loan Lender to make or cause to be made, at or
about the time of the Drawdown Date of any Swing Loan or at the time of receipt
of any payment of principal thereof, an appropriate notation on the Swing Loan
Lender’s Record reflecting the making of such Swing Loan or (as the case may be)
the receipt of such payment. The outstanding amount of the Swing Loans set forth
on the Swing Loan Lender’s Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to the Swing Loan Lender, but the failure to
record, or any error in so recording, any such amount on the Swing Loan Lender’s
Record shall not limit or otherwise affect the obligations of the Borrower
hereunder or under the Swing Loan Note to make payments of principal of or
interest on any Swing Loan Note when due.

 

(c)          The Borrower shall request a Swing Loan by delivering to the Swing
Loan Lender a Loan Request executed by an Authorized Officer no later than 11:00
a.m. (Cleveland time) on the requested Drawdown Date specifying the amount of
the requested Swing Loan (which shall be in the minimum amount of $1,000,000.00)
and providing the wire instructions for the delivery of the Swing Loan proceeds.
The Loan Request shall also contain the statements and certifications required
by §2.7(i) and (ii). Each such Loan Request shall be irrevocable and binding on
the Borrower and shall obligate the Borrower to accept such Swing Loan on the
Drawdown Date. Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Base Rate Loan and shall bear interest at the greater of (i) the
Federal Funds Effective Rate, or (ii) the Base Rate plus, in each case, the
Revolving Credit Applicable Margin for Base Rate Loans. The proceeds of the
Swing Loan will be disbursed by wire by the Swing Loan Lender to the Borrower no
later than 1:00 p.m. (Cleveland time).

 

 45 

 

 

(d)          The Swing Loan Lender shall, within two (2) Business Days after the
Drawdown Date with respect to such Swing Loan, request each Revolving Credit
Lender, including the Swing Loan Lender, to make a Revolving Credit Loan
pursuant to §2.1 in an amount equal to such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the amount of the Swing Loan outstanding on the
date such notice is given. In the event that the Borrower does not notify the
Agent in writing otherwise on or before noon (Cleveland Time) of the second
(2nd) Business Day after the Drawdown Date with respect to such Swing Loan,
Agent shall notify the Revolving Credit Lenders that such Revolving Credit Loan
shall be a Revolving Credit LIBOR Rate Loan with an Interest Period of one (1)
month, provided that the making of such Revolving Credit LIBOR Rate Loan will
not be in contravention of any other provision of this Agreement, or if the
making of a Revolving Credit LIBOR Rate Loan would be in contravention of this
Agreement, then such notice shall indicate that such loan shall be a Revolving
Credit Base Rate Loan. The Borrower hereby irrevocably authorizes and directs
the Swing Loan Lender to so act on its behalf, and agrees that any amount
advanced to the Agent for the benefit of the Swing Loan Lender pursuant to this
§2.5(d) shall be considered a Revolving Credit Loan pursuant to §2.1. Unless any
of the events described in paragraph (h), (i) or (j) of §12.1 shall have
occurred (in which event the procedures of §2.5(e) shall apply), each Revolving
Credit Lender shall make the proceeds of its Revolving Credit Loan available to
the Swing Loan Lender for the account of the Swing Loan Lender at the Agent’s
Head Office prior to 12:00 noon (Cleveland time) in funds immediately available
no later than the third (3rd) Business Day after the date such notice is given
just as if the Revolving Credit Lenders were funding directly to the Borrower,
so that thereafter such Obligations shall be evidenced by the Revolving Credit
Notes. The proceeds of such Revolving Credit Loan shall be immediately applied
to repay the Swing Loans.

 

(e)          If for any reason a Swing Loan cannot be refinanced by a Revolving
Credit Loan pursuant to §2.5(d), each Revolving Credit Lender will, on the date
such Revolving Credit Loan pursuant to §2.5(d) was to have been made, purchase
an undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan. Each Revolving Credit
Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.

 

(f)          Whenever at any time after the Swing Loan Lender has received from
any Revolving Credit Lender such Revolving Credit Lender’s participation
interest in a Swing Loan, the Swing Loan Lender receives any payment on account
thereof, the Swing Loan Lender will distribute to such Revolving Credit Lender
its participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the Swing Loan Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

 

 46 

 

 

(g)          Each Revolving Credit Lender’s obligation to fund a Revolving
Credit Loan as provided in §2.5(d) or to purchase participation interests
pursuant to §2.5(e) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower or Guarantors may have against the Swing Loan Lender, the
Borrower or Guarantors or anyone else for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower or Guarantors
or any of their respective Subsidiaries; (iv) any breach of this Agreement or
any of the other Loan Documents by the Borrower, Guarantors or any Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. Any portions of a Swing Loan not so purchased
or converted may be treated by the Agent and Swing Loan Lender as against such
Revolving Credit Lender as a Revolving Credit Loan which was not funded by the
non-purchasing Revolving Credit Lender as contemplated by §2.8 and §12.5, and
shall have such rights and remedies against such Revolving Credit Lender as are
set forth in this Agreement. Each Swing Loan, once so sold or converted, shall
cease to be a Swing Loan for the purposes of this Agreement, but shall be a
Revolving Credit Loan made by each Revolving Credit Lender under its Revolving
Credit Commitment.

 

§2.6        Interest on Loans.

 

(a)          Each Revolving Credit Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the date on which
such Revolving Credit Base Rate Loan is repaid or converted to a Revolving
Credit LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate
plus the Revolving Credit Applicable Margin for Base Rate Loans.

 

(b)          Each Revolving Credit LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
each Interest Period with respect thereto at the rate per annum equal to the sum
of LIBOR determined for such Interest Period plus the Revolving Credit
Applicable Margin for LIBOR Rate Loans.

 

(c)          Each Term Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Term Base Rate Loan is repaid or is converted to a Term LIBOR Rate Loan at a
rate per annum equal to the sum of the Term Loan Applicable Margin for Base Rate
Loans plus the Base Rate.

 

(d)          Each Term LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Term Loan Applicable Margin
for LIBOR Rate Loans.

 

(e)          The Borrower promises to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.

 

(f)          Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.

 

 47 

 

 

§2.7        Requests for Revolving Credit Loans. Except with respect to the
initial Revolving Credit Loan on the Closing Date, the Borrower shall give to
the Agent written notice executed by an Authorized Officer in the form of
Exhibit G hereto (or telephonic notice confirmed in writing in the form of
Exhibit G hereto) of each Revolving Credit Loan requested hereunder (a “Loan
Request”) by 11:00 a.m. (Cleveland time) one (1) Business Day prior to the
proposed Drawdown Date with respect to Revolving Credit Base Rate Loans and
two (2) Business Days prior to the proposed Drawdown Date with respect to
Revolving Credit LIBOR Rate Loans. Each such notice shall specify with respect
to the requested Revolving Credit Loan the proposed principal amount of such
Revolving Credit Loan, the Type of Revolving Credit Loan, the initial Interest
Period (if applicable) for such Revolving Credit Loan and the Drawdown Date.
Each such notice shall also contain (i) a general statement as to the purpose
for which such advance shall be used (which purpose shall be in accordance with
the terms of §2.9) and (ii) a certification by the chief financial officer or
chief accounting officer of Parent Company that the Borrower and Guarantors are
and will be in compliance with all covenants under the Loan Documents after
giving effect to the making and use of such Revolving Credit Loan. Promptly upon
receipt of any such notice, the Agent shall notify each of the Revolving Credit
Lenders thereof. Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Drawdown Date.
Nothing herein shall prevent the Borrower from seeking recourse against any
Revolving Credit Lender that fails to advance its proportionate share of a
requested Revolving Credit Loan as required by this Agreement. Each Loan Request
shall be (a) for a Revolving Credit Base Rate Loan in a minimum aggregate amount
of $1,000,000.00 or an integral multiple of $100,000.00 in excess thereof; or
(b) for a Revolving Credit LIBOR Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $250,000.00 in excess thereof;
provided, however, that there shall be no more than five (5) Revolving Credit
LIBOR Rate Loans outstanding at any one time.

 

§2.8        Funds for Loans.

 

(a)          Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown
Date of any Revolving Credit Loans or on the Effective Date or any Increase Date
with respect to any Term Loans, each of the Revolving Credit Lenders or Term
Loan Lenders, as applicable, will make available to the Agent, at the Agent’s
Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1 or §2.2. Upon receipt from each such Revolving Credit
Lender or Term Loan Lender, as applicable, of such amount, and upon receipt of
the documents required by §10 and §11 and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Agent will make
available to the Borrower the aggregate amount of such Revolving Credit Loans or
Term Loans made available to the Agent by the Revolving Credit Lenders or Term
Loan Lenders, as applicable, by crediting such amount to the account of the
Borrower maintained at the Agent’s Head Office. The failure or refusal of any
Revolving Credit Lender or Term Loan Lender to make available to the Agent at
the aforesaid time and place on any Drawdown Date of any Revolving Credit Loans
or on the Effective Date or any Increase Date with respect to any Term Loans the
amount of its Commitment Percentage of the requested Loans shall not relieve any
other Revolving Credit Lender or Term Loan Lender from its several obligation
hereunder to make available to the Agent the amount of such other Lender’s
Commitment Percentage of any requested Loans, including any additional Revolving
Credit Loans that may be requested subject to the terms and conditions hereof to
provide funds to replace those not advanced by the Lender so failing or
refusing. In the event of any such failure or refusal, the Lenders not so
failing or refusing shall be entitled to a priority secured position as against
the Lender or Lenders so failing or refusing to make available to the Borrower
the amount of its or their Commitment Percentage for such Loans as provided in
§12.5.

 

 48 

 

 



(b)          Unless the Agent shall have been notified by any Lender prior to
the applicable Drawdown Date of any Revolving Credit Loans or on the Effective
Date or any Increase Date with respect to any Term Loans that such Lender will
not make available to Agent such Lender’s Commitment Percentage of a proposed
Loan, Agent may in its discretion assume that such Lender has made such Loan
available to Agent in accordance with the provisions of this Agreement and the
Agent may, if it chooses, in reliance upon such assumption make such Loan
available to the Borrower, and such Lender shall be liable to the Agent for the
amount of such advance. If such Lender does not pay such corresponding amount
upon the Agent’s demand therefor, the Agent will promptly notify the Borrower,
and the Borrower shall promptly pay such corresponding amount to the Agent. The
Agent shall also be entitled to recover from the Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Loan or (ii) from a Lender at the Federal Funds Effective Rate.

 

§2.9        Use of Proceeds. The Borrower will use the proceeds of the Loans
solely (a) to pay closing costs in connection with this Agreement, (b) to repay
and satisfy existing financing, (c) to fund future development projects,
property and equipment acquisitions and (d) for general corporate purposes.

 

§2.10      Letters of Credit.

 

(a)          Subject to the terms and conditions set forth in this Agreement, at
any time and from time to time from the Closing Date through the day that is
ninety (90) days prior to the Revolving Credit Maturity Date, the Issuing Lender
shall issue such Letters of Credit as the Borrower may request, either for
itself or on behalf of any of its Subsidiaries, upon the delivery of a written
request in the form of Exhibit H hereto (a “Letter of Credit Request”) to the
Issuing Lender, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
Letter of Credit Liabilities shall not exceed Thirty Million Dollars
($30,000,000.00), (iii) in no event shall the outstanding principal amount of
the Revolving Credit Loans, Swing Loans and Letters of Credit Liabilities (after
giving effect to all Letters of Credit requested) exceed the Revolving Credit
Commitment, (iv) in no event shall the outstanding principal amount of the
Revolving Credit Loans, Term Loans, Swing Loans and Letters of Credit
Liabilities (after giving effect to all Letters of Credit requested) exceed the
Total Commitment or cause a violation of the covenants set forth in §9.1, (v) in
no event shall the outstanding principal amount of the Revolving Credit Loans,
Term Loans, Swing Loans and Letters of Credit Liabilities (after giving effect
to all Letters of Credit requested), exceed the Unencumbered Asset Pool
Availability, (vi) the conditions set forth in §10 and §11 shall have been
satisfied, and (vii) in no event shall any amount drawn under a Letter of Credit
be available for reinstatement or a subsequent drawing under such Letter of
Credit. Notwithstanding anything to the contrary contained in this §2.10, the
Issuing Lender shall not be obligated to issue, amend, extend, renew or increase
any Letter of Credit at a time when any other Revolving Credit Lender is a
Defaulting Lender, unless the Issuing Lender is satisfied that the participation
therein will otherwise be fully allocated to the Revolving Credit Lenders that
are Non-Defaulting Lenders consistent with §2.14(c) and the Defaulting Lender
shall have no participation therein, except to the extent the Issuing Lender has
entered into arrangements with the Borrower or such Defaulting Lender which are
satisfactory to the Issuing Lender in its good faith determination to eliminate
the Issuing Lender’s Fronting Exposure with respect to any such Defaulting
Lender, including the delivery of cash collateral. The Issuing Lender may assume
that the conditions in §10 and §11 have been satisfied unless it receives
written notice from a Revolving Credit Lender that such conditions have not been
satisfied. Each Letter of Credit Request shall be executed by an Authorized
Officer of the Borrower. The Issuing Lender shall be entitled to conclusively
rely on such Person’s authority to request a Letter of Credit on behalf of the
Borrower or any of its Subsidiaries. The Issuing Lender shall have no duty to
verify the authenticity of any signature appearing on a Letter of Credit
Request. The Borrower assumes all risks with respect to the use of the Letters
of Credit. Unless the Issuing Lender and the Majority Revolving Credit Lenders
otherwise consent, the term of any Letter of Credit shall not exceed a period of
time commencing on the issuance of the Letter of Credit and ending one year
after the date of issuance thereof, subject to extension pursuant to an
“evergreen” clause reasonably acceptable to Agent and Issuing Lender (but in any
event the term shall not extend beyond the Revolving Credit Maturity Date);
provided however, that subject to the terms and conditions of §2.13, a Letter of
Credit may, as a result of its express terms or as the result of the effect of
an “evergreen” clause, have an expiration of not more than one year beyond the
Revolving Credit Maturity Date so long as no Default or Event of Default then
exists and is continuing and prior to the Letter of Credit Expiration Date, the
Borrower shall Cash Collateralize all Letters of Credit having an expiry date
after the Letter of Credit Expiration Date and failure to do so shall constitute
an Event of Default. The amount available to be drawn under any Letter of Credit
shall reduce on a dollar-for-dollar basis the amount available to be drawn under
the Total Revolving Credit Commitment as a Revolving Credit Loan. Each of the
Existing Letters of Credit shall upon the Closing Date be deemed to be a Letter
of Credit under this Agreement.

 

 49 

 

 

(b)          Each Letter of Credit Request shall be submitted to the Issuing
Lender at least five (5) Business Days (or such shorter period as the Issuing
Lender may approve) prior to the date upon which the requested Letter of Credit
is to be issued. Each such Letter of Credit Request shall contain (i) a
statement as to the purpose for which such Letter of Credit shall be used (which
purpose shall be in accordance with the terms of this Agreement), and (ii) a
certification by the chief financial or chief accounting officer of the Borrower
that the Borrower is and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit. The
Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of Exhibit
L attached hereto) and documents as the Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

 

(c)          The Issuing Lender shall, subject to the conditions set forth in
this Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

 

(d)          Upon the issuance of a Letter of Credit, each Revolving Credit
Lender shall be deemed to have purchased a participation therein from Issuing
Lender in an amount equal to its respective Commitment Percentage of the amount
of such Letter of Credit. No Revolving Credit Lender’s obligation to participate
in a Letter of Credit shall be affected by any other Revolving Credit Lender’s
failure to perform as required herein with respect to such Letter of Credit or
any other Letter of Credit.

 

 50 

 

 

(e)          Upon the issuance of each Letter of Credit, the Borrower shall pay
to the Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate of one eighth of one percent (0.125%) per annum of the
amount available to be drawn under such Letter of Credit (which fee shall not be
less than $1,500 in any event), and (ii) for the accounts of the Revolving
Credit Lenders (including the Issuing Lender) that are Non-Defaulting Lenders in
accordance with their respective percentage shares of participation in such
Letter of Credit, a Letter of Credit fee calculated at the rate per annum equal
to the Revolving Credit Applicable Margin then applicable to LIBOR Rate Loans on
the amount available to be drawn under such Letter of Credit. Such fees under
§2.10(e)(ii) shall be payable in quarterly installments in arrears with respect
to each Letter of Credit on the first day of each calendar quarter following the
date of issuance and continuing on each quarter or portion thereof thereafter,
as applicable, or on any earlier date on which the Commitments shall terminate
and on the expiration or return of any Letter of Credit.

 

(f)          In the event that any amount is drawn under a Letter of Credit by
the beneficiary thereof, the Borrower shall reimburse the Issuing Lender by
having such amount drawn treated as an outstanding Revolving Credit Base Rate
Loan under this Agreement (the Borrower being deemed to have requested a
Revolving Credit Base Rate Loan on such date in an amount equal to the amount of
such drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and the Agent shall promptly notify
each Revolving Credit Lender by telex, telecopy, telegram, telephone (confirmed
in writing) or other similar means of transmission, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Agent, for the Issuing
Lender’s own account, an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of such Letter of Credit (to the extent
of the amount drawn). If and to the extent any Revolving Credit Lender shall not
make such amount available on the Business Day on which such draw is funded,
such Lender agrees to pay such amount to the Agent forthwith on demand, together
with interest thereon, for each day from the date on which such draw was funded
until the date on which such amount is paid to the Agent, at the Federal Funds
Effective Rate until three (3) days after the date on which the Agent gives
notice of such draw and at the Federal Funds Effective Rate plus one percent
(1.0%) for each day thereafter. Further, such Revolving Credit Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Revolving Credit Loans, amounts due with respect to its participations in
Letters of Credit and any other amounts due to it hereunder to the Agent to fund
the amount of any drawn Letter of Credit which such Revolving Credit Lender was
required to fund pursuant to this §2.10(f) until such amount has been funded (as
a result of such assignment or otherwise). In the event of any such failure or
refusal, the Revolving Credit Lenders not so failing or refusing shall be
entitled to a priority secured position for such amounts as provided in §12.5.
The failure of any Revolving Credit Lender to make funds available to the Agent
in such amount shall not relieve any other Revolving Credit Lender of its
obligation hereunder to make funds available to the Agent pursuant to this
§2.10(f).

 

 51 

 

 

(g)          If after the issuance of a Letter of Credit pursuant to §2.10(c) by
the Issuing Lender, but prior to the funding of any portion thereof by a
Revolving Credit Lender, for any reason a drawing under a Letter of Credit
cannot be refinanced as a Revolving Credit Loan, each Revolving Credit Lender
will, on the date such Revolving Credit Loan pursuant to §2.10(f) was to have
been made, purchase an undivided participation interest in the Letter of Credit
in an amount equal to its Revolving Credit Commitment Percentage of the amount
of such Letter of Credit. Each Revolving Credit Lender will immediately transfer
to the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Revolving Credit Lender a Letter of Credit participation certificate dated the
date of receipt of such funds and in such amount.

 

(h)          Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.

 

(i)          The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

 

(j)          The Borrower assumes all risks of the acts, omissions, or misuse of
any Letter of Credit by the beneficiary thereof. Neither Agent, Issuing Lender
nor any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender. None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on the Borrower and will not put Agent, Issuing
Lender or the other Lenders under any resulting liability to the Borrower;
provided nothing contained herein shall relieve Issuing Lender for liability to
the Borrower arising as a result of the gross negligence or willful misconduct
of Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.

 

 52 

 

 

(k)          There shall be no amendment, modification or waiver of any
provision in the Loan Documents with respect to Letters of Credit without the
consent of the Issuing Lender.

 

§2.11      Increase in Total Commitment.

 

(a)          Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time prior to the
applicable maturity date of such Revolving Credit Loans or Term Loans to request
an increase in the Total Revolving Credit Commitment, the Total Term Loan A
Commitment and/or the Total Term Loan B Commitment, each in increments of
$10,000,000.00 by an aggregate amount of increases to the Total Revolving Credit
Commitment, the Total Term A Loan Commitment and Total Term Loan B Commitment of
up to $200,000,000.00 (the amount of the requested increase to be set forth in
the Increase Notice) (which, assuming no previous reduction in the Revolving
Credit Commitments or the Term Loan Commitments, would result in a maximum Total
Commitment of $1,100,000,000.00), written notice to the Agent (an “Increase
Notice”; and the amount of such requested increase is the “Commitment
Increase”). The execution and delivery of the Increase Notice by the Borrower
shall constitute a representation and warranty by the Borrower that all the
conditions set forth in this §2.11 shall have been satisfied on the date of such
Increase Notice. The Commitment Increase may be allocated (1) to the then
existing Revolving Credit Commitments, (2) as a new revolving tranche having the
same terms as the then existing Revolving Credit Commitments, (3) to the then
existing Term Loan A Commitments having the same terms as the existing Term Loan
A Commitments, (4) to the then existing Term Loan B Commitments having the same
terms as the existing Term Loan B Commitments, or (5) any combination thereof
satisfactory to Agent and existing or additional Revolving Credit Lenders, Term
Loan A Lenders or Term Loan B Lenders, as applicable, providing such additional
Revolving Credit Commitments, Term Loan A Commitments or Term Loan B
Commitments, as applicable.

 

 53 

 

 

(b)          Upon receipt of any Increase Notice, the Agent shall consult with
KCM and shall notify the Borrower of the amount of facility fees to be paid to
any Lenders who provide an additional Revolving Credit Commitment, Term Loan A
Commitment or Term Loan B Commitment, as applicable, in connection with such
increase in the Total Revolving Credit Commitment, Total Term Loan A Commitment
or Total Term Loan B Commitment, as applicable (which shall be in addition to
the fees to be paid to Agent or KCM pursuant to the Agreement Regarding Fees).
If the Borrower agrees to pay the facility fees so determined, then the Agent
shall send a notice to all Revolving Credit Lenders, Term Loan A Lenders or Term
Loan B Lenders, as applicable, (the “Additional Commitment Request Notice”)
informing them of the Borrower’s request to increase the Total Revolving Credit
Commitment, Total Term Loan A Commitment or Total Term Loan B Commitment, as
applicable, and of the facility fees to be paid with respect thereto. Each
Lender who desires to provide an additional Revolving Credit Commitment, Term
Loan A Commitment or Term Loan B Commitment, as applicable, upon such terms
shall provide Agent with a written commitment letter specifying the amount of
the additional Revolving Credit Commitment, Term Loan A Commitment or Term Loan
B Commitment, as applicable, which it is willing to provide prior to such
deadline as may be specified in the Additional Commitment Request Notice. If the
requested increase is oversubscribed then the Agent and KCM shall allocate the
Commitment Increase among the Revolving Credit Lenders, Term Loan A Lenders or
Term Loan B Lenders, as applicable, who provide such commitment letters on such
basis as the Agent and KCM shall determine after consultation with the Borrower.
If the additional Revolving Credit Commitments, Term Loan A Commitments or Term
Loan B Commitments, as applicable, so provided are not sufficient to provide the
full amount of the Commitment Increase requested by the Borrower, then the
Agent, KCM or the Borrower may, but shall not be obligated to, invite one or
more banks or lending institutions (which banks or lending institutions shall be
acceptable to Agent, KCM and the Borrower) to become a Revolving Credit Lender,
Term Loan A Lender or Term Loan B Lender and provide an additional Revolving
Credit Commitment, Term Loan A Commitment or Term Loan B Commitment, as
applicable. The Agent shall provide all Revolving Credit Lenders, Term Loan A
Lenders or Term Loan B Lenders, as applicable, with a notice setting forth the
amount, if any, of the additional Revolving Credit Commitment, Term Loan A
Commitment or Term Loan B Commitment, to be provided by each Revolving Credit
Lender, Term Loan A Lender or Term Loan B Lender, as applicable, and the revised
Revolving Credit Commitment Percentages, Term Loan A Commitment Percentages or
Term Loan B Commitment Percentages, as applicable, which shall be applicable
after the effective date of the Commitment Increase specified therein (the
“Increase Date”). In no event shall any Lender be obligated to provide an
additional Revolving Credit Commitment, Term Loan A Commitment or Term Loan B
Commitment.

 

(c)          On any Increase Date the outstanding principal balance of the
Revolving Credit Loans, Term Loans A or Term Loans B, as applicable, shall be
reallocated among the Revolving Credit Lenders, Term Loan A Lenders or Term Loan
B Lenders, as applicable, such that after the applicable Increase Date the
outstanding principal amount of Revolving Credit Loans, Term Loans A or Term
Loans B owed to each Lender shall be equal to such Lender’s Revolving Credit
Commitment Percentage, Term Loan A Commitment Percentage or Term Loan B
Commitment Percentage (as in effect after the applicable Increase Date) of the
outstanding principal amount of all Revolving Credit Loans, Term Loans A or Term
Loans B, as applicable. On any Increase Date with respect to an increase in the
Total Revolving Credit Commitment, the Swing Loan Commitment shall increase
proportionately (rounded to the next lowest integral multiple of $100,000). The
participation interests of the Revolving Credit Lenders in Swing Loans and
Letters of Credit shall be similarly adjusted. On any Increase Date those
Revolving Credit Lenders, Term Loan A Lenders or Term Loan B Lenders whose
Revolving Credit Commitment Percentage, Term Loan A Commitment Percentage or
Term Loan B Commitment Percentage is increasing shall advance the funds to the
Agent and the funds so advanced shall be distributed among the Revolving Credit
Lenders, Term Loan A Lenders or Term Loan B Lenders, as applicable, whose
Revolving Credit Commitment Percentage, Term Loan A Commitment Percentage or
Term Loan B Commitment Percentage, as applicable, is decreasing as necessary to
accomplish the required reallocation of the outstanding Revolving Credit Loans,
Term Loans A or Term Loans B, as applicable. The funds so advanced shall be Base
Rate Loans until converted to LIBOR Rate Loans which are allocated among all
Lenders based on their Commitment Percentages. The Borrower further agrees to
pay the Breakage Costs, if any, resulting from any Commitment Increase.

 

 54 

 

 

(d)          Upon the effective date of each increase in the Total Revolving
Credit Commitment, Total Term Loan A Commitment or Total Term Loan B Commitment
pursuant to this §2.11, the Agent may unilaterally revise Schedule 1.1 and the
Borrower shall execute and deliver to the Agent new Revolving Credit Notes, Term
Loan A Notes, Term Loan B Notes and a Swing Loan Note for each Lender whose
Commitment has changed and for the Swing Loan Lender so that the principal
amount of such Revolving Credit Lender’s Revolving Credit Note shall equal its
Revolving Credit Commitment, such Term Loan A Lender’s Term Loan A Note shall
equal its Term Loan Commitment such Term Loan B Lender’s Term Loan B Note and
the Swing Loan Lender’s Swing Loan Note shall equal its Swing Loan Commitment.
The Agent shall deliver such replacement Revolving Credit Notes, Term Loan A
Notes, Term Loan B Notes and Swing Loan Note to the respective Lenders in
exchange for the Revolving Credit Notes, Term Loan A Notes, Term Loan B Notes
and Swing Loan Note replaced thereby which shall be surrendered by such Lenders.
Such new Revolving Credit Notes, Term Loan A Notes, Term Loan B Notes and Swing
Loan Note shall provide that they are replacements for the surrendered Revolving
Credit Notes, Term A Loan Notes, Term Loan B Notes or Swing Loan Note, as
applicable, and that they do not constitute a novation, shall be dated as of the
Increase Date and shall otherwise be in substantially the form of the replaced
Revolving Credit Notes, Term Loan A Notes, Term Loan B Notes or Swing Loan Note,
as applicable. In connection therewith, the Borrower shall deliver an opinion of
counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Revolving Credit Notes, Term A
Loan Notes, Term Loan B Notes and Swing Loan Note and the enforceability
thereof, in form and substance substantially similar to the opinion delivered in
connection with the first disbursement under this Agreement. The surrendered
Revolving Credit Notes, Term Loan A Notes, Term Loan B Notes and Swing Loan Note
shall be canceled and returned to the Borrower.

 

(e)          Notwithstanding anything to the contrary contained herein, the
obligation of the Agent and the Revolving Credit Lenders to increase the Total
Revolving Credit Commitment or the Agent, the Term Loan A Lenders to increase
the Total Term Loan A Commitment and Total Term Loan B Commitment, as
applicable, pursuant to this §2.11 shall be conditioned upon satisfaction of the
following conditions precedent which must be satisfied prior to the
effectiveness of any increase of the Total Revolving Credit Commitment, the
Total Term Loan A Commitment or Total Term Loan B Commitment, as applicable:

 

(i)          Payment of Activation Fee. The Borrower shall pay (A) to the Agent
those fees described in and contemplated by the Agreement Regarding Fees with
respect to the applicable Commitment Increase, and (B) to KCM such facility fees
as the Revolving Credit Lenders, Term Loan A Lenders or Term Loan B Lenders, as
applicable, who are providing an additional Commitment may require to increase
the aggregate Revolving Credit Commitment, Term Loan A Commitment or Term Loan B
Commitment, which fees shall, when paid, be fully earned and non-refundable
under any circumstances. KCM shall pay to the Lenders acquiring the applicable
Commitment Increase certain fees pursuant to their separate agreement; and

 

(ii)         No Default. On the date any Increase Notice is given and on the
date such increase becomes effective, both immediately before and after the
Total Revolving Credit Commitment, Total Term Loan A Commitment or Total Term
Loan B Commitment is increased, there shall exist no Default or Event of
Default; and

 

 55 

 

 

(iii)        Representations True. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower or the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects (except to the
extent that any representation and warranty that is qualified by materiality
shall be true and correct in all respects) on the date of such Increase Notice
and on the date the Total Revolving Credit Commitment, Total Term Loan A
Commitment or Total Term Loan B Commitment is increased, both immediately before
and after the Total Revolving Credit Commitment, Total Term Loan A Commitment or
Total Term Loan B Commitment is increased, except that if any representation and
warranty is as of a specified date, such representation and warranty shall be
true and correct in all material respects as of such date; and

 

(iv)        Additional Documents. The Borrower and the Guarantors shall execute
and deliver to Agent and the Lenders such additional documents, instruments,
certifications and opinions as the Agent may reasonably require in its sole and
absolute discretion, including, without limitation, a Compliance Certificate,
demonstrating compliance with all covenants, representations and warranties set
forth in the Loan Documents after giving effect to the increase; and

 

(v)         Other. The Borrower and the Guarantors shall satisfy such other
conditions to such increase as Agent may require in its reasonable discretion.

 

§2.12      Cash Collateral.

 

(a)          Certain Credit Support Events. Upon the request of the Agent or the
Issuing Lender (i) if the Issuing Lender has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in Letter of
Credit Liabilities that remain unpaid, or (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit Liabilities for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then outstanding amount of all Letter of Credit Liabilities. At any time
that there shall exist a Defaulting Lender that is a Revolving Credit Lender,
promptly upon the written request of the Agent, the Issuing Lender or the Swing
Loan Lender, as applicable, the Borrower shall deliver to Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure as provided in §2.14(e).
Such cash collateral or other credit support provided under the immediately
preceding sentence will be promptly returned to the Borrower at such time as the
Revolving Credit Lender is no longer a Lender that is a Defaulting Lender.

 

(b)          Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at KeyBank. Amounts deposited in the
deposit accounts shall not be invested and will earn interest at a rate paid by
KeyBank with respect to money market accounts. The Borrower, and to the extent
provided by any Revolving Credit Lender, such Revolving Credit Lender, hereby
grants to (and subjects to the control of) the Agent, for the benefit of the
Agent, the Issuing Lender and the Revolving Credit Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to §2.12(c).
If at any time the Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Agent as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby including, without limitation,
§2.10, the Borrower or the relevant Defaulting Lender will, promptly upon demand
by the Agent, pay or provide to the Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral previously provided).

 

 56 

 

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, (i) Cash Collateral provided under this Credit Agreement in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific Letter of Credit Liabilities, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein, and (ii) Cash Collateral provided under this Credit
Agreement in respect of Swing Loans shall be held and applied to the
satisfaction of the specific Swing Loan liabilities, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Credit Lender (or, as
appropriate, its assignee following compliance with §18)), the return or
cancellation of the Letter of Credit or the term of the Letter of Credit not
going beyond the Letter of Credit Expiration Date or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this §2.12 may be otherwise applied in accordance
with §12.5), and (y) the Person providing Cash Collateral and the Issuing
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

§2.13      Termination of Agreement.This Agreement shall terminate at such time
as (a) all of the Commitments have been terminated, (b) all Letters of Credit
(other than Letters of Credit the expiration dates of which extend beyond the
Letter of Credit Expiration Date as permitted under §2.10 and in respect of
which the Borrower has satisfied the requirements of such section or §2.12, as
applicable) have expired, have been cancelled or have otherwise terminated, (c)
none of the Lenders nor the Swing Loan Lender is obligated any longer under this
Agreement to make any Loans and (d) all Obligations (other than obligations
which survive as provided in the following proviso and as set forth in §15 and
§16) and Hedge Obligations have been paid and satisfied in full; provided,
however, if on the Revolving Credit Maturity Date or any other date that this
Agreement terminates any Letters of Credit permitted under §2.10 to have
expiration dates that extend beyond the Letter of Credit Expiration Date remain
outstanding, then the provisions of this Agreement applicable to the Agent,
Issuing Lender and the Borrower with respect to Letters of Credit, including,
without limitation, the Borrower’s reimbursement obligations under §2.10(f),
shall remain in effect until all such Letters of Credit have expired, have been
cancelled or have otherwise terminated; provided, however, notwithstanding
anything else provided herein or otherwise, after the Revolving Credit Maturity
Date, no Lender (other than the Issuing Lender) shall have any liability or
obligation relating to any Letter of Credit Liabilities (including, without
limitation, in respect of any Letter of Credit that has an expiry date after
such date).

 

 57 

 

 

§2.14      Defaulting Lenders.

 

(a)          If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or applicable law, except as otherwise provided
under §27, such Defaulting Lender’s right to participate in the administration
of the Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Majority Revolving Credit Lenders, the Majority Term Loan A Lenders, the
Majority Term Loan B Lenders, the Required Lenders or all of the Lenders, shall
be suspended during the pendency of such failure or refusal. If a Lender is a
Defaulting Lender because it has failed to make timely payment to the Agent of
any amount required to be paid to the Agent hereunder (without giving effect to
any notice or cure periods), in addition to other rights and remedies which the
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and (iii)
to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Agent in respect of a Defaulting Lender’s Loans
shall be applied as set forth in §2.14(d). Notwithstanding anything else
provided herein or otherwise, no limitation on such Defaulting Lender’s right to
participate in the administration of the Loans shall mean or be deemed to limit
or otherwise impair, such Defaulting Lender’s right to attend, but not
participate or vote (except as otherwise provided under §27), in any bank
meeting or to request or receive any information in connection with or as
provided under any of the Loan Documents.

 

 58 

 

 

(b)          Any Non-Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire all or a portion of a Defaulting Lender’s Commitment
at par. Any Lender desiring to exercise such right shall give written notice
thereof to the Agent and the Borrower no sooner than two (2) Business Days and
not later than five (5) Business Days after such Defaulting Lender became a
Defaulting Lender. If more than one Lender exercises such right, each such
Lender shall have the right to acquire an amount of such Defaulting Lender’s
Commitment in proportion to the Commitments of the other Lenders exercising such
right. If after such fifth (5th) Business Day, the Lenders have not elected to
purchase all of the Commitment of such Defaulting Lender, then the Borrower (so
long as no Default or Event of Default exists) or the Required Lenders may, by
giving written notice thereof to the Agent, such Defaulting Lender and the other
Lenders, demand (but shall have no obligation to so demand) that such Defaulting
Lender assign its Commitment to an eligible assignee subject to and in
accordance with the provisions of §18.1 for the purchase price provided for
below and upon any such demand such Defaulting Lender shall comply with such
demand and shall consummate such assignment (subject to and in accordance with
the provisions of §18.1). No party hereto shall have any obligation whatsoever
to initiate any such replacement or to assist in finding an eligible assignee.
Upon any such purchase or assignment, and any such demand with respect to which
the conditions specified in §18.1 have been satisfied, the Defaulting Lender’s
interest in the Loans and its rights hereunder (but not its liability in respect
thereof or under the Loan Documents or this Agreement to the extent the same
relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement. The purchase price for the Commitment of a
Defaulting Lender shall be equal to the amount of the principal balance of the
Loans outstanding and owed by the Borrower to the Defaulting Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees. Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to
§2.14(d).

 

(c)          During any period in which there is a Defaulting Lender, all or any
part of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant
to §2.5(e) shall be reallocated among the Revolving Credit Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (computed without giving effect to the Revolving Credit
Commitment of such Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Revolving Credit
Lender becomes a Defaulting Lender, no Default or Event of Default exists, (ii)
the conditions set forth in §10 and §11 are satisfied at the time of such
reallocation (and, unless the Borrower shall have notified the Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at the time), (iii) the representations and warranties
in the Loan Documents shall be true and correct in all material respects on and
as of the date of such reallocation with the same effect as though made on and
as of such date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and
(iv) the aggregate obligation of each Revolving Credit Lender that is a
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Loans shall not exceed the positive difference, if any, of (A)
the Revolving Credit Commitment of that Non-Defaulting Lender minus (B) the sum
of (1) the aggregate outstanding principal amount of the Revolving Credit Loans
of that Lender plus (2) such Lender’s pro rata portion in accordance with its
Revolving Credit Commitment Percentage of outstanding Letter of Credit
Liabilities and Swing Loans. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

 59 

 

 

(d)          Any payment of principal, interest, fees or other amounts received
by the Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise, and including any amounts made available
to the Agent for the account of such Defaulting Lender pursuant to §13), shall
be applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent (other than with respect to Letter of Credit Liabilities) hereunder;
second, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lender (with respect to Letter of Credit Liabilities) and/or the Swing
Loan Lender hereunder; third, if so determined by the Agent or requested by the
Issuing Lender or the Swing Loan Lender, to be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so determined by the
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to (x) satisfy obligations of such Defaulting Lender
to fund Loans or participations under this Agreement and (y) be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any Letter of Credit or Swing Loan; sixth, to the payment of
any amounts owing to the Agent or the Lenders (including the Issuing Lender and
the Swing Loan Lender) as a result of any judgment of a court of competent
jurisdiction obtained by the Agent or any Lender (including the Issuing Lender
and the Swing Loan Lender) against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (i) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit or
Swing Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share and (ii) such Loans or funded participations in Letters of
Credit or Swing Loans were made at a time when the conditions set forth in §10
and §11, to the extent required by this Agreement, were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit or Swing Loans owed to, all Non-Defaulting
Lenders on a pro rata basis until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swing Loans are held by the Lenders pro
rata in accordance with their Revolving Credit Commitment Percentages and Term
Loan Commitment Percentages, as applicable, without regard to §2.14(c), prior to
being applied to the payment of any Loans of, or funded participations in
Letters of Credit or Swing Loans owed to, such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this §2.14(d) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto, and to the
extent allocated to the repayment of principal of the Loan, shall not be
considered outstanding principal under this Agreement.

 

(e)          Within five (5) Business Days of demand by the Issuing Lender or
Swing Loan Lender from time to time, the Borrower shall deliver to the Agent for
the benefit of the Issuing Lender and the Swing Loan Lender Cash Collateral in
an amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and Swing Loan Lender (after giving effect to §2.5(a), §2.10(a) and
§2.14(c)) on terms reasonably satisfactory to the Issuing Lender and/or Swing
Loan Lender in its good faith determination (and such Cash Collateral shall be
in Dollars). Any such Cash Collateral shall be deposited in the collateral
account described in §2.12 as collateral (solely for the benefit of the Issuing
Lender and/or the Swing Loan Lender) for the payment and performance of each
Defaulting Lender’s pro rata portion in accordance with their respective
Revolving Credit Commitment Percentages of outstanding Letter of Credit
Liabilities and Swing Loans. Moneys in such account deposited pursuant to this
section shall be applied by the Agent to reimburse the Issuing Lender and/or the
Swing Loan Lender immediately for each Defaulting Lender’s pro rata portion in
accordance with their respective Revolving Credit Commitment Percentages of any
funding obligation with respect to a Letter of Credit or Swing Loan which has
not otherwise been reimbursed by the Borrower or such Defaulting Lender.

 

 60 

 

 

(i)          Each Revolving Credit Lender that is a Defaulting Lender shall not
be entitled to receive any Unused Fee pursuant to §2.3 for any period during
which that Revolving Credit Lender is a Defaulting Lender.

 

(ii)         Each Revolving Credit Lender that is a Defaulting Lender shall not
be entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Revolving Credit Lender is a Defaulting Lender.

 

(iii)        With respect to any Unused Fee or Letter of Credit fees not
required to be paid to any Defaulting Lender pursuant to clause (i) or (ii)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to §2.14(c), (y) pay to the Issuing Lender and
Swing Loan Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or Swing Loan
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay any remaining amount of any such fee.

 

(f)          If the Borrower (so long as no Default or Event of Default exists)
and the Agent agree in writing in their reasonable discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Loans to be
held on a pro rata basis by the Lenders in accordance with their Commitments
(without giving effect to §2.14(c)), whereupon such Lender will cease to be a
Defaulting Lender and any applicable cash collateral provided by the Borrower
shall be promptly refunded to the Borrower; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

§2.15      Extension of Revolving Credit Maturity Date. The Borrower shall have
the one-time right and option to extend the Revolving Credit Maturity Date to
December 17, 2020, upon satisfaction of the following conditions precedent,
which must be satisfied prior to the effectiveness of any extension of the
Revolving Credit Maturity Date:

 

 61 

 

 

(a)          Extension Request. The Borrower shall deliver written notice of
such request (the “Extension Request”) to the Agent not later than the date
which is ninety (90) days prior to the Revolving Credit Maturity Date (as
determined without regard to such extension). Any such Extension Request shall
be irrevocable and binding on the Borrower.

 

(b)          Payment of Extension Fee. The Borrower shall pay to the Agent for
the pro rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
ten (10) basis points on the Total Revolving Credit Commitment in effect on the
Revolving Credit Maturity Date (as determined without regard to such extension),
which fee shall, when paid, be fully earned and non-refundable under any
circumstances.

 

(c)          No Default. On the date the Extension Request is given and on the
Revolving Credit Maturity Date (as determined without regard to such extension)
there shall exist no Default or Event of Default.

 

(d)          Representations and Warranties. The representations and warranties
made by the Borrower and the Guarantors in the Loan Documents or otherwise made
by or on behalf of the Borrower and the Guarantors in connection therewith or
after the date thereof shall have been true and correct in all material respects
when made and shall also be true and correct in all material respects (except to
the extent that any representation or warranty that is qualified by materiality
shall be true and correct in all respects) on the date the Extension Request is
given and on the Revolving Credit Maturity Date (as determined without regard to
such extension), except to the extent any representation or warranty is as of a
specific date, in which case such representation or warranty shall be correct in
all material respects as of such earlier date.

 

(e)          Pro Forma Covenant Compliance. Borrower shall have delivered to
Agent evidence reasonably satisfactory to Agent that Borrower will be in pro
forma compliance with the covenants set forth in §9 immediately after giving
effect to the extension.

 

(f)          Additional Documents and Expenses. The Borrower and the Guarantors
shall execute and deliver to Agent and Lenders such additional consents and
affirmations and other documents as the Agent may reasonably require.

 

§3.          REPAYMENT OF THE LOANS.

 

§3.1        Stated Maturity. The Borrower promises to pay on the Revolving
Credit Maturity Date and there shall become absolutely due and payable on the
Revolving Credit Maturity Date all of the Revolving Credit Loans, Swing Loans
and the Letter of Credit Liabilities outstanding on such date, together with any
and all accrued and unpaid interest thereon. The Borrower promises to pay on the
Term Loan A Maturity Date and there shall become absolutely due and payable on
the Term Loan A Maturity Date all of the Term Loans A Outstanding on such date,
together with any and all accrued and unpaid interest thereon. The Borrower
promises to pay on the Term Loan B Maturity Date and there shall become
absolutely due and payable on the Term Loan B Maturity Date all of the Term
Loans B Outstanding on such date, together with any and all accrued and unpaid
interest thereon.

 

 62 

 

 

§3.2        Mandatory Prepayments.

 

(a)          If at any time the sum of the aggregate outstanding principal
amount of the Revolving Credit Loans, the outstanding principal balance of the
Swing Loans and the Letter of Credit Liabilities exceeds the Total Revolving
Credit Commitment, then the Borrower shall, within five (5) Business Days of
such occurrence pay the amount of such excess to the Agent for the respective
accounts of the Revolving Credit Lenders, as applicable, for application to the
Revolving Credit Loans as provided in §3.4, together with any additional amounts
payable pursuant to §4.8, except that the amount of any Swing Loans shall be
paid solely to the Swing Loan Lender.

 

(b)          If at any time the sum of the aggregate outstanding principal
amount of the Revolving Credit Loans, the outstanding principal balance of the
Swing Loans, the outstanding principal balance of the Term Loans and the Letter
of Credit Liabilities exceeds (a) the Total Commitment or (b) the Unencumbered
Asset Pool Availability , then the Borrower shall, within five (5) Business Days
of such occurrence pay the amount of such excess to the Agent for the respective
accounts of the Lenders, as applicable, for applications to the Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.8,
except that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender.

 

§3.3        Optional Prepayments.

 

(a)          The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any Revolving Credit LIBOR Rate Loans
pursuant to this §3.3 is made on a date that is not the last day of the Interest
Period relating thereto, such prepayment shall be accompanied by the payment of
any amounts due pursuant to §4.8.

 

(b)          The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Term Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any Term LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not
the last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.8.

 

(c)          The Borrower shall give the Agent, no later than 10:00 a.m.
(Cleveland time) at least three (3) days’ prior written notice of any prepayment
pursuant to this §3.3 of LIBOR Rate Loans unless a shorter notice period is
agreed to in writing by the Agent, and one Business Days’ prior written notice
of any prepayment pursuant to this §3.3 of Base Rate Loans, in each case
specifying the proposed date of prepayment of the Loans and the principal amount
to be prepaid (provided that any such notice may be revoked or modified upon one
(1) day’s prior notice to the Agent).Notwithstanding the foregoing, no prior
notice shall be required for the prepayment of any Swing Loan.

 

 63 

 

 

§3.4        Partial Prepayments. Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment. Each partial payment
under §3.2 and §3.3 shall be applied first to the principal of any Outstanding
Swing Loans, then to the principal of Revolving Credit Loans and then pro rata
to the principal of Term Loans A and Term Loans B. Each partial payment under
§3.2 and §3.3 shall be applied first to the principal of Base Rate Loans, and
then to the principal of LIBOR Rate Loans.

 

§3.5        [Intentionally Omitted.]

 

§3.6        Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid
under §3.2 and §3.3 prior to the Revolving Credit Maturity Date may be
reborrowed as provided in §2. Any portion of the Term Loans that is prepaid may
not be reborrowed.

 

§4.          CERTAIN GENERAL PROVISIONS.

 

§4.1        Conversion Options.

 

(a)          The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans or Term Loans to a Revolving Credit Loan or
Term Loan of another Type and such Revolving Credit Loans or Term Loans shall
thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Loan; (ii) with respect to any such conversion of a Base Rate Loan to
a LIBOR Rate Loan, the Borrower shall give the Agent at least two (2) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$250,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than five (5) Revolving Credit LIBOR Rate Loans,
two (2) Term A LIBOR Rate Loans and two (2) Term B LIBOR Rate Loans outstanding
at any one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when
any Default or Event of Default has occurred and is continuing. All or any part
of the outstanding Revolving Credit Loans or Term Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Revolving Credit Base Rate Loan or Term Base Rate Loan in a principal
amount of less than $1,000,000.00 or an integral multiple of $100,000.00 or a
Revolving Credit LIBOR Rate Loan or a Term LIBOR Rate Loan in a principal amount
of less than $1,000,000.00 or an integral multiple of $250,000.00. On the date
on which such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.

 

 64 

 

 

(b)          Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.

 

(c)          In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Loan for an Interest Period of one month unless such Interest Period shall
be greater than the time remaining until the applicable Revolving Credit
Maturity Date, Term Loan A Maturity Date or Term Loan B Maturity Date in which
case such Loan shall be automatically converted to a Base Rate Loan at the end
of the applicable Interest Period.

 

§4.2        Fees. The Borrower and the Guarantors agree to pay to KeyBank and
the Joint Lead Arrangers and Bookrunners for their own account certain fees for
services rendered or to be rendered in connection with the Loans as provided
pursuant to those certain fee letters dated on or near the date hereof between
the Borrower and the Joint Lead Arrangers (the “Agreement Regarding Fees”). All
such fees shall be fully earned when paid and nonrefundable under any
circumstances.

 

§4.3        Agent Fee. The Borrower shall pay to the Agent, for the Agent’s own
account, a non-refundable Agent’s administrative fee pursuant to the Agreement
Regarding Fees. The Agent’s fee shall be payable upon the Closing Date and on
each annual anniversary date thereof until the termination of the Commitment and
the indefeasible repayment in full and satisfaction of the Obligations and Hedge
Obligations.

 

§4.4        Funds for Payments.

 

(a)          All payments of principal, interest, facility fees, Letter of
Credit Fees, closing fees and any other amounts due hereunder or under any of
the other Loan Documents shall be made to the Agent, for the respective accounts
of the Lenders and the Agent, as the case may be, at the Agent’s Head Office,
not later than 2:00 p.m. (Cleveland time) on the day when due, in each case in
lawful money of the United States in immediately available funds. The Agent is
hereby authorized to charge the accounts of the Borrower with KeyBank, on the
dates when the amount thereof shall become due and payable, with the amounts of
the principal of and interest on the Loans and all fees, charges, expenses and
other amounts owing to the Agent and/or the Lenders (including the Swing Loan
Lender) under the Loan Documents. Subject to the foregoing, all payments made to
Agent on behalf of the Lenders, and actually received by Agent, shall be deemed
received by the Lenders on the date actually received by Agent.

 

 65 

 

 

(b)          All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any taxes (other than (i) income or franchise taxes
imposed on any Lender and (ii) U.S. federal taxes imposed by reason of a
Lender’s failure to comply with the requirements of FATCA to establish that such
payment is exempt from withholding tax thereunder), levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding. If any
such obligation is imposed upon the Borrower with respect to any amount payable
by it hereunder or under any of the other Loan Documents, the Borrower will pay
to the Agent, for the account of the Lenders (including the Swing Loan Lender)
or (as the case may be) the Agent, on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Lenders or the Agent to receive the
same net amount which the Lenders or the Agent would have received on such due
date had no such obligation been imposed upon the Borrower. The Borrower will
deliver promptly to the Agent certificates or other valid vouchers for all taxes
or other charges deducted from or paid with respect to payments made by the
Borrower hereunder or under any other Loan Document.

 

(c)          Each Lender organized under the laws of a jurisdiction outside the
United States, if requested in writing by the Borrower (but only so long as such
Lender remains lawfully able to do so), shall provide the Borrower with such
duly executed form(s) or statement(s) which may, from time to time, be
prescribed by law and, which, pursuant to applicable provisions of (i) an income
tax treaty between the United States and the country of residence of such
Lender, (ii) the Code, or (iii) any applicable rules or regulations in effect
under (i) or (ii) above, indicates the withholding status of such Lender;
provided that nothing herein (including without limitation the failure or
inability to provide such form or statement) shall relieve the Borrower of its
obligations under §4.4(b). In the event that the Borrower shall have delivered
the certificates or vouchers described above for any payments made by the
Borrower and such Lender receives a refund of any taxes paid by the Borrower
pursuant to §4.4(b), such Lender will pay to the Borrower the amount of such
refund promptly upon receipt thereof; provided that if at any time thereafter
such Lender is required to return such refund, the Borrower shall promptly repay
to such Lender the amount of such refund. Without limitation of the foregoing,
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by Sections
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Agent as may be necessary for the Borrower and
the Agent to comply with their obligations under FATCA and to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or, as necessary, to determine the amount to deduct and withhold from such
payment.

 

 66 

 

 

(d)          The obligations of the Borrower to the Lenders under this Agreement
(and of the Revolving Credit Lenders to make payments to the Issuing Lender with
respect to Letters of Credit and to the Swing Loan Lender with respect to Swing
Loans) shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or enforceability of this Agreement, any
Letter of Credit or any of the other Loan Documents; (ii) any improper use which
may be made of any Letter of Credit or any improper acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith; (iii)
the existence of any claim, set-off, defense or any right which the Borrower or
any of its Subsidiaries or Affiliates may have at any time against any
beneficiary or any transferee of any Letter of Credit (or persons or entities
for whom any such beneficiary or any such transferee may be acting) or the
Lenders (other than the defense of payment to the Lenders in accordance with the
terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between the Borrower or any of its Subsidiaries or Affiliates and any
beneficiary or transferee of any Letter of Credit; (vi) any irregularity in the
transaction with respect to which any Letter of Credit is issued, including any
fraud by the beneficiary or any transferee of such Letter of Credit; (vii)
payment by the Issuing Lender under any Letter of Credit against presentation of
a sight draft, demand, certificate or other document which does not comply with
the terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct on the part of the Issuing
Lender as determined by a court of competent jurisdiction after the exhaustion
of all applicable appeal periods; (viii) any non-application or misapplication
by the beneficiary of a Letter of Credit of the proceeds of such Letter of
Credit; (ix) the legality, validity, form, regularity or enforceability of the
Letter of Credit; (x) the failure of any payment by Issuing Lender to conform to
the terms of a Letter of Credit (if, in Issuing Lender’s good faith judgment,
such payment is determined to be appropriate); (xi) the surrender or impairment
of any security for the performance or observance of any of the terms of any of
the Loan Documents; (xii) the occurrence of any Default or Event of Default; and
(xiii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

§4.5        Computations. All computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360-day year (or a 365 day
year in the case of Base Rate Loans) and paid for the actual number of days
elapsed. Except as otherwise provided in the definition of the term “Interest
Period” with respect to LIBOR Rate Loans, whenever a payment hereunder or under
any of the other Loan Documents becomes due on a day that is not a Business Day,
the due date for such payment shall be extended to the next succeeding Business
Day, and interest shall accrue during such extension. The Outstanding Loans and
Letter of Credit Liabilities as reflected on the records of the Agent from time
to time shall be considered prima facie evidence of such amount absent manifest
error.

 

§4.6        Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

 

 67 

 

 

§4.7        Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
governmental authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.

 

§4.8        Additional Interest. If any LIBOR Rate Loan or any portion thereof
is repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. The Borrower
understands, agrees and acknowledges the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and (iii) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

 

§4.9        Additional Costs, Etc.. Notwithstanding anything herein to the
contrary, if any present or future applicable law, which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any Governmental Authority charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any Governmental Authority (whether or not having the force of
law), shall:

 

(a)          subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit or the Loans (other than taxes based upon or measured by the gross
receipts, income or profits of such Lender or the Agent or its franchise tax),
or

 

(b)          materially change the basis of taxation (except for changes in
taxes on gross receipts, income or profits or its franchise tax) of payments to
any Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

 

 68 

 

 

(c)          impose or increase or render applicable any special deposit,
compulsory loan, insurance charge, reserve, assessment, liquidity, capital
adequacy or other similar requirements (whether or not having the force of law
and which are not already reflected in any amounts payable by the Borrower
hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender, or

 

(d)          impose on any Lender or the Agent any other conditions, cost,
expense or requirements with respect to this Agreement, the other Loan
Documents, the Loans, such Lender’s Commitment, a Letter of Credit or any class
of loans or commitments of which any of the Loans or such Lender’s Commitment
forms a part; and the result of any of the foregoing is:

 

(i)          to increase the cost to any Lender of making, funding, issuing,
renewing, extending, continuing, converting or maintaining any of the Loans, the
Letters of Credit or such Lender’s Commitment, or

 

(ii)         to reduce the amount of principal, interest or other amount payable
to any Lender or the Agent hereunder on account of such Lender’s Commitment or
any of the Loans or the Letters of Credit, or

 

(iii)        to require any Lender or the Agent to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder, then, and in each such case, the Borrower will, within
fifteen (15) days of demand made by such Lender or (as the case may be) the
Agent at any time and from time to time and as often as the occasion therefor
may arise, pay to such Lender or the Agent such additional amounts as such
Lender or the Agent shall determine in good faith to be sufficient to compensate
such Lender or the Agent for such additional cost, reduction, payment or
foregone interest or other sum. Each Lender and the Agent in determining such
amounts may use any reasonable averaging and attribution methods generally
applied by such Lender or the Agent. The Borrower’s obligations under this §4.9
shall survive the resignation or replacement of the Agent or any assignment of
rights, by or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all of the Obligations and the
Hedge Obligations. Notwithstanding the foregoing, the Borrower shall not be
required to compensate any Lender pursuant to this §4.9 for any increased costs
or reductions incurred more than 180 days prior to the date of such Lender’s
demand.

 

Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules guidelines or
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law, rule,
regulation or guidelines or the interpretation thereof for the purposes of this
Section regardless of the date enacted, adopted or issued.

 

 69 

 

 

§4.10      Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital or liquidity (including, without limitation, on account of
Basel III) requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (b) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy or liquidity requirements (whether or not having the
force of law), has the effect of reducing the return on such Lender’s or such
holding company’s capital as a consequence of such Lender’s commitment to make
Loans or participate in Letters of Credit hereunder to a level below that which
such Lender or holding company could have achieved but for such adoption, change
or compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy or liquidity position
and assuming the full utilization of such entity’s capital) by any amount deemed
by such Lender to be material, then such Lender may notify the Borrower thereof.
The Borrower agrees to pay to such Lender the amount of such reduction in the
return on capital as and when such reduction is determined, upon presentation by
such Lender of a statement of the amount setting forth the Lender’s calculation
thereof. In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender. The
Borrower’s obligations under this §4.10 shall survive the resignation or
replacement of the Agent or any assignment of rights, by or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all of the Obligations and the Hedge Obligations. Notwithstanding
the foregoing, the Borrower shall not be required to compensate any Lender
pursuant to this §4.10 for any such amounts incurred more than 180 days prior to
the date of such Lender’s demand. Notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules guidelines or directives thereunder or issued in connection
therewith and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law, rule, regulation or guidelines or the interpretation thereof
for the purposes of this Section regardless of the date enacted, adopted or
issued.

 

§4.11      Breakage Costs. The Borrower shall pay all Breakage Costs required to
be paid by them pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.

 

§4.12      Default Interest. Following the occurrence and during the continuance
of any Event of Default, and regardless of whether or not the Agent or the
Lenders shall have accelerated the maturity of the Loans, all principal of the
Loans and, to the extent permitted by applicable law, overdue installments of
interest, shall bear interest payable on demand at a rate per annum equal to two
percent (2.0%) above an amount equal to the sum of the Base Rate plus the
Revolving Credit Applicable Margin (the “Default Rate”), until such amount shall
be paid in full (after as well as before judgment) and the fee payable with
respect to Letters of Credit shall be increased to a rate equal to two percent
(2.0%) above the Letter of Credit fee that would otherwise be applicable to such
time, or if any of such amounts shall exceed the maximum rate permitted by law,
then at the maximum rate permitted by law.

 

 70 

 

 

§4.13      Certificate. A certificate setting forth any amounts payable pursuant
to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be conclusive in the absence of manifest error.

 

§4.14      Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrower, the Lenders and the Agent.

 

 71 

 

 

§4.15      Certain Provisions Relating to Increased Costs and Non-Funding
Lenders. If a Lender gives notice of the existence of the circumstances set
forth in §4.7 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.4(b) (as a result
of the imposition of U.S. withholding taxes on amounts paid to such Lender under
this Agreement), §4.9 or §4.10, then, upon request of the Borrower, such Lender,
as applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by the
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrower agreeing to pay all reasonably incurred costs and expenses incurred by
such Lender in connection with any such action. Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender (a) has given notice of the existence of
the circumstances set forth in §4.7 or has requested payment or compensation for
any losses or costs to be reimbursed pursuant to any one or more of the
provisions of §4.4(b) (as a result of the imposition of U.S. withholding taxes
on amounts paid to such Lender under this Agreement), §4.9 or §4.10 and
following the request of the Borrower has been unable to take the steps
described above to mitigate such amounts (each, an “Affected Lender”) or (b) has
failed to make available to Agent its pro rata share of any Loan or
participation in a Letter of Credit or Swing Loan and such failure has not been
cured (a “Non-Funding Lender”), then, within thirty (30) days after such notice
or request for payment or compensation or failure to fund, as applicable, the
Borrower shall have the one-time right as to such Affected Lender or Non-Funding
Lender, as applicable, to be exercised by delivery of written notice delivered
to the Agent and the Affected Lender or Non-Funding Lender, as applicable,
within thirty (30) days of receipt of such notice or failure to fund, as
applicable, to elect to cause the Affected Lender or Non-Funding Lender, as
applicable, to transfer its Commitment. The Agent shall promptly notify the
remaining Lenders that each of such Lenders shall have the right, but not the
obligation, to acquire a portion of the Commitment, pro rata based upon their
relevant Commitment Percentages, of the Affected Lender or Non-Funding Lender,
as applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by the
Agent after consultation with the Borrower so long as no Default or Event of
Default exists thereunder). In the event that the Lenders do not elect to
acquire all of the Affected Lender’s or Non-Funding Lender’s Commitment, then
the Agent shall endeavor to obtain a new Lender to acquire such remaining
Commitment. Upon any such purchase of the Commitment of the Affected Lender or
Non-Funding Lender, as applicable, the Affected Lender’s or Non-Funding Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender or
Non-Funding Lender, as applicable, shall promptly execute all documents
reasonably requested to surrender and transfer such interest. The purchase price
for the Affected Lender’s or Non-Funding Lender’s Commitment shall equal any and
all amounts outstanding and owed by the Borrower to the Affected Lender or
Non-Funding Lender, as applicable, including principal, and all accrued and
unpaid interest or fees.

 

§5.          UNENCUMBERED ASSET POOL.

 

§5.1        Unsecured Obligations. The Lenders have agreed to make the Loans to
the Borrower and issue Letters of Credit for the account of the Borrower on an
unsecured basis. Notwithstanding the foregoing, the Obligations shall be
guaranteed pursuant to the terms of the Guaranty.

 

§5.2        Initial Unencumbered Asset Pool. As of the Closing Date, the parties
hereto agree that the Real Estate identified on Schedule 1.6 are the Initial
Unencumbered Asset Pool Properties; provided, that if any Real Estate included
as an Initial Unencumbered Asset Pool Property is Real Estate that does not
satisfy the requirements in clauses (a)-(e) of the definition of “Eligible Real
Estate” or in §7.18(a), it shall cease to be included in the calculation of
Unencumbered Asset Pool Availability if it fails to satisfy any such
requirements in addition to those it failed to satisfy on the Closing Date. In
the event that the Operating Lease for Carpathia DRT-PHX is not modified within
six (6) months from the Closing Date to include leasehold mortgagee protection
provisions reasonably satisfactory to Agent, then such Unencumbered Asset Pool
Property shall no longer be included in the calculation of the Unencumbered
Asset Pool Availability unless approved in writing by Agent and the Required
Lenders.

 

 72 

 

 

§5.3        Additional Subsidiary Guarantors. In the event that the Borrower
shall request that certain Real Estate of a Subsidiary of Parent Company be
included in the Unencumbered Asset Pool and such Real Estate is approved for
inclusion in the Unencumbered Asset Pool in accordance with the terms hereof,
Parent Company shall cause each such Subsidiary (and any entity having an
interest in such Subsidiary of Parent Company unless not required by the Agent)
that directly or indirectly owns or that provides services to the Real Estate
similar to those provided by QTS Metro TRS at the Metro Property or which
receives consideration from a tenant or licensee of such Real Estate, to execute
and deliver to Agent a Guarantor Joinder Agreement, and such Subsidiary shall
become an “Additional Subsidiary Guarantor” hereunder. In addition, in the event
any Subsidiary of the Borrower shall constitute a Material Subsidiary, the
Borrower shall cause such Subsidiary, as a condition to such Subsidiary’s
becoming a guarantor or other obligor with respect to such other Unsecured Debt
described therein, cause each such Subsidiary to execute and deliver to Agent a
Joinder Agreement, and such Subsidiary shall become a Subsidiary Guarantor
hereunder. Each such Additional Subsidiary Guarantor shall be specifically
authorized, in accordance with its respective organizational documents, to
guarantee the Obligations and the Hedge Obligations and become a party to the
Contribution Agreement. Parent Company shall further cause all representations,
covenants and agreements in the Loan Documents with respect to the Borrower and
Guarantors to be true and correct with respect to each such Additional
Subsidiary Guarantor, and the schedules to this Agreement shall be updated to
reflect the addition of such Subsidiary as a Guarantor. Without limiting the
foregoing, each such Subsidiary shall be in compliance with the representations
contained in §6.30, which may not be waived without the written consent of each
Lender. In connection with the delivery of any Guarantor Joinder Agreement, the
Borrower shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require.

 

§5.4        Removal of Real Estate from the Unencumbered Asset Pool. Provided no
Default or Event of Default shall have occurred hereunder and be continuing (or
would exist immediately after giving effect to the transactions contemplated by
this §5.4) and the Borrower remains in compliance with the covenants set forth
in §9, the Agent shall remove Real Estate from the Unencumbered Asset Pool in
connection with a sale, other disposition or refinance upon the request of the
Borrower subject to and upon the following terms and conditions:

 

(a)          the Borrower shall deliver to the Agent a written notice of its
desire to obtain such removal no later than ten (10) days prior to the date on
which such removal is to be effected;

 

(b)          Parent Company shall submit to the Agent with such request a
Compliance Certificate prepared using the financial statements of Parent Company
most recently provided or required to be provided to the Agent under §6.4 or
§7.4 adjusted in the best good faith estimate of Parent Company to give effect
to the proposed removal and demonstrating that no Default or Event of Default
with respect to the covenants referred to therein shall exist after giving
effect to such removal;

 

(c)          the Agent shall have approved in writing such release in its sole
discretion; and

 

(d)          the Borrower shall pay all reasonable out-of-pocket costs and
expenses of the Agent in connection with such removal, including without
limitation, reasonable attorney’s fees.

 

 73 

 

 

§5.5        Release of Certain Guarantors. In the event that (a) all
Unencumbered Asset Pool Properties either owned by or serviced by a Subsidiary
of Parent Company that is a Guarantor shall have been removed from the
Unencumbered Asset Pool in accordance with the terms of this Agreement (or were
never part of the Unencumbered Asset Pool Properties), and (b) such Subsidiary
Guarantor will not, upon giving effect to such requested release, be a guarantor
of or otherwise liable with respect to any other Unsecured Debt of the Parent
Company or any of its Subsidiaries of the type described in the definition of
Material Subsidiary which would require it to be a Guarantor, then such
Guarantor shall be released by Agent from liability under the Guaranty. The
provisions of this §5.5 shall not apply to any Subsidiary of Parent Company
which still owns or services an Unencumbered Asset Pool Property or any direct
or indirect interest in an Unencumbered Asset Pool Property.

 

§6.          REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Agent and the Lenders as follows.

 

§6.1        Corporate Authority, Etc..

 

(a)          Incorporation; Good Standing. The Borrower is a Delaware limited
partnership duly organized pursuant to its certificate of limited partnership
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of Delaware. Each of the Subsidiary Guarantors is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its state of organization and is
validly existing and in good standing under the laws thereof. The Subsidiary
Guarantors and Additional Subsidiary Guarantors, if any, (i) have all requisite
power to own their respective property and conduct their respective business as
now conducted and as presently contemplated, and (ii) are in good standing and
are duly authorized to do business in the jurisdictions where the Unencumbered
Asset Pool Properties owned or leased by it are located and in each other
jurisdiction where a failure to be so qualified in such other jurisdiction could
have a Material Adverse Effect. REIT is a Maryland corporation duly organized
pursuant to articles of incorporation filed with the Maryland Secretary of
State, and is validly existing and in good standing under the laws of its
jurisdiction of organization. REIT conducts its business in a manner which
enables it to qualify as a real estate investment trust under, and to be
entitled to the benefits of, §856 of the Code, and has elected to be treated as
and is entitled to the benefits of a real estate investment trust thereunder.

 

(b)          Subsidiaries. Each of the Subsidiaries of the Parent Company that
is not the Borrower or a Subsidiary Guarantor (i) is a corporation, limited
partnership, general partnership, limited liability company or trust duly
organized under the laws of its State of organization and is validly existing
and in good standing under the laws thereof, (ii) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated and (iii) is in good standing and is duly authorized to do business
in each jurisdiction where a failure to be so qualified could have a Material
Adverse Effect.

 

 74 

 

 

(c)          Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or a Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to any such Person, (iv) do not and
will not conflict with or constitute a default (whether with the passage of time
or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any material agreement or other instrument binding upon, any such Person or any
of its properties, (v) do not and will not result in or require the imposition
of any lien or other encumbrance on any of the properties, assets or rights of
any such Person other than the liens and encumbrances in favor of Agent
contemplated by this Agreement and the other Loan Documents, and (vi) do not
require the approval or consent, except as stated on Schedule 1.4, of any Person
other than those already obtained and delivered to Agent.

 

(d)          Enforceability. The execution and delivery of this Agreement and
the other Loan Documents to which any of the Borrower or the Guarantors is a
party are valid and legally binding obligations of such Person enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.

 

§6.2        Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, governmental agency or
authority other than those already obtained.

 

§6.3        Title to Properties. Except as indicated on Schedule 6.3 hereto,
Parent Company and its Subsidiaries own or lease all of the assets reflected in
the consolidated balance sheet of Parent Company as of the Balance Sheet Date or
acquired or leased since that date (except property and assets sold or otherwise
disposed of in the ordinary course or otherwise permitted hereunder since that
date) subject to no Liens except Permitted Liens.

 

§6.4        Financial Statements. Parent Company has furnished to Agent: (a) the
consolidated balance sheet of Parent Company and its Subsidiaries as of the
Balance Sheet Date and the related consolidated statement of income and cash
flow for the calendar quarter then ended certified by the chief financial or
accounting officer of Parent Company, (b) as of the Closing Date, an unaudited
statement of Net Operating Income for the Unencumbered Asset Pool Properties for
the period ending June 30, 2015 reasonably satisfactory in form to the Agent and
certified by the chief financial or accounting officer of Parent Company as
fairly presenting, in all material respects, the Net Operating Income for such
Real Estate for such periods, and (c) certain other financial information
relating to the Guarantors, the Borrower and the Real Estate (including, without
limitation, the Unencumbered Asset Pool Properties). Such balance sheet and
statements have been prepared in accordance with generally accepted accounting
principles, except as disclosed therein and approved by Agent in its reasonable
discretion and fairly present, in all material respects, the consolidated
financial condition of Parent Company and its Subsidiaries as of such dates and
the consolidated results of the operations of Parent Company and its
Subsidiaries for such periods. As of the Closing Date, there is no Indebtedness
of Parent Company or any of its Subsidiaries involving material amounts not
disclosed in said financial statements and the related notes thereto.

 

 75 

 

 

§6.5        No Material Changes. Since the date of the most recent fiscal year
end audited financial statements delivered to Agent and the Lenders prior to
Closing or pursuant to §7.4, as applicable, there has occurred no materially
adverse change in the financial condition, prospects or business of Parent
Company and its Subsidiaries taken as a whole as shown on or reflected in the
consolidated balance sheet of Parent Company as of the Balance Sheet Date, or
its consolidated statement of income or cash flows for the calendar year then
ended, other than changes in the ordinary course of business that have not and
could not reasonably be expected to have a Material Adverse Effect. As of the
date hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
materially adverse change in the financial condition, prospects, operations or
business activities of any of the Unencumbered Asset Pool Properties from the
condition shown on the statements of income delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business, prospects, operation or financial condition of such Unencumbered Asset
Pool Properties.

 

§6.6        Franchises, Patents, Copyrights, Etc.. The Borrower, Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.

 

§6.7        Litigation. Except as stated on Schedule 6.7, as of the Closing
Date, there are no actions, suits, proceedings or investigations of any kind
pending or to the knowledge of the Borrower or the Guarantors threatened against
the Borrower, any Guarantor or any of their respective Subsidiaries before any
court, tribunal, arbitrator, mediator or administrative agency or board which
question the validity of this Agreement or any of the other Loan Documents, any
action taken or to be taken pursuant hereto or thereto or any lien, security
title or security interest created or intended to be created pursuant hereto or
thereto, or which if adversely determined could reasonably be expected to have a
Material Adverse Effect. Except as stated on Schedule 6.7, as of the Closing
Date, there are no judgments, final orders or awards outstanding against or
affecting the Borrower, any Guarantor or any of their respective Subsidiaries or
any of the Unencumbered Asset Pool Properties individually or in the aggregate
in excess of $10,000,000.00.

 

§6.8        No Material Adverse Contracts, Etc.. Neither the Borrower, the
Guarantors nor any of their respective Subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a Material Adverse
Effect. Neither the Borrower, the Guarantors nor any of their respective
Subsidiaries is a party to any contract or agreement that has or could
reasonably be expected to have a Material Adverse Effect.

 

§6.9        Compliance with Other Instruments, Laws, Etc.. Neither the Borrower,
the Guarantors nor any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

 

 76 

 

 

§6.10      Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction. There are no audits pending
or to the knowledge of the Borrower or the Guarantors threatened with respect to
any tax returns filed by the Borrower, Guarantors or their respective
Subsidiaries. The taxpayer identification number for the Borrower is 27-0707288
and REIT is 46-2809094. There are no unpaid or outstanding real estate or other
taxes or assessments on or against any of the Unencumbered Asset Pool Properties
which are payable by the Borrower or any Guarantor (except only real estate or
other taxes or assessments, that are not yet delinquent or are being protested
as permitted by this Agreement). Each of the Unencumbered Asset Pool Properties
is separately assessed for purposes of real estate tax assessment and payment.
There are no unpaid or outstanding real estate or other taxes or assessments on
or against any property of the Borrower, the Guarantors or any of their
respective Subsidiaries which are payable by any of such Persons in any material
amount (except only real estate or other taxes or assessments, that are not yet
delinquent or are being protested as permitted by this Agreement).

 

§6.11      No Event of Default. No Default or Event of Default has occurred and
is continuing.

 

§6.12      Investment Company Act. Neither Parent Company nor any of its
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

 

§6.13      Absence of UCC Financing Statements, Etc.. Except with respect to
Permitted Liens or as disclosed on the lien search reports delivered to and
approved by the Agent, there is no financing statement (excluding any financing
statements that may be filed against the Borrower or any Guarantors or their
respective Subsidiaries without the consent or agreement of such Persons),
security agreement, chattel mortgage, real estate mortgage, other document or
other Lien filed or recorded with any applicable filing records, registry, or
other public office, that purports to cover, affect or give notice of any
present or possible future lien on, or security interest or security title in,
any property of the Borrower or any Guarantor or their respective Subsidiaries
or rights thereunder.

 

§6.14      [Intentionally Omitted.]

 

 77 

 

 

§6.15      Certain Transactions. Except as disclosed on Schedule 6.15 hereto,
none of the partners, officers, trustees, managers, members, directors, or
employees of the Borrower, or of any Guarantor or any of their respective
Subsidiaries is, nor shall any such Person become, a party to any transaction
with the Borrower, or any Guarantor or any of their respective Subsidiaries or
Affiliates (other than for services as partners, managers, members, employees,
officers and directors), including any agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
partner, officer, trustee, director or such employee or, to the knowledge of the
Borrower, the Guarantors, any corporation, partnership, trust or other entity in
which any partner, officer, trustee, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, except as
permitted by §8.13.

 

§6.16      Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, except for those insignificant operational failures that could be
corrected through voluntary self-correction programs currently offered by the
IRS and United States Department of Labor. Neither the Borrower, any Guarantor
nor any ERISA Affiliate has (a) sought a waiver of the minimum funding standard
under §412 of the Code in respect of any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan, (b) failed to make any contribution or payment
to any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or
made any amendment to any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Code, or
(c) incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under §4007 of ERISA. None of the Unencumbered Asset Pool
Properties constitutes a “plan asset” of any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan.

 

§6.17      Disclosure. All of the representations and warranties made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects. All information
contained in this Agreement, the other Loan Documents or otherwise furnished to
or made available to the Agent or the Lenders by or on behalf of the Borrower,
any Guarantor or any of their respective Subsidiaries was, at the time so
furnished, true and correct in all material respects and did not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by the Borrower’s and the
Guarantors’ counsel (although the Borrower and the Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower and the Guarantors (except to the extent
the related assumptions were when made manifestly unreasonable). The written
information, reports and other papers and data with respect to the Borrower, the
Guarantors, any Subsidiary or the Unencumbered Asset Pool Properties (other than
projections and estimates) furnished to the Agent or the Lenders in connection
with this Agreement or the obtaining of the Commitments of the Lenders hereunder
was, at the time so furnished, complete and correct in all material respects, or
has been subsequently supplemented by other written information, reports or
other papers or data, to the extent necessary to give in all material respects a
true and accurate knowledge of the subject matter in all material respects;
provided that such representation shall not apply to (a) the accuracy of any
appraisal, title commitment, survey, or engineering and environmental reports
prepared by third parties or legal conclusions or analysis provided by the
Borrower’s and the Guarantors’ counsel (although the Borrower and the Guarantors
have no reason to believe that the Agent and the Lenders may not rely on the
accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by the Borrower and the
Guarantors (except to the extent the related assumptions were when made
manifestly unreasonable).

 

 78 

 

 

§6.18      Trade Name; Place of Business. Except as set forth on Schedule 6.18,
neither the Borrower nor any Guarantor uses any trade name and conducts business
under any name other than its actual name set forth in the Loan Documents. The
principal place of business of the Borrower and Guarantors is 12851 Foster
Street, Overland Park, Kansas 66213.

 

§6.19      Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.20      Environmental Compliance. The Borrower and Guarantors have taken all
commercially reasonable steps to investigate the past and present conditions and
usage of the Real Estate and the operations conducted thereon and, except as
specifically set forth in the written environmental site assessment reports of
any Environmental Engineer provided to the Agent on or before the date hereof
except as otherwise agreed to in writing by Agent, or in the case of
Unencumbered Asset Pool Properties acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, makes the following representations and warranties except as set forth on
Schedules 6.20(c) or (d):

 

(a)          Neither the Borrower, the Guarantors, their respective Subsidiaries
nor to the knowledge of the Borrower and Guarantors any operator of the Real
Estate, nor any tenant or licensee or operations thereon, is in violation, or
alleged violation, of any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under any Environmental Law, which violation (i) involves Real
Estate (other than the Unencumbered Asset Pool Properties) and has had or could
reasonably be expected to have a Material Adverse Effect or (ii) involves an
Unencumbered Asset Pool Property and has had or could reasonably be expected,
when taken together with other matters covered by this §6.20 and §8.6, to result
in liability, clean up, remediation, containment, correction or other costs to
the Borrower or any Guarantor individually or in the aggregate with other
Unencumbered Asset Pool Properties in excess of $10,000,000.00 or could
reasonably be expected to materially adversely affect the operation of or
ability to use such Unencumbered Asset Pool Property (a “Material Environmental
Matter”).

 

 79 

 

 

(b)          Neither the Borrower, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any federal, state or local governmental authority, (i) that it has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any Hazardous Substance(s) which it has generated, transported or disposed of
have been found at any site at which a federal, state or local agency or other
third party has conducted or has ordered that the Borrower, any Guarantor or any
of their respective Subsidiaries conduct a remedial investigation, removal or
other response action pursuant to any Environmental Law; or (iii) that it is or
shall be a named party to any claim, action, cause of action, complaint, or
legal or administrative proceeding (in each case, contingent or otherwise)
arising out of any third party’s incurrence of costs, expenses, losses or
damages of any kind whatsoever in connection with the release of Hazardous
Substances, which in any case (A) involves Real Estate other than an
Unencumbered Asset Pool Property and has had or could reasonably be expected to
have a Material Adverse Effect or (B) involves an Unencumbered Asset Pool
Property and is not and could not reasonably be expected to be a Material
Environmental Matter.

 

(c)          (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in material
compliance with Environmental Laws; (ii) in the course of any activities
conducted by the Borrower, the Guarantors, their respective Subsidiaries or, to
the knowledge of the Borrower and Guarantors, the tenants, licensees and
operators of their properties, no Hazardous Substances have been generated or
are being used on the Real Estate except in the ordinary course of business and
in material compliance with applicable Environmental Laws; (iii) there has been
no past or present releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (other than the
storing of materials in reasonable quantities to the extent necessary for the
operation of data centers of the type and size of those owned by the Borrower,
Guarantors and their respective Subsidiaries in the ordinary course of their
business, and in any event in compliance with all Environmental Laws) (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Unencumbered Asset Pool Properties, which Release is or could reasonably be
expected, to be a Material Environmental Matter, or from any other Real Estate,
which Release has had or could reasonably be expected to have a Material Adverse
Effect; (iv) there have been no Releases on, upon, from or into any real
property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a material adverse effect on the value of, the
Real Estate; and (v) any Hazardous Substances that have been generated on any of
the Real Estate have been transported off-site in accordance with all applicable
Environmental Laws (except with respect to the foregoing in this §6.20(c): (A)
as to any Real Estate (other than the Unencumbered Asset Pool Properties) where
the foregoing has not had or could not reasonably be expected to have a Material
Adverse Effect) and (B) as to any Unencumbered Asset Pool Property where the
foregoing is not or could not reasonably be expected to be a Material
Environmental Matter.

 

 80 

 

 

(d)          Except as set forth on Schedule 6.20(d), neither the Borrower, the
Guarantors, their respective Subsidiaries nor the Real Estate is subject to any
applicable Environmental Law requiring the performance of Hazardous Substances
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the effectiveness of the transactions contemplated hereby except
for such matters that shall be complied with as of the Closing Date.

 

(e)          There are no existing or closed sanitary landfills, solid waste
disposal sites, or hazardous waste treatment, storage or disposal facilities on
or, to the Borrower’s and the Guarantors’ actual knowledge, affecting the Real
Estate except where such existence: (A) as to any Real Estate other than an
Unencumbered Asset Pool Property has not had or could not reasonably be expected
to have a Material Adverse Effect and (B) as to any Unencumbered Asset Pool
Property is not or could not reasonably be expected to be a Material
Environmental Matter.

 

(f)          Neither the Borrower nor any Guarantors have received any written
notice of any claim by any party that any use, operation, or condition of the
Real Estate has caused any nuisance or any other liability or adverse condition
on any other property which: (A) as to any Real Estate other than an
Unencumbered Asset Pool Property has had or could reasonably be expected to have
a Material Adverse Effect and (B) as to any Unencumbered Asset Pool Property is
or could reasonably be expected to be a Material Environmental Matter, nor is
there any knowledge of any basis for such a claim.

 

§6.21      Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth,
as of the date hereof, all of the Subsidiaries of Parent Company, the form and
jurisdiction of organization of each of the Subsidiaries, and the owners of the
direct and indirect ownership interests therein. Schedule 6.21(b) sets forth, as
of the date hereof, all of the Unconsolidated Affiliates of Parent Company and
its Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, Parent Company’s or its Subsidiary’s ownership
interest therein and the other owners of the applicable Unconsolidated
Affiliate. No Person owns any legal, equitable or beneficial interest in any of
the Persons set forth on Schedules 6.21(a) and 6.21(b) except as set forth on
such Schedules. Each Subsidiary Guarantor is a Wholly Owned Subsidiary of the
Borrower.

 

 81 

 

 

§6.22      Leases. An accurate and complete Rent Roll as of the date of
inclusion of each Unencumbered Asset Pool Property in the Unencumbered Asset
Pool with respect to all Leases of any portion of the Unencumbered Asset Pool
Properties has been provided to the Agent. As of the date of delivery of such
Rent Roll upon inclusion of a Unencumbered Asset Pool Property in the
Unencumbered Asset Pool, no tenant or licensee under any Lease is entitled to
any free rent, partial rent, rebate of rent payments, credit, offset or
deduction in rent, including, without limitation, lease support payments or
lease buy-outs, except as reflected in such Rent Roll. Except as set forth in
Schedule 6.22, the Leases of any portion of the Unencumbered Asset Pool are, as
of the date of inclusion of the applicable Unencumbered Asset Pool Property in
the Unencumbered Asset Pool, in full force and effect in accordance with their
respective terms, without any payment default or to the knowledge of the
Borrower and the Guarantors any other material default thereunder, nor to the
knowledge of the Borrower and the Guarantors are there any defenses,
counterclaims, offsets, concessions or rebates available to any tenant or
licensee thereunder, and except as reflected in Schedule 6.22, the Borrower has
not given or made, any notice of any payment or other material default, or any
claim, which remains uncured or unsatisfied, with respect to any of the Leases,
and to the knowledge of the Borrower and the Guarantors there is no basis for
any such claim or notice of material default by tenant or licensee. No property
other than the Unencumbered Asset Pool Property which is the subject of the
applicable Lease is necessary to comply with the requirements (including,
without limitation, parking requirements) contained in such Lease. The Borrower
or a Subsidiary Guarantor is the holder of the lessor’s, landlord’s or
licensor’s interest in and to all of the Leases of the Unencumbered Asset Pool
Properties owned by it, except that both a Subsidiary Guarantor and Borrower
hold the lessor’s, landlord’s or licensor’s interests in the agreements
described in the definition of “Nokia Agreement” in §1.1.

 

§6.23      Property. All of the Unencumbered Asset Pool Properties, and all
major building systems located thereon, are structurally sound, in good
condition and working order and free from material defects, subject to ordinary
wear and tear, except for such portion of such Real Estate which is not occupied
by any tenant or licensee and which may not be in final working order pending
final build-out of such space. All of the other Real Estate of the Borrower, the
Guarantors and their respective Subsidiaries is structurally sound, in good
condition and working order, subject to ordinary wear and tear, except for such
portion of such Real Estate which is not occupied by any tenant or licensee and
where such defects have not had and could not reasonably be expected to have a
Material Adverse Effect. Each of the Unencumbered Asset Pool Properties, and the
use and operation thereof, is in material compliance with all applicable federal
and state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands,
tidelands, and Environmental Laws. All water, sewer, electric, gas, telephone
and other utilities necessary for the use and operation of the Unencumbered
Asset Pool Properties are installed to the property lines of the Unencumbered
Asset Pool Properties through dedicated public rights of way or through
perpetual private easements (other than with respect to the Chicago Property
during such time as it is not an income producing Data Center) and, except in
the case of drainage facilities, are connected to the Building located thereon
with valid permits and are adequate to service the Building in compliance with
applicable law. The streets abutting the Unencumbered Asset Pool Properties are
dedicated and accepted public roads, to which the Unencumbered Asset Pool
Properties have direct access by trucks and other motor vehicles and by foot, or
are perpetual private ways (with direct access by trucks and other motor
vehicles and by foot to public roads) to which the Unencumbered Asset Pool
Properties have direct access. All private ways providing access to the
Unencumbered Asset Pool Properties are zoned in a manner which will permit
access to the Building over such ways by trucks and other commercial and
industrial vehicles. There are no pending, or to the knowledge of the Borrower
and the Guarantors threatened or contemplated, eminent domain proceedings
against any of the Unencumbered Asset Pool Properties. There are no pending
eminent domain proceedings against any other property of the Borrower, the
Guarantors or their respective Subsidiaries or any part thereof, and, to the
knowledge of the Borrower and the Guarantors, no such proceedings are presently
threatened or contemplated by any taking authority which may individually or in
the aggregate have any Material Adverse Effect. As of the date of the inclusion
of an Unencumbered Asset Pool Property into the Unencumbered Asset Pool, no
Unencumbered Asset Pool Properties are damaged as a result of any fire,
explosion, accident, flood or other casualty except as disclosed in writing to
Agent. None of the other property of the Borrower, the Guarantors or their
respective Subsidiaries is now damaged as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate has had or could reasonably be expected to have any Material Adverse
Effect. Neither the Borrower, the Guarantors nor their respective Subsidiaries
has received any outstanding written notice from any insurer or its agent
requiring performance of any work with respect to any of the Unencumbered Asset
Pool Properties or canceling or threatening to cancel any policy of insurance,
and each of the Unencumbered Asset Pool Properties complies with the material
requirements of all of the Borrower’s and the Guarantors’ insurance carriers.

 

 82 

 

 

§6.24      Brokers. Neither the Borrower, the Guarantors nor any of their
respective Subsidiaries has engaged or otherwise dealt with any broker, finder
or similar entity in connection with this Agreement or the Loans contemplated
hereunder.

 

§6.25      Other Debt. Neither the Borrower, the Guarantors nor any of their
respective Subsidiaries is in default of the payment of any Indebtedness or the
performance of any related agreement, mortgage, deed of trust, security
agreement, financing agreement or indenture to which any of them is a party
where such default would result in a Default or Event of Default hereunder.
Neither the Borrower, the Guarantors or any of their respective Subsidiaries is
a party to or bound by any agreement, instrument or indenture that may require
the subordination in right or time or payment of any of the Obligations to any
other indebtedness or obligation of any such Person. Schedule 6.25 hereto sets
forth all agreements, mortgages, deeds of trust, financing agreements or other
material agreements binding upon the Borrower, the Guarantors or any of their
respective Subsidiaries or their respective properties and entered into by such
Person as of the date of this Agreement with respect to any Indebtedness of such
Person in an amount greater than $1,000,000.00, and the Borrower and Guarantors
have provided the Agent if requested with true, correct and complete copies
thereof.

 

§6.26      Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor the
Guarantors are insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.

 

§6.27      No Bankruptcy Filing. Neither the Borrower nor the Guarantors is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
neither the Borrower nor the Guarantors have knowledge of any Person
contemplating the filing of any such petition against it.

 

 83 

 

 

§6.28      No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, any
Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.

 

§6.29      Transaction in Best Interests of the Borrower; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Borrower and the Guarantors. The direct and indirect
benefits to inure to the Borrower and Guarantors pursuant to this Agreement and
the other Loan Documents constitute substantially more than “reasonably
equivalent value” (as such term is used in §548 of the Bankruptcy Code) and
“valuable consideration,” “fair value,” and “fair consideration,” (as such terms
are used in any applicable state fraudulent conveyance law), in exchange for the
benefits to be provided by the Borrower, the Guarantors and their respective
Subsidiaries pursuant to this Agreement and the other Loan Documents. The
Borrower and Guarantors further acknowledge and agree that the Borrower and
Guarantors constitute a single integrated and common enterprise and that each
receives a benefit from the availability of credit under this Agreement.

 

§6.30      OFAC. None of the Borrower, any Guarantor, nor their respective
Subsidiaries, any director or officer of Borrower or any Guarantor or, to the
knowledge of Borrower, any Affiliate, agent or employee of Borrower, any
Guarantor or any of their respective Subsidiaries, (i) is (or will be) a person
with whom any Lender is restricted from doing business under OFAC (including,
those Persons named on OFAC’s Specially Designated and Blocked Persons list) or
under any statute, executive order (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action or
(ii) is engaged (or will engage) in any dealings or transactions or otherwise be
associated with such persons (any such Person, a “Designated Person”). In
addition, the Borrower hereby agrees to provide to the Lenders any additional
information that a Lender reasonably deems necessary from time to time in order
to ensure compliance with all applicable laws concerning money laundering and
similar activities. Neither Borrower, any Guarantor, nor any Subsidiary,
director or officer of Borrower or Guarantor or, to the knowledge of Borrower,
any Affiliate, agent or employee of Borrower or any Guarantor, has engaged in
any activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction, including without limitation, any Sanctions Laws and Regulations.
REIT and Borrower maintain policies and procedures designed to achieve
compliance with any applicable anti-bribery, anti-corruption or anti-money
laundering laws or regulations in any applicable jurisdiction, including without
limitation, any Sanctions Laws and Regulations and the Foreign Corrupt Practices
Act of 1977, as amended.

 

§6.31      Metro Ground Lease.

 

(a)          The Metro Ground Lease contains the entire agreement of the
Authority and QIPM pertaining to the Metro Property covered thereby. QIPM has no
estate, right, title or interest in or to the Metro Property except under and
pursuant to the Metro Ground Lease. The Loan Parties have delivered a true and
correct copy of the Metro Ground Lease to the Agent and the Metro Ground Lease
has not been modified, amended or assigned, with the exception of written
instruments that have been recorded in the real estate records of Fulton County,
Georgia.

 

 84 

 

 

(b)          The Authority is the exclusive fee simple owner of the Metro
Property, subject only to the Metro Ground Lease and all Liens and other matters
disclosed in the applicable title report for the Metro Property subject to the
Metro Ground Lease, and the Authority is the sole owner of the lessor’s interest
in the Metro Ground Lease.

 

(c)          There are no rights to terminate the Metro Ground Lease other than
the Authority’s right to terminate by reason of default, casualty, condemnation
or other reasons, in each case as expressly set forth in the Metro Ground Lease.

 

(d)          The Metro Ground Lease is in full force and effect and, to QIPM’s
knowledge, no material breach or default or event that with the giving of notice
or passage of time would constitute a breach or default under the Metro Ground
Lease (a “Metro Ground Lease Default”) exists or has occurred on the part of the
QIPM or on the part of the Authority under the Metro Ground Lease. All base rent
and additional rent, if any, due and payable under the Metro Ground Lease has
been paid through the date hereof and QIPM is not required to pay any deferred
or accrued rent after the date hereof under the Metro Ground Lease. QIPM has not
received any written notice that a Metro Ground Lease Default has occurred or
exists, or that the Authority or any third party alleges the same to have
occurred or exist.

 

(e)          QIPM is the exclusive owner of the ground lessee’s interest under
and pursuant to the Metro Ground Lease and has not assigned, transferred or
encumbered its interest in, to, or under the Metro Ground Lease, except as
permitted in §8.2(i)(A), (iv) and (v).

 

(f)          No rent payments are due under the Metro Ground Lease so long as
the ground lessee is also the holder of that certain Taxable Industrial
Development Revenue Bond (Quality Investment Properties Atlanta Tech Centre
South, L.L.C. Project), Series 2006 (the “Bond”). There are no defaults under
the Bond. The principal amount outstanding under the Bond as of the date hereof
is $27,000,000. QIPM is and shall remain the sole owner of the Bond.

 

§6.32      Other Ground Leases; Operating Leases.

 

(a)          Each Operating Lease and Ground Lease (other than the Metro Ground
Lease) pertaining to any Unencumbered Asset Pool Property, if any, contains the
entire agreement of (i) the Borrower or applicable Subsidiary Guarantor and (ii)
the applicable Lessor or the applicable lessee (the “Sublessor”) under a master
ground lease or lease, as the case may be, between such Sublessor and the Lessor
pertaining to the Unencumbered Asset Pool Property covered thereby. The Borrower
or applicable Subsidiary Guarantor has no estate, right, title or interest in or
to the Unencumbered Asset Pool Property affected by such other Operating Lease
or Ground Lease except under and pursuant to such Operating Lease or Ground
Lease. The Borrower has delivered a true and correct copies of each Operating
Lease or Ground Lease pertaining to any Unencumbered Asset Pool Property, if
any, to the Agent and such Operating Leases and Ground Leases have not been
modified, amended or assigned, with the exception of written instruments that
have been delivered to Agent.

 

 85 

 

 

(b)          To the Borrower’s knowledge, the applicable Lessor of any
Unencumbered Asset Pool Property is (i) the exclusive fee simple owner of such
Unencumbered Asset Pool Property, subject only to the applicable Ground Lease,
any applicable Operating Lease and all Liens and other matters which do not
materially affect the operation of the applicable Unencumbered Asset Pool
Property or (ii) has the right to lease to the Borrower or the applicable
Subsidiary Guarantor the space covered by the applicable Operating Lease or
Ground Lease, and the applicable Lessor or Sublessor is the sole owner of the
lessor’s interest in such Ground Lease or Operating Lease.

 

(c)          Each Operating Lease and Ground Lease (other than the Metro Ground
Lease) pertaining to an Unencumbered Asset Pool Property is in full force and
effect. No Lease Default exists on the part of the Borrower or applicable
Subsidiary Guarantor pertaining to an Unencumbered Asset Pool Property. To the
Borrower’s knowledge as of the date of the acceptance of such Real Estate as an
Unencumbered Asset Pool Property, no Lease Default exists on the part of the
applicable Lessor or Sublessor under any Operating Lease or Ground Lease
pertaining to an Unencumbered Asset Pool Property. All base rent and additional
rent, if any, due and payable under each Ground Lease or Operating Lease
pertaining to an Unencumbered Asset Pool Property has been paid through the date
of the acceptance of such Real Estate as an Unencumbered Asset Pool Property and
neither the Borrower nor the applicable Subsidiary Guarantor is required to pay
any deferred or accrued rent under any Operating Lease or Ground Lease
pertaining to an Unencumbered Asset Pool Property after the date of acceptance
of such Real Estate as an Unencumbered Asset Pool Property. Neither the Borrower
nor the applicable Subsidiary Guarantor has received any written notice that a
Lease Default exists, or that any Lessor, Sublessor or any third party alleges
the same to exist.

 

(d)          The Borrower or the applicable Subsidiary Guarantor is the
exclusive owner of the ground lessee’s interest under and pursuant to each
applicable Ground Lease or lessee's interest under each Operating Lease
pertaining to an Unencumbered Asset Pool Property and has not assigned,
transferred or encumbered its interest in, to, or under any such Operating Lease
or Ground Lease, except as permitted in §8.2(i)(A), (iv) and (v).

 

§6.33      [Intentionally Omitted.]

 

§6.34      Eligible Real Estate Requirements. All Real Estate, the Net Operating
Income of which was included in any calculation of Unencumbered Asset Pool
Capitalized Value and Unencumbered Asset Pool Debt Yield satisfied, at the time
of such calculation, all of the requirements contained in the definition of
Eligible Real Estate and in Section 7.18 (or in the case of a Eligible Real
Estate included under Section 7.18(b), all of those requirements that such Real
Estate satisfied on the date such Real Estate was approved for inclusion as
Eligible Real Estate or an Unencumbered Asset Pool Property, as applicable).

 

§7.          AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit (other than Letters of Credit the expirations of which extend beyond the
Letter of Credit Expiration Date as permitted under §2.10 and in respect to
which the Borrower has satisfied the requirements of such section or §2.12, as
applicable) is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

 86 

 

 

§7.1        Punctual Payment. The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.

 

§7.2        Maintenance of Office. The Borrower and the Guarantors will maintain
their respective chief executive office at 12851 Foster Street, Overland Park,
Kansas 66213, or at such other place in the United States of America as the
Borrower or Guarantors shall designate upon thirty (30) days prior written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon the Borrower or Guarantors in respect of the Loan Documents may be given
or made.

 

§7.3        Records and Accounts. The Borrower and the Guarantors will (a) keep,
and cause each of their respective Subsidiaries to keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with GAAP and (b) maintain adequate accounts and reserves for
all taxes (including income taxes), depreciation and amortization of their
respective properties and the properties of their respective Subsidiaries,
contingencies and other reserves. Neither the Borrower, any Guarantor nor any of
their respective Subsidiaries shall, without the prior written consent of the
Agent, (x) make any material change to the accounting policies/principles used
by such Person in preparing the financial statements and other information
described in §6.4 or §7.4 except to the extent required by GAAP, or (y) change
its fiscal year. Agent and the Lenders acknowledge that Parent Company’s fiscal
year as of the date hereof is a calendar year.

 

§7.4        Financial Statements, Certificates and Information. The Borrower and
Guarantors will deliver or cause to be delivered to the Agent with sufficient
copies for each of the Lenders:

 

(a)          as soon as available, but in any event not later than one hundred
twenty (120) days after the end of each fiscal year, the audited Consolidated
balance sheet of Parent Company and its Subsidiaries at the end of such year,
and the related audited consolidated statements of income, changes in capital
and cash flows for such year, setting forth in comparative form the figures for
the previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, together with a certification by the chief
financial officer or accounting officer of Parent Company that the information
contained in such financial statements fairly presents in all material respects
the financial position of Parent Company and its Subsidiaries as of and for the
periods presented, and accompanied by an auditor’s report prepared without
qualification as to the scope of the audit by a nationally recognized accounting
firm reasonably approved by Agent, and any other information the Lenders may
reasonably request to complete a financial analysis of Parent Company and its
Subsidiaries;

 

 87 

 

 

(b)          as soon as available, but in any event not later than sixty (60)
days after the end of each fiscal quarter of each fiscal year, copies of the
unaudited consolidated balance sheet of Parent Company and its Subsidiaries, as
at the end of such quarter, and the related unaudited consolidated statements of
income and cash flows for the portion of Parent Company’s fiscal year then
elapsed, all in reasonable detail and prepared in accordance with GAAP, together
with a certification by the chief financial officer or accounting officer of
Parent Company that the information contained in such financial statements
fairly presents in all material respects the financial position of Parent
Company and its Subsidiaries on the date thereof (subject to year-end
adjustments);

 

(c)          simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement (a “Compliance
Certificate”) certified by the chief financial officer or chief accounting
officer of Parent Company in the form of Exhibit J hereto (or in such other form
as the Agent may approve from time to time) setting forth in reasonable detail
computations evidencing compliance or non-compliance (as the case may be) with
the covenants contained in §9 and the other covenants described in such
certificate and (if applicable) setting forth reconciliations to reflect changes
in GAAP since the Balance Sheet Date and including a statement of the principal
balance of any Capitalized Lease Obligations of Borrower and its Subsidiaries.
Parent Company shall submit with the Compliance Certificate a Borrowing Base
Certificate in the form of Exhibit I attached hereto pursuant to which Parent
Company shall calculate the amount of the Unencumbered Asset Pool Availability
as of the end of the immediately preceding fiscal quarter. The Compliance
Certificate shall with respect to any completed sale, encumbrance, refinance or
transfer be adjusted in the best good faith estimate of the Borrower to give
effect to such sale, encumbrance, refinance or transfer. For example, all
income, expense and value associated with Real Estate or other Investments
disposed of during any quarter will be eliminated from calculations, where
applicable. The Compliance Certificate shall be accompanied by copies of the
statements of Net Operating Income for such fiscal quarter for each of the
Unencumbered Asset Pool Properties, prepared on a basis consistent with the
statements furnished to the Agent prior to the date hereof and otherwise in form
and substance reasonably satisfactory to the Agent, together with a
certification by the chief financial officer or chief accounting officer of
Parent Company that the information contained in such statement fairly presents
in all material respects the Net Operating Income of the Unencumbered Asset Pool
Properties for such periods;

 

(d)          simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement of Funds from
Operations of Parent Company and its Subsidiaries for such fiscal quarter or
such fiscal year;

 

(e)          simultaneously with the delivery of the financial statements
referred to in subsection (a) above, the statement of all contingent liabilities
which would be included in Indebtedness of the Borrower, the Guarantors and
their Subsidiaries which are not reflected in such financial statements or
referred to in the notes thereto (including, without limitation, all guaranties,
endorsements and other contingent obligations in respect of the indebtedness of
others, and obligations to reimburse the issuer in respect of any letters of
credit);

 

(f)          upon the request of Agent not more than once in any period of
twelve (12) months unless a Default has occurred and is continuing (i) a Rent
Roll for each of the Unencumbered Asset Pool Properties in form satisfactory to
Agent as of the end of each fiscal quarter (including the fourth fiscal quarter
in each fiscal year), together with a listing of each tenant or licensee that
has taken occupancy of such Unencumbered Asset Pool Property during each fiscal
quarter (including the fourth fiscal quarter in each fiscal year), and (ii)
an operating statement for each Unencumbered Asset Pool Property for each such
fiscal quarter and year to date and a consolidated operating statement for each
Unencumbered Asset Pool Property for each such fiscal quarter and year to date
(such statements and reports to be in form reasonably satisfactory to Agent);

 

 88 

 

 

(g)          upon the request of Agent not more than once in any period of
twelve (12) months unless a Default has occurred and is continuing, a statement
(i) listing the Real Estate owned by the Borrower, Guarantors and their
Subsidiaries (or in which the Borrower, the Guarantors or their Subsidiaries
owns an interest) and stating the location thereof, the date acquired and the
acquisition cost, (ii) listing the Indebtedness of the Borrower, the Guarantors
and their Subsidiaries (excluding Indebtedness of the type described in
§8.1(b)-(e)), which statement shall include, without limitation, a statement of
the original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof, the maturity date and any extension options,
the interest rate, the collateral provided for such Indebtedness and whether
such Indebtedness is recourse or non-recourse, and (iii) listing the properties
of the Borrower, the Guarantors and their Subsidiaries which are Development
Properties and providing a brief summary of the status of such development;

 

(h)          contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature, reports or proxy statements sent to the owners
of Parent Company;

 

(i)          upon written request of the Agent, copies of all annual federal
income tax returns and amendments thereto of the Borrower and Guarantors;

 

(j)          [Intentionally Omitted];

 

(k)          evidence reasonably satisfactory to Agent of the timely payment of
all real estate taxes for the Unencumbered Asset Pool Properties;

 

(l)          (i) not later than January 31 of each year, a budget and business
plan for Parent Company and its Subsidiaries for the next calendar year and (ii)
beginning with the financial statements delivered for the third quarter of 2015
and simultaneous with the delivery of the financial statements referred to in
(a) and (b) above, a discussion and analysis by Parent Company’s management of
the Parent Company’s strategy and progress against budget and business plan of
Parent Company and its Subsidiaries; and

 

(i)          from time to time such other financial data and information in the
possession of the Borrower, the Guarantors or their respective Subsidiaries
(including without limitation auditors’ management letters, status of litigation
or investigations against the Borrower or Guarantors and any settlement
discussions relating thereto, property inspection and environmental reports and
information as to zoning and other legal and regulatory changes affecting the
Borrower and the Guarantors) as the Agent (or any Lender requesting through the
Agent) may reasonably request.

 

 89 

 

 

The Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Section and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) all other information
shall be considered “Private Information.” Any material to be delivered pursuant
to this §7.4 may be delivered electronically directly to Agent and the Lenders
provided that such material is in a format reasonably acceptable to Agent, and
such material shall be deemed to have been delivered to Agent and the Lenders
upon Agent’s receipt thereof. Upon the request of Agent, the Borrower and the
Guarantors shall deliver paper copies of the requested documents to Agent and
the Lenders. The Borrower and the Guarantors authorize Agent and Joint Lead
Arrangers and Bookrunners to disseminate any such materials, including without
limitation the Information Materials through the use of Intralinks, SyndTrak or
any other electronic information dissemination system (an “Electronic System”).
Any such Electronic System is provided “as is” and “as available.” The Agent and
the Joint Lead Arrangers and Bookrunners do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
any notice, demand, communication, information or other material provided by or
on behalf of Borrower that is distributed over or by any such Electronic System
(“Communications”). No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by Agent or the Joint Lead Arrangers and
Bookrunners in connection with the Communications or the Electronic System. In
no event shall the Agent, the Joint Lead Arrangers and Bookrunners or any of
their directors, officers, employees, agents or attorneys have any liability to
the Borrower or the Guarantors, any Lender or any other Person for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Guarantors’, the Agent’s, any
Joint Lead Arranger’s or Bookrunner’s transmission of Communications through the
Electronic System, and the Borrower and the Guarantors release Agent, the Joint
Lead Arrangers and Bookrunners and the Lenders from any liability in connection
therewith. Certain of the Lenders (each, a “Public Lender”) may have personnel
who do not wish to receive material non-public information with respect to the
Borrower, its Subsidiaries or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other market
related activities with respect to such Persons’ securities. The Borrower hereby
agrees that it will identify that portion of the Information Materials that may
be distributed to the Public Lenders and that (i) all such Information Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Information Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Agent, the Lenders and the Joint Lead Arrangers and
Bookrunners to treat such Information Materials as not containing any material
non-public information with respect to the Borrower, its Subsidiaries, its
Affiliates or their respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such
Information Materials constitute confidential information, they shall be treated
as provided in §18.7); (iii) all Information Materials marked “PUBLIC” are
permitted to be made available through a portion of any electronic dissemination
system designated “Public Investor” or a similar designation; and (iv) the Agent
and the Joint Lead Arrangers and Bookrunners shall treat any Information
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of any electronic dissemination system not designated “Public Investor”
or a similar designation.

 

 90 

 

 

§7.5        Notices.

 

(a)          Defaults. The Borrower will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which the Borrower, any Guarantor or any of their respective
Subsidiaries is a party or obligor, whether as principal or surety, and such
default would permit the holder of such note or obligation or other evidence of
indebtedness to accelerate the maturity thereof, which acceleration would either
cause a Default or have a Material Adverse Effect, the Borrower shall forthwith
give written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.

 

(b)          Environmental Events. The Borrower will give notice to the Agent
within five (5) Business Days of becoming aware of (i) any suspected or known
Release, or threat of Release, of any Hazardous Substances in violation of any
applicable Environmental Law that could result in liability, clean up,
remediation, correction or other costs in excess of $1,000,000.00; (ii) any
violation of any Environmental Law that the Borrower, any Guarantor or any of
their respective Subsidiaries reports in writing or is reportable by such Person
in writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency or (iii) any
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in any case involves (A) any Unencumbered
Asset Pool Properties or (B) any other Real Estate and could reasonably be
expected to have a Material Adverse Effect.

 

(c)          Tax Protection Agreement. The Borrower will notify the Agent and
any Protected Partner (as defined in the Tax Protection Agreement) in writing at
any time it is required to provide an opportunity to any Protected Partner to
either (i) guarantee Qualified Guarantee Indebtedness (as defined in the Tax
Protection Agreement), or (ii) enter into a Deficit Restoration Obligation (as
defined in the Tax Protection Agreement) as required under Article 3 of the Tax
Protection Agreement. Notwithstanding anything to the contrary contained in this
Agreement including, without limitation §12.2(a), any failure by Borrower to
provide any such notice required under the Tax Protection Agreement shall be
deemed an Event of Default hereunder.

 

(d)          Notice of Litigation and Judgments. The Borrower will give notice
to the Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
reasonably be expected to either cause a Default or could have a Material
Adverse Effect and stating the nature and status of such litigation or
proceedings. The Borrower will give notice to the Agent, in writing, in form and
detail reasonably satisfactory to the Agent and each of the Lenders, within ten
(10) days of any judgment not covered by insurance, whether final or otherwise,
against the Borrower, any Guarantor or any of their respective Subsidiaries in
an amount in excess of $10,000,000.00.

 

 91 

 

 

(e)          Ground Lease Defaults and Notices.

 

(i)          QIPM will promptly notify the Agent in writing of any material
default by the Authority in the performance or observance of any of the terms,
covenants and conditions on the part of the Authority, as the case may be, to be
performed or observed under the Metro Ground Lease. QIPM will promptly deliver
to the Agent copies of all material notices, certificates, requests, demands and
other instruments received or given by Authority or QIPM under the Metro Ground
Lease.

 

(ii)         The Borrower or the applicable Subsidiary Guarantor will promptly
notify the Agent in writing of any material default by the applicable Lessor or
Sublessor in the performance or observance of any of the terms, covenants and
conditions on the part of such Lessor or Sublessor, as the case may be, to be
performed or observed under such Ground Lease. The Borrower or the applicable
Subsidiary Guarantor will promptly deliver to the Agent copies of all material
notices, certificates, requests, demands and other instruments received or given
by the applicable Lessor, Sublessor or the Borrower or the applicable Subsidiary
Guarantor under such Ground Lease.

 

(f)          ERISA. The Borrower will give notice to the Agent within ten (10)
Business Days after the Borrower or any ERISA Affiliate (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in §4043 of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan or
Employee Benefit Plan, or knows that the plan administrator of any such plan has
given or is required to give notice of any such reportable event; (ii) gives a
copy of any notice of complete or partial withdrawal liability under Title IV of
ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of an
intent to terminate or appoint a trustee to administer any such plan.

 

(g)          Notification of Lenders. Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

 

(h)          Service Guarantees. The Borrower will give notice to the Agent
within ten (10) Business Days after (i) any claim by tenants or licensees of any
Unencumbered Asset Pool Property that they are entitled, individually or in the
aggregate, to free rent, partial rent, rebate of rent payments, credit, offset
or deduction in rent in excess of $1,000,000.00 per occurrence, or (ii) any
failure to provide electrical power or internet service that gives rise to a
termination right under any Lease or Leases of any Unencumbered Asset Pool
Property that will result in the loss of rent, individually or in the aggregate,
in excess of $3,000,000 in any twelve month period.

 

 92 

 

 

(i)          Leased Property. The Borrower will notify the Agent in writing
within ten (10) calendar days of becoming aware of any Lease Default by a
Borrower, any Subsidiary Guarantor, or material default by a Lessor, with
respect to an Unencumbered Asset Pool Property.

 

§7.6        Existence; Maintenance of Properties.

 

(a)          The Borrower and the Guarantors will, and will cause each of their
respective Subsidiaries to, preserve and keep in full force and effect their
legal existence in the jurisdiction of its incorporation or formation, except
when (i) the Borrower or the Guarantors determine that such Subsidiaries are no
longer necessary for the conduct of their business, (ii) such Subsidiaries are
not the Borrower or a Guarantor hereunder and (iii) no Material Adverse Effect
results therefrom. The Borrower and Guarantors will preserve and keep in full
force all of their rights and franchises and those of their Subsidiaries, the
preservation of which is necessary to the conduct of their business. The
Borrower shall continue to own directly or indirectly one hundred percent (100%)
of the Initial Subsidiary Guarantors and the Additional Subsidiary Guarantors.
The REIT shall at all times comply with all requirements and applicable laws and
regulations necessary to maintain REIT Status and continue to receive REIT
Status. The Borrower shall cause the common stock of REIT to at all times be
listed for trading and be traded on the New York Stock Exchange or another
national exchange approved by Agent, unless otherwise consented to by the Agent.

 

(b)          The Borrower and each Guarantor (i) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order (ordinary wear and tear excepted) and
supplied with all necessary equipment, and (ii) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
in all cases in which the failure so to do would cause a Material Adverse
Effect. Without limitation of the obligations of the Borrower under this
Agreement with respect to the maintenance of the Unencumbered Asset Pool
Properties, the Borrower shall promptly and diligently comply in all material
respects with the recommendations of any Environmental Engineer concerning the
maintenance, operation or upkeep of Unencumbered Asset Pool Properties contained
in any building inspection and environmental reports delivered to the Agent or
otherwise obtained by Borrower with respect to an Unencumbered Asset Pool
Property.

 

§7.7        Insurance. The Borrower will, at its expense, procure and maintain,
from a financially sound and reputable carrier, insurance covering the Borrower
and its Subsidiaries and the Real Estate in such amounts and against such risks
and casualties as is customarily maintained by similar businesses.

 

 93 

 

 

§7.8        Taxes. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom,
provided that any such tax, assessment, charge or levy or charge need not be
paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings which shall suspend the collection thereof with
respect to such property, neither such property nor any portion thereof or
interest therein would be in any danger of sale, forfeiture or loss by reason of
such proceeding and the Borrower, such Guarantor or any such Subsidiary shall
have set aside on its books adequate reserves in accordance with GAAP; and
provided, further, that forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor, the Borrower,
such Guarantor or any such Subsidiary either (i) will provide a bond issued by a
surety reasonably acceptable to the Agent and sufficient to stay all such
proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy.

 

§7.9        Inspection of Properties and Books. The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent, at the
Borrower’s expense, and the Lenders and upon reasonable prior notice, to visit
and inspect any of the properties of the Borrower, the Guarantors’ or any of
their respective Subsidiaries (subject to the rights of tenants or licensees
under their Leases), to examine the books of account of the Borrower, the
Guarantors and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrower, the Guarantors and their respective Subsidiaries with, and to be
advised as to the same by, their respective officers, partners or members, all
at such reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for such
visits and inspections by the Agent more often than once in any twelve (12)
month period. The Lenders shall use good faith efforts to coordinate such visits
and inspections so as to minimize the interference with and disruption to the
normal business operations of the Borrower, the Guarantors and their respective
Subsidiaries.

 

§7.10      Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, comply in all respects with (i) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted, including all
Environmental Laws, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except:
(A) with respect to the Borrower and Guarantors, where a failure to so comply
with any of clauses (ii), (iii) and (iv) could not reasonably be expected to
have a Material Adverse Effect, (B) with respect to Guarantors, where a failure
to so comply with either clause (i) or (v) could not reasonably be expected to
have a Material Adverse Effect, and (C) with respect to the Borrower, where a
failure so to comply with either clause (i) or (v) would not result in material
non-compliance with such laws, regulations, licenses or permits. If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower, the Guarantors or their respective Subsidiaries may fulfill
any of its obligations hereunder, the Borrower, the Guarantors or such
Subsidiary will immediately take or cause to be taken all steps necessary to
obtain such authorization, consent, approval, permit or license and furnish the
Agent and the Lenders with evidence thereof. The Borrower and Guarantors shall
develop and implement such programs, policies and procedures as are necessary to
comply with the Patriot Act and shall promptly advise Agent in writing in the
event that the Borrower or Guarantors shall determine that any investors in the
Borrower or Guarantors are in violation of such act.

 

 94 

 

 

§7.11      Further Assurances. The Borrower and the Guarantors will, and will
cause each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

 

§7.12      Covenants Regarding REIT. From and after the creation of REIT,
Borrower shall cause REIT to comply with the following covenants:

 

(a)          REIT shall not directly or indirectly enter into or conduct any
business other than in connection with the ownership, acquisition and
disposition of interests in the Borrower, and the management of the business of
the Borrower, and such activities as are incidental thereto, all of which shall
be solely in furtherance of the business of the Borrower. REIT shall not own any
assets other than (i) interests, rights, options, warrants or convertible or
exchangeable securities of the Borrower, (ii) up to a one percent (1%) equity
interest in any partnership or limited liability company at least ninety-nine
percent (99%) of the equity of which is owned, directly or indirectly, by the
Borrower; (iii) assets that have been distributed to REIT by its Subsidiaries in
accordance with §8.7 below that are held for ten (10) Business Days or less
pending further distribution to equity holders of REIT, (iv) assets received by
REIT from third parties (including, without limitation, the proceeds from any
Equity Offering), that are held for ten (10) Business Days or less pending
further contribution to Borrower, (v) such bank accounts or similar instruments
as it deems necessary to carry out its responsibilities under the limited
partnership agreement of the Borrower and (vi) other tangible and intangible
assets that, taken as a whole, are de minimis in relation to the net assets of
Borrower and its Subsidiaries, but which shall in no event include any Equity
Interests other than those permitted in clauses (i) and (ii) of this subsection
(a).

 

(b)          [Intentionally Omitted.]

 

(c)          REIT shall comply with its obligations under the limited
partnership agreement of the Borrower, as amended from time to time.

 

(d)          REIT shall contribute or otherwise downstream to the Borrower
within ten (10) Business Days or less any net assets received by REIT from third
parties (including, without limitation, the proceeds from any Equity Offering),
except to the extent permitted by §7.12(a).

 

(e)          REIT shall not dissolve, liquidate or otherwise wind up its
business, affairs or assets.

 

(f)          The Borrower will provide Agent written notice within two (2)
Business Days in the event that Borrower becomes aware that REIT fails to comply
with the terms and conditions of this §7.12. Notwithstanding anything to the
contrary contained in this Agreement including, without limitation §12.2(a), any
failure by Borrower to provide any such notice required under this §7.12(f)
shall be deemed an Event of Default hereunder.

 

 95 

 

 

(g)          Notwithstanding anything to the contrary contained in this
Agreement, the failure of REIT to comply with the terms and conditions of this
§7.12 shall no longer be deemed a “Default,” and an Event of Default shall not
be deemed to have occurred in the event that the Springing Recourse Event (as
defined in the Springing Guaranty) occurs.

 

§7.13      [Intentionally Omitted.]

 

§7.14      Business Operations. The Borrower, the Guarantors and their
respective Subsidiaries shall operate their respective businesses in
substantially the same manner and in substantially the same fields and lines of
business as such business is now conducted and in compliance with the terms and
conditions of this Agreement and the Loan Documents. The Borrower and Guarantors
will not, and will not permit any Subsidiary to, directly or indirectly, engage
in any line of business other than the ownership, operation and development of
Data Center Properties or businesses incidental thereto.

 

§7.15      [Intentionally Omitted.]

 

§7.16      Ownership of Real Estate. Without the prior written consent of Agent,
all Real Estate and all interests (whether direct or indirect) of Parent Company
in any real estate assets now owned or leased or acquired or leased after the
date hereof shall be owned or leased directly by a Wholly Owned Subsidiary of
the Borrower; provided, however that (a) the Borrower shall be permitted to own
or lease interests in Real Estate through non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates as permitted by §8.3 and (b) the Borrower and REIT
shall be permitted to own or lease its corporate headquarters.

 

§7.17      Distributions of Income to Borrower. Borrower shall cause all of its
Subsidiaries that are not Subsidiary Guarantors (subject to the terms of any
loan documents under which such Subsidiary is the borrower) to promptly
distribute to Borrower (but not less frequently than once each calendar quarter,
unless otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, its share of all profits, proceeds or other income
relating to or arising from its Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each Subsidiary of its debt service, operating
expenses, capital improvements and leasing commissions for such quarter and
(b) the establishment of reasonable reserves for the payment of operating
expenses not paid on at least a quarterly basis and capital improvements and
tenant/licensee improvements to be made to such Subsidiary’s assets and
properties approved by such Subsidiary in the course of its business consistent
with its past practices.

 

§7.18      Unencumbered Asset Pool Properties.

 

(a)          Subject to clause (b) of this §7.18, the Eligible Real Estate
included in the calculation of the Unencumbered Asset Pool Availability and as
Unencumbered Asset Pool Properties shall at all times satisfy all of the
following conditions:

 

 96 

 

 

(i)          (A) the Eligible Real Estate shall meet the requirements set forth
in the definition of “Eligible Real Estate” in §1.1, shall be free and clear of
all Liens other than the Liens permitted in §8.2(i)(A), §8.2(i)(B)(II), §8.2(iv)
(A) and §8.2(v), and (B) except as may be set forth in any documentation
evidencing permitted Unsecured Debt, the Eligible Real Estate shall not have
applicable to it any restriction on the sale, pledge, transfer, mortgage or
assignment of such property (including any restrictions contained in any
applicable organizational documents) other than any restriction on sale,
transfer or assignment arising (1) under any agreement (x) to reimburse,
indemnify and hold harmless Chad Williams and his Related Parties from any
income tax liability (and any income taxes on such payments) resulting from any
sale of Real Estate by the REIT, the Borrower or any of their Subsidiaries, so
long as Chad Williams’ and his Related Parties’ right to receive such payments
are subordinated on terms reasonably acceptable to the Agent to the prior
payment in full of the Obligations in the event that the Obligations have been
accelerated pursuant to §12.1, or (y) granting Chad Williams a veto right over
any sale by the REIT, the Borrower or any of their Subsidiaries of Real Estate
that he contributed to the Borrower in exchange for Equity Interests in the
Borrower but only if such agreement excludes such right of veto if the
Obligations have been accelerated pursuant to §12.1, or (2) under any other tax
protection agreement approved in writing by Agent;

 

(ii)         none of the Eligible Real Estate shall have any material title,
survey, environmental, structural or other defects that would give rise to a
materially adverse effect as to the value, use of, operation of or ability to
sell or finance such property;

 

(iii)        except for Carpathia DRT-PHX or Carpathia Vault, if such Real
Estate is owned by a Subsidiary Guarantor, the only asset of such Subsidiary
shall be the Eligible Real Estate included in the calculation of the
Unencumbered Asset Pool Availability and inclusion as Unencumbered Asset Pool
Properties and related fixtures and personal property;

 

(iv)        no Person other than the Borrower and its direct and indirect equity
holders and Wholly Owned Subsidiaries has any direct or indirect ownership of
any legal, equitable or beneficial interest in such Subsidiary Guarantor if such
Unencumbered Asset Pool Property is owned or leased under a Ground Lease by a
Subsidiary Guarantor, and no direct or indirect ownership or other interests or
rights in any such Subsidiary Guarantor shall be subject to any Lien other than
the Liens permitted in §8.2(i)(A), §8.2(i)(B)(II) and §8.2(v);

 

(v)         the Borrower shall have delivered to the Agent (A) a written request
to include such Eligible Real Estate in the calculation of the Unencumbered
Asset Pool Availability, (B) a physical description of such Eligible Real
Estate, (C) a current Rent Roll and current and historical operating statements
(as required on Schedule 1.2) for such Eligible Real Estate, (D) a 12-month cash
flow projection, including any near term capital expenditures for such Eligible
Real Estate, in form and substance reasonably satisfactory to the Agent, (E) a
certification as to the matters covered under §7.18(a)(i)-(v), and (F) such
other information as the Agent may reasonably require with respect to such
Eligible Real Estate, including, but not limited to, any information required by
the Agent to determine the Unencumbered Asset Pool Availability attributable to
such Eligible Real Estate and compliance with this §7.18; and

 

(vi)        such Eligible Real Estate has not been removed from the calculation
of the Unencumbered Asset Pool Availability pursuant to §5.4, 7.18(c) or
§7.18(d).

 

The Agent shall have ten (10) days from the date of the receipt of such
documentation required herein to include Eligible Real Estate in the calculation
of the Unencumbered Asset Pool Availability and other information to advise
Borrower whether it consents to the acceptance of such Eligible Real Estate as
an Unencumbered Asset Pool Property.

 

 97 

 

 

(b)          Notwithstanding the foregoing, in the event any Real Estate does
not qualify as Eligible Real Estate or satisfy the requirements of §7.18(a),
such Real Estate shall be included in the calculation of the Unencumbered Asset
Pool Availability so long as (x) the Agent shall have received the prior written
consent of each of the Required Lenders to the inclusion of such Real Estate in
the calculation of the Unencumbered Asset Pool Availability and (y) at no time
after it is included does such Real Estate fail to satisfy any requirements of
the definition of Eligible Real Estate or of §7.18(a) in addition to those it
failed to satisfy at the time such consent of the Required Lenders was provided
for such inclusion.

 

(c)          In the event that all or any material portion of any Eligible Real
Estate included in the calculation of the Unencumbered Asset Pool Availability
shall be materially damaged or taken by condemnation, then such property shall
no longer be included in the calculation of the Unencumbered Asset Pool
Availability unless and until (i) any damage to such real estate is repaired or
restored, such real estate becomes operational and the Agent shall receive
evidence reasonably satisfactory to the Agent of the value of such real estate
following such repair or restoration (both at such time and prospectively) or
(ii) Agent shall receive evidence reasonably satisfactory to the Agent that the
value of such real estate (both at such time and prospectively) shall not be
materially adversely affected by such damage or condemnation.

 

(d)          Upon any asset ceasing to qualify to be included in the calculation
of the Unencumbered Asset Pool Availability, such asset shall no longer be
included in the calculation of the Unencumbered Asset Pool Availability. Within
five (5) Business Days after the Borrower or any officer of Parent Company or
its Subsidiaries becomes aware of any such disqualification, the Borrower shall
deliver to the Agent a certificate reflecting such disqualification, together
with the identity of the disqualified asset, a statement as to whether any
Default or Event of Default arises as a result of such disqualification, and a
calculation of the Unencumbered Asset Pool Availability attributable to such
asset. Notwithstanding any failure by Borrower to notify Agent of such
disqualification, the disqualified asset shall be removed from the calculation
of Unencumbered Asset Pool Availability. Simultaneously with the delivery of the
items required pursuant above, the Borrower shall deliver to the Agent a pro
forma Compliance Certificate and Borrowing Base Certificate demonstrating, after
giving effect to such removal or disqualification, compliance with the covenants
contained in §9.1.

 

(e)          The Agent shall promptly notify the Lenders of the addition or
removal of any Real Estate from the calculation of the Unencumbered Asset Pool
Availability.

 

§7.19      Plan Assets. The Borrower will do, or cause to be done, all things
necessary to ensure that none of the Unencumbered Asset Pool Properties will be
deemed to be Plan Assets at any time.

 

 98 

 

 

§7.20      Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions Laws and Regulations, (ii) in any manner that would
result in a violation of applicable Sanctions Laws and Regulations by any party
to this Agreement, or (iii) in any manner that would cause the Borrower, the
Guarantors or any of their respective Subsidiaries to violate the United States
Foreign Corrupt Practices Act. None of the funds or assets of the Borrower or
Guarantors that are used to pay any amount due pursuant to this Agreement shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws and Regulations. REIT and Borrower shall
maintain policies and procedures designed to achieve compliance with any
applicable anti-bribery, anti-corruption or anti-money laundering laws or
regulations in any applicable jurisdiction, including without limitation, any
Sanctions Laws and Regulations and the Foreign Corrupt Practices Act of 1977, as
amended.

 

§7.21      [Intentionally Omitted.].

 

§7.22      Power Generators. Borrower and Subsidiary Guarantors shall pay any
fines with respect to its generator use permit in a timely manner and shall not
allow any such permits to terminate due to non-payment of fines or other
defaults.

 

§8.          NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit (other than Letters of Credit the expirations of which extend beyond the
Letter of Credit Expiration Date as permitted under §2.10 and in respect to
which the Borrower has satisfied the requirements of such section or §2.12, as
applicable) is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

§8.1        Restrictions on Indebtedness. The Borrower and the Guarantors will
not, and will not permit their respective Subsidiaries to, create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

 

(a)          Indebtedness to the Lenders arising under any of the Loan
Documents;

 

(b)          Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

 

(c)          current liabilities of the Borrower, the Guarantors or their
respective Subsidiaries incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

 

(d)          Indebtedness in respect of (i) taxes, assessments, governmental
charges or levies and (ii) claims for labor, materials and supplies to the
extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of §7.8 or §8.20, as applicable;

 

(e)          [Intentionally Omitted.]

 

 99 

 

 

(f)          endorsements for collection, deposit or negotiation incurred in the
ordinary course of business;

 

(g)          subject to the provisions of §9, Secured Debt, provided that (A)
the aggregate amount of Secured Debt shall not exceed forty percent (40%) of
Gross Asset Value; and (B) in addition to the limitation set forth in the
immediately preceding clause (A), (1) the aggregate amount of Secured Debt that
is Recourse Indebtedness (excluding the Obligations and the Hedge Obligations to
the extent ever secured hereunder) shall not exceed fifteen percent (15%) of
Gross Asset Value, and (2) the aggregate amount of Capitalized Lease Obligations
of Parent Company and its Subsidiaries with respect to any of the Unencumbered
Asset Pool Properties shall not exceed $45,000,000.00;

 

(h)          [Intentionally Omitted.]

 

(i)          [Intentionally Omitted.]

 

(j)          [Intentionally Omitted]; and

 

(k)          subject to the provisions of §9, Unsecured Debt of the REIT or
Subsidiaries of the REIT that are not Initial Subsidiary Guarantors or
Additional Subsidiary Guarantors (or any direct or indirect owners of such
Subsidiaries), provided that the Initial Subsidiary Guarantors and the
Additional Subsidiary Guarantors may incur Unsecured Debt only if it has the
Unencumbered Asset Pool Properties as a borrowing base or the documents
evidencing same contain a covenant substantially similar to Section 4.12 of the
Indenture.

 

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g) above shall have any of the Unencumbered Asset
Pool Properties or any interest therein or equipment related thereto (other than
Capitalized Lease Obligations not otherwise prohibited by §8.1(g) above) or any
direct or indirect ownership interest in a Subsidiary Guarantor that either (A)
owns, directly or indirectly, an Unencumbered Asset Pool Property, or (B)
directly or indirectly provides services to an Unencumbered Asset Pool Property
as collateral, a borrowing base, asset pool or any similar form of credit
support for such Indebtedness (provided that the foregoing shall not preclude
Subsidiaries of the Parent Company (other than a Subsidiary Guarantor that
either (A) owns, directly or indirectly, an Unencumbered Asset Pool Property, or
(B) that directly or indirectly provides services to an Unencumbered Asset Pool
Property (or any direct or indirect owners of such Subsidiaries)) to incur
Non-Recourse Indebtedness subject to the terms of this §8.1 or recourse to the
general credit of the Parent Company or the Borrower), and (ii) neither REIT nor
any Subsidiary Guarantor that (A) either owns, directly or indirectly, an
Unencumbered Asset Pool Property, or (B) that directly or indirectly provides
services to an Unencumbered Asset Pool Property, shall create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness (including, without limitation, pursuant to any conditional or
limited guaranty or indemnity agreement creating liability with respect to usual
and customary exclusions from the non-recourse limitations governing the
Non-Recourse Indebtedness of any Person, or otherwise) other than Indebtedness
described in §§8.1(a)-(d), (f) and (k) above and Capitalized Lease Obligations
not otherwise prohibited by §8.1(g) above.

 

 100 

 

 

 

§8.2       Restrictions on Liens, Etc.. The Borrower and the Guarantors will
not, and will not permit their Subsidiaries to (a) create or incur or suffer to
be created or incurred or to exist any lien, security title, encumbrance,
mortgage, pledge, charge or other security interest of any kind upon any of
their respective property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (b) transfer any of
their property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; (e) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse, as part of a financing transaction; or (f) incur or maintain
any obligation to any holder of Indebtedness of any of such Persons (other than
any permitted Unsecured Debt) which prohibits the creation or maintenance of any
lien on any Unencumbered Asset Pool Properties securing the Obligations or the
Hedge Obligations (collectively, “Liens”); provided that notwithstanding
anything to the contrary contained herein, the Borrower, the Guarantors and any
such Subsidiary may create or incur or suffer to be created or incurred or to
exist:

 

(i)          (A) Liens on properties to secure taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies incurred in the ordinary course of business in respect of
obligations not then delinquent or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents
and (B) Liens in respect of judgments (I) on assets other than the Unencumbered
Asset Pool Properties and any direct or indirect interest of Parent Company or
any Subsidiary of Parent Company in any Initial Subsidiary Guarantor or any
Additional Subsidiary Guarantor only to the extent and for the period and for an
amount not constituting an Event of Default, or (II) on an Unencumbered Asset
Pool Property but only to the extent such Lien is fully released and discharged
from such Unencumbered Asset Pool Property prior to the first to occur of the
date that is sixty (60) days after such Lien attaches to such Unencumbered Asset
Pool Property or the commencement of any action to enforce such judgment against
such Unencumbered Asset Pool Property;

 

(ii)         deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, unemployment insurance, old age pensions or other
social security obligations;

 

(iii)        Liens consisting of (A) Liens on Real Estate or assets relating
thereto (including the rents, issues and profits therefrom), other than any
Unencumbered Asset Pool Properties or any interest therein (including the rents,
issues and profits therefrom) or assets related thereto, securing Indebtedness
which is permitted by §8.1(g) or (B) pledges of security interests in the
ownership interests of any Subsidiary of Parent Company which is not the
Borrower or a Subsidiary Guarantor or the direct or indirect owner of an
interest in a Subsidiary Guarantor securing Indebtedness which is permitted by
§8.1(g);

 

 101 

 

 

(iv)        encumbrances on Real Estate consisting of (A) easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
leases to which the Borrower or any such Subsidiary is a party, and (B) purchase
money security interests and other liens or encumbrances, which in each case do
not individually or in the aggregate have a Material Adverse Effect;

 

(v)         Liens in favor of the Agent and the Lenders under the Loan Documents
to secure the Obligations and the Hedge Obligations;

 

(vi)        with respect to any Leased Property, (x) any reversionary interest
or title of lessor under an applicable Operating Lease with respect thereto or
(y) Lien, easement, restriction or encumbrance to which the interest or title of
such lessor may be subject;

 

(vii)       [Intentionally Omitted];

 

(viii)      Liens by Parent Company or its Subsidiaries (other than any
Subsidiary Guarantor that owns an Unencumbered Asset Pool Property), on Cash or
Cash Equivalents; and

 

(ix)        Liens arising under Capitalized Lease Obligations with respect to
the assets subject to such Capital Leases.

 

Notwithstanding anything in this Agreement to the contrary, (x) no Subsidiary of
Parent Company that owns a direct or indirect interest in an Initial Subsidiary
Guarantor or an Additional Subsidiary Guarantor (or any direct or indirect
owners of such Subsidiaries) shall create or incur or suffer to be created or
incurred or to exist any Lien other than Liens contemplated in §§8.2(i), (ii),
(v) and (vi) and (y) neither the Borrower nor REIT shall create or suffer to be
created or incurred or to exist any Lien other than Liens contemplated in
§8.2(i), (ii), (iii)(A) (as to the headquarters building of REIT or the Borrower
only), (iii)(B), (iv), (v) or (viii).

 

§8.3       Restrictions on Investments. Neither the Borrower nor the Guarantors
will, nor will they permit any of their respective Subsidiaries to, make or
permit to exist or to remain outstanding any Investment except Investments in:

 

(a)          Cash Equivalents;

 

(b)          marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower, such Guarantor or such Subsidiary;

 

(c)          [Intentionally Omitted];

 

(d)          demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

 

 102 

 

 

(e)          repurchase agreements having a term not greater than ninety (90)
days and fully secured by securities described in the foregoing subsection (a),
(b) or (c) with banks described in the foregoing subsection (d) or with
financial institutions or other corporations having total assets in excess of
$500,000,000;

 

(f)          shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (b)
through (e) and have total assets in excess of $50,000,000;

 

(g)          the acquisition of fee interests or long-term ground lease
interests or interests under leases by Parent Company or its Subsidiaries in (i)
the Carpathia International Data Centers and businesses and investments
incidental thereto, (ii) Real Estate which is utilized for income-producing Data
Center Properties located in the continental United States or the District of
Columbia and businesses and investments incidental thereto, (iii) subject to the
restrictions set forth in this §8.3, Land Assets to be developed for the
purposes set forth in §8.3(g)(ii) and Development Properties to be used for the
purposes set forth in §8.3(g)(ii) and (iv) Real Estate which is utilized for
income-producing Data Center Properties located outside the continental United
States and businesses and investments incidental thereto, provided that the
aggregate Investment therein pursuant to this clause (iv) shall not exceed five
percent (5%) of Gross Asset Value;

 

(h)          Investments by the Borrower and its Subsidiaries in (i) Wholly
Owned Subsidiaries of the Borrower, or (ii) entities that upon completion of a
transaction will be a Wholly Owned Subsidiary of the Borrower;

 

(i)           Investments in Development Properties, provided that the aggregate
Investment therein shall not exceed thirty percent (30%) of Gross Asset Value;

 

(j)           Investments in Land Assets, provided that the aggregate Investment
therein shall not exceed five percent (5%) of Gross Asset Value;

 

(k)          Investments by the Borrower in non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates, provided that the aggregate Investment therein shall
not exceed twenty percent (20%) of Gross Asset Value;

 

(l)           Investments (i) in equipment which will be incorporated into the
development of Data Center Properties or the corporate headquarters of Parent
Company and its Subsidiaries, (ii) with utility companies to bring critical
power to Data Center Properties, and (iii) with fiber optic companies to bring
fiber optics to Data Center Properties;

 

(m)         Investments in (i) the Bonds or any security instruments securing
the Bonds or (ii) other bonds issued in connection with a Tax Driven Lease
Transaction or any security instruments securing such other bonds; and

 

(n)          Investments by the Borrower and REIT in Real Estate to be used by
the Borrower and REIT as their corporate headquarters.

 

 103 

 

 

Notwithstanding the foregoing, (x) in no event shall the aggregate value of the
holdings of Parent Company and its Subsidiaries in the Investments described in
§8.3(i)-(k) exceed thirty-five percent (35%) of Gross Asset Value at any time
and (y) in no event shall the Borrower, the Guarantors or any of their
respective Subsidiaries have any Investments in mortgages or notes receivable,
except with respect to the Investments permitted in §8.3(m).

 

For the purposes of this §8.3, the Investment of Parent Company or its
Subsidiaries in any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of such Person’s pro rata share of any
Investments valued at the GAAP book value.

 

§8.4       Merger, Consolidation. The Borrower and Guarantors will not, and will
not permit any of their respective Subsidiaries to, become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, except for (i) the merger or consolidation of one or more
of the Subsidiaries of the Borrower with and into the Borrower (it being
understood and agreed that in any such event the Borrower will be the surviving
Person), (ii) the merger or consolidation of two or more Subsidiaries of the
Borrower, (iii) any dissolution of a Subsidiary of the Borrower that owns no
assets, (iv) dispositions permitted by §8.8, (v) a merger of a Person with the
Borrower or a Subsidiary of the Borrower, so long as (A) such Person was
organized under the laws of the United States of America or one of its states;
(B) the surviving Person shall be the Borrower or such Subsidiaries of the
Borrower; (C) the Borrower shall have given the Agent at least ten (10) Business
Days’ prior written notice of such merger; (D) such merger is completed as a
result of negotiations with the approval of the board of directors or similar
body of such Person and is not a so called “hostile takeover”; (E) following
such merger, Parent Company and its Subsidiaries will continue to be engaged
solely in the businesses permitted by §7.14, and (vi) Investments constituting
asset acquisitions permitted by §8.3 and which are not mergers, reorganizations,
consolidations or business combinations; provided that no such merger,
consolidation or acquisition shall be permitted in the event that a Default or
Event of Default exists immediately before or would exist after giving effect
thereto.

 

§8.5       Sale and Leaseback. Except for Tax Driven Lease Transactions, the
Borrower and the Guarantors will not, and will not permit their respective
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower, any Guarantor or any such Subsidiary shall sell or transfer any Real
Estate owned by it in order that then or thereafter the Borrower or any such
Subsidiary shall lease back such Real Estate without the prior written consent
of Agent, such consent not to be unreasonably withheld.

 

§8.6       Compliance with Environmental Laws. Neither the Borrower nor the
Guarantors will, nor will any of them permit any of its respective Subsidiaries
or any other Person to, do any of the following: (a) use any of the Real Estate
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of operating large-scale data centers and in
material compliance with all applicable Environmental Laws, (b) cause or permit
to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Real Estate except in material compliance with Environmental Laws,
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
that could reasonably be contemplated to cause a Release of Hazardous Substances
on, upon or into the Real Estate or any surrounding properties or any threatened
Release of Hazardous Substances which might give rise to material liability
under CERCLA or any other Environmental Law, or (e) directly or indirectly
transport or arrange for the transport of any Hazardous Substances (except in
material compliance with all Environmental Laws), except, with respect to any
Real Estate other than Unencumbered Asset Pool Properties where any such use,
generation, conduct or other activity has not had and could not reasonably be
expected to have a Material Adverse Effect.

 

 104 

 

 

The Borrower shall:

 

(i)          in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action (including, without limitation, the conducting of engineering tests at
the sole expense of the Borrower) to confirm that no Hazardous Substances are or
ever were Released or disposed of on any Unencumbered Asset Pool Properties in
violation of the applicable Environmental Law as so changed; and

 

(ii)         if any Release or disposal of Hazardous Substances which any Person
may be legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any
Unencumbered Asset Pool Property (including without limitation any such Release
or disposal occurring prior to the acquisition or leasing of such Unencumbered
Asset Pool Property by the Borrower), the Borrower shall, after obtaining
knowledge thereof, cause the prompt containment and removal of such Hazardous
Substances and remediation of the Unencumbered Asset Pool Property in full
compliance with all applicable Environmental Laws; provided, that the Borrower
shall be deemed to be in compliance with Environmental Laws for the purpose of
this clause (ii) so long as it or a responsible third party with sufficient
financial resources is taking reasonable action to remediate or manage any event
of noncompliance to the satisfaction of the Agent and no action shall have been
commenced by any enforcement agency. The Agent may engage its own Environmental
Engineer to review the environmental assessments and the compliance with the
covenants contained herein.

 

At any time after an Event of Default shall have occurred and is continuing
hereunder the Agent may at its election (and will at the request of the Required
Lenders) obtain such environmental assessments of any or all of the Unencumbered
Asset Pool Properties prepared by an Environmental Engineer as may be necessary
or advisable for the purpose of evaluating or confirming (i) whether any
Hazardous Substances are present in the soil or water at or adjacent to any such
Unencumbered Asset Pool Property and (ii) whether the use and operation of any
such Unencumbered Asset Pool Property complies with all Environmental Laws to
the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Required Lenders shall have reasonable grounds to believe that a
Release or threatened Release of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which otherwise
may expose such Person to liability may have occurred, relating to any
Unencumbered Asset Pool Property, or that any of the Unencumbered Asset Pool
Properties is not in compliance with Environmental Laws to the extent required
by the Loan Documents, the Borrower shall promptly upon the request of Agent
obtain and deliver to Agent such environmental assessments of such Unencumbered
Asset Pool Property prepared by an Environmental Engineer as may be reasonably
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at or adjacent to such
Unencumbered Asset Pool Property at levels that would require remediation under
applicable Environmental Law and (ii) whether the use and operation of such
Unencumbered Asset Pool Property comply with all Environmental Laws to the
extent required by the Loan Documents. Environmental assessments may include
detailed visual inspections of such Unencumbered Asset Pool Property including,
without limitation, any and all storage areas, storage tanks, drains, dry wells
and leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are reasonably necessary or appropriate for a
complete determination of the compliance of such Unencumbered Asset Pool
Property and the use and operation thereof with all applicable Environmental
Laws. All environmental assessments contemplated by this §8.6 shall be at the
sole cost and expense of the Borrower.

 

 105 

 

 

§8.7       Distributions.

 

(a)          Neither Borrower nor REIT shall pay any Distribution to its
respective partners, members or other owners, if such Distribution is in excess
of the amount which when added to the amount of all other Distributions paid by
Borrower and REIT in the same calendar quarter and the preceding three (3)
calendar quarters (without duplication of any Distribution paid by Borrower to
REIT from which REIT pays a Distribution to its owners), would exceed the sum of
ninety-five percent (95%) of REIT’s Funds from Operations for such period;
provided that the limitations contained in this §8.7(a) shall not preclude (i)
Parent Company and the Borrower from making Distributions in an amount equal to
the minimum distributions required under the Code to maintain the REIT Status of
REIT following the date that REIT elects to be a real estate investment trust
under the Code, as evidenced by a certification of the principal financial or
accounting officer of Parent Company containing calculations in detail
reasonably satisfactory in form and substance to the Agent, and (ii) REIT from
redeeming partnership interests of Borrower in exchange for shares of common
stock (or other comparable equity interests) of REIT and any such redemption
shall not be included in the calculation of whether Distributions have exceeded
ninety-five percent (95%) of REIT's Funds from Operations for any period.

 

(b)          In the event that an Event of Default shall have occurred and be
continuing, the Borrower and REIT shall make no Distributions to its respective
partners, members or other owners, other than if REIT exists and has elected
REIT Status, Distributions in an amount equal to the minimum distributions
required under the Code to maintain the REIT Status of REIT, as evidenced by a
certification of the principal financial or accounting officer of Parent Company
containing calculations in detail reasonably satisfactory in form and substance
to the Agent.

 

(c)          Notwithstanding the foregoing, at any time when an Event of Default
under §12.1(a), (b), (h), (i) or (j) shall have occurred or the maturity of the
Obligations has been accelerated, the Borrower and REIT shall not make any
Distributions whatsoever, directly or indirectly.

 

 106 

 

 

(d)          The foregoing provisions in this §8.7 shall not limit the ability
of REIT or the Borrower (i) to retain, acquire, relinquish or sell stock awarded
to its employees pursuant to equity compensation programs in the ordinary course
of business in order to pay applicable withholding tax obligations of such
employee or (ii) to issue, to obtain the surrender of, or relinquish Equity
Interests upon the exercise of stock options, warrants or other rights to
acquire Equity Interests.

 

§8.8       Asset Sales. The Borrower and the Guarantors will not, and will not
permit their respective Subsidiaries to, sell, transfer or otherwise dispose of
any material asset to any Person that is not the Borrower or a Wholly Owned
Subsidiary other than pursuant to a bona fide arm’s length transaction. Neither
the Borrower, any Guarantor nor any Subsidiary thereof shall sell, transfer or
otherwise dispose of any Real Estate in one transaction or a series of
transactions during any four (4) consecutive fiscal quarters in excess of an
amount equal to twenty-five percent (25%) of Gross Asset Value, except as the
result of a condemnation or casualty and except for the granting of Permitted
Liens, as applicable, without the prior written consent of Agent and the
Required Lenders. For the purpose of calculating the twenty-five percent (25%)
threshold in the preceding sentence, in the event of any sale, transfer or other
disposition of any Real Estate by Parent Company or any Subsidiary to any Person
which is a non-Wholly Owned Subsidiary, only the portion of the Real Estate in
which the Borrower or the transferring Subsidiary does not retain an interest
shall be counted toward such threshold. A transfer from Parent Company or any
Subsidiary to a Wholly Owned Subsidiary of the Borrower or among Wholly Owned
Subsidiaries of the Borrower shall not count against the twenty five percent
(25%) limit.

 

§8.9       Cross-Collateralization. Neither the Borrower nor any Guarantor shall
Cross-Collateralize, or agree to Cross-Collateralize, Indebtedness, except in
accordance with §8.20.

 

§8.10     Restriction on Prepayment of Indebtedness. The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to,
(a) subject to §12.5, prepay, redeem, defease, purchase or otherwise retire the
principal amount or pay any termination, breakage or similar payments under
Derivative Contracts, in whole or in part, of any Indebtedness other than the
Obligations and the Hedge Obligations after the occurrence and during the
continuance of any Event of Default; provided, that the foregoing shall not
prohibit (x) the prepayment of Indebtedness which is financed solely from the
proceeds of a new loan which would otherwise be permitted by the terms of §8.1;
and (y) the prepayment, redemption, defeasance or other retirement of the
principal of Indebtedness secured by Real Estate which is satisfied solely from
the proceeds of a sale of the Real Estate securing such Indebtedness; and
(b) modify any document evidencing any Indebtedness (other than the Obligations)
to accelerate the maturity date of such Indebtedness after the occurrence and
during the continuance of an Event of Default.

 

§8.11     Zoning and Contract Changes and Compliance. The Borrower shall not
initiate or consent to any zoning reclassification of any of the Unencumbered
Asset Pool Properties or seek any variance under any existing zoning ordinance
or use or permit the use of any Unencumbered Asset Pool Property in any manner
that could result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation without the
prior written consent of Agent. The Borrower shall not initiate any change in
any laws, requirements of governmental authorities or obligations created by
private contracts (other than the Leases, which are governed by §7.13) which now
or hereafter may materially adversely affect the ownership, occupancy, use or
operation of any Unencumbered Asset Pool Property.

 

 107 

 

 

§8.12     Derivatives Contracts. Neither the Borrower, the Guarantors nor any of
their Subsidiaries shall contract, create, incur, assume or suffer to exist any
Derivatives Contracts except for Hedge Obligations and interest rate swap,
collar, cap or similar agreements providing interest rate protection and
currency swaps and currency options (including any Hedge Obligations) made in
the ordinary course of business and permitted pursuant to §8.1.

 

§8.13     Transactions with Affiliates. Neither the Borrower nor the Guarantors
shall, and none of them shall permit any Subsidiary of the Borrower or any
Guarantor to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (but not including any Wholly Owned Subsidiary of
the Borrower), except (a) transactions pursuant to the reasonable requirements
of the business of such Person and upon fair and reasonable terms which are
substantially no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate and
(b) the agreements described in §7.18(a)(i)(B)(1) which have been approved by
Agent.

 

§8.14     Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, neither Parent Company nor any of its Subsidiaries, will create or
incur or suffer to be created or incurred any Lien on any of its direct or
indirect legal, equitable or beneficial interest in the Borrower or any
Subsidiary Guarantor, including, without limitation, any Distributions or rights
to Distributions on account thereof.

 

§8.15     Management Fees. The Borrower and Subsidiary Guarantors shall not pay,
and shall not permit to be paid, any management fees or other payments under any
management or service agreement for any Unencumbered Asset Pool Property to any
manager or service provider that is an Affiliate of the Borrower that is not a
Subsidiary Guarantor in the event that a Default or Event of Default shall have
occurred and be continuing.

 

§8.16     [Intentionally Omitted.]

 

§8.17     [Intentionally Omitted.]

 

§8.18     Tax Driven Lease Transactions. Until any real property asset of the
Borrower or a Subsidiary Guarantor that is subject to a Tax Driven Lease
Transaction has been repurchased by the Borrower or such Subsidiary Guarantor as
provided in the applicable Tax Driven Lease Transaction Documents, neither the
Borrower nor any Subsidiary Guarantor shall, without the prior written consent
of the Agent, modify or amend any Tax Driven Lease Transaction Documents, or any
other agreement related thereto, in any manner that would (i) cause a change in
the accounting treatment of such Tax Driven Lease Transaction under GAAP, (ii)
adversely affect in any material respect the ability of the Borrower or a
Subsidiary Guarantor to repurchase any property of the Borrower or a Subsidiary
Guarantor that is subject to a Tax Driven Lease Transaction for nominal
consideration or (iii) otherwise cause such transaction to not meet the terms of
the definition of Tax Driven Lease Transactions.

 

 108 

 

 

§8.19     Subordinate Debt. The Borrower shall be permitted to pay amounts with
respect to the “Subordinate Debt” (as defined in the Bond Subordination and
Standstill Agreement) only at such times and to the extent that no Default or
Event of Default exists or would arise as a result thereof. Without the prior
written consent of the Required Lenders, which consent may be withheld by the
Required Lenders in their sole and absolute discretion, the Borrower shall not
(i) modify or amend the Subordinate Debt, (ii) prepay, amortize, purchase,
retire, redeem or otherwise acquire the Subordinate Debt, except as expressly
permitted in the Bond Subordination and Standstill Agreement, or (iii) make any
payments on the Subordinate Debt except as permitted in this §8.19.

 

§8.20     Other Unsecured Debt Restrictions. The Borrower and REIT shall not,
and shall not permit any of their respective Subsidiaries to, secure any other
Unsecured Debt with a lien on the Unencumbered Asset Pool Properties unless and
until the Notes and the other Obligations (and any guaranty delivered in
connection therewith) shall concurrently be secured equally and ratably with
such Unsecured Debt pursuant to documentation reasonably acceptable to the Agent
in substance and in form, including, without limitation, an intercreditor
agreement and opinions of counsel to the Borrower, REIT and/or any such
Subsidiary, as the case may be, from counsel that is reasonably acceptable to
the Agent. For the sake of clarity, Borrower acknowledges and agrees that in no
event shall the granting of any such liens contemplated by the preceding
sentence be construed to limit any of the requirements of this Agreement for
Eligible Real Estate, including, without limitation, those set forth in the
definition of “Eligible Real Estate” and §7.18.

 

§9.         FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit (other than Letters of Credit the expirations of which extend beyond the
Letter of Credit Expiration Date as permitted under §2.10 and in respect to
which the Borrower has satisfied the requirements of such section or §2.12, as
applicable) is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

§9.1       Unencumbered Asset Pool Availability. The Borrower shall not permit
at any time the outstanding principal balance of the Loans and the Letter of
Credit Liabilities to exceed the Unencumbered Asset Pool Availability.

 

§9.2       [Intentionally Omitted.]

 

§9.3       Adjusted Consolidated EBITDA to Consolidated Fixed Charges. Parent
Company will not permit at any time the ratio of (a) Adjusted Consolidated
EBITDA to (b) Consolidated Fixed Charges for the prior two (2) most recently
ended calendar quarters annualized to be less than 1.70 to 1.00.

 

§9.4       Consolidated Total Indebtedness to Gross Asset Value. Parent Company
will not at any time permit the ratio of Consolidated Total Indebtedness to
Parent Company’s Gross Asset Value (expressed as a percentage) to exceed sixty
percent (60%).

 

§9.5       Minimum Consolidated Tangible Net Worth. Parent Company will not at
any time permit Parent Company’s Consolidated Tangible Net Worth to be less than
the sum of (a) eighty percent (80%) of the Net Offering Proceeds of an Equity
Offering, plus (b) $958,000,000.00.

 

 109 

 

 

§9.6       Maximum Unhedged Variable Rate Debt. Parent Company shall not at any
time permit the Unhedged Variable Rate Debt of Parent Company and its
Subsidiaries to exceed thirty-five percent (35%) of Gross Asset Value.

 

§10.       CLOSING CONDITIONS.

 

The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction, or waiver, of the following conditions
precedent:

 

§10.1       Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document.

 

§10.2       Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a certificate of no change or a
copy, certified as of a recent date by the appropriate officer of each State in
which such Person is organized and in which the Unencumbered Asset Pool
Properties are located and a duly authorized officer, partner or member of such
Person, as applicable, to be true and complete, of the partnership agreement,
corporate charter or operating agreement and/or other organizational agreements
of the Borrower or such Guarantor, as applicable, and its qualification to do
business, as applicable, as in effect on such date of certification.

 

§10.3       Resolutions. All action on the part of the Borrower and each
Guarantor, as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

 

§10.4       Incumbency Certificate; Authorized Signers. The Agent shall have
received from the Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from the Borrower and each Guarantor a certificate, dated as of
the Closing Date, signed by a duly authorized representative of the Borrower or
Guarantors, as the case may be, and giving the name and specimen signature of
each Authorized Officer who shall be authorized to make Loan Requests, Letter of
Credit Requests, and Conversion/Continuation Requests and to give notices and to
take other action on behalf of the Borrower under the Loan Documents.

 

§10.5       Opinion of Counsel. The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to the Borrower and the Guarantors in form and substance reasonably
satisfactory to the Agent.

 

 110 

 

 

§10.6       Payment of Fees. The Borrower and the Guarantors shall have paid to
the Agent the fees payable pursuant to §4.2.

 

§10.7       Performance; No Default. The Borrower and Guarantors shall have
performed and complied in all material respects with the terms and conditions
herein required to be performed or complied with by it on or prior to the
Closing Date, and on the Closing Date there shall exist no Default or Event of
Default.

 

§10.8       Representations and Warranties. The representations and warranties
made by the Borrower and the Guarantors in the Loan Documents or otherwise made
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects (except to the extent that any representation
and warranty that is qualified by materiality shall be true and correct in all
respects) on the Closing Date, except to the extent such representation and
warranty is as of a specific date in which case such representation and warranty
shall be true and correct in all material respects (except to the extent that
any representation and warranty that is qualified by materiality shall be true
and correct in all respects) as of such earlier date.

 

§10.9       Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

 

§10.10     Eligible Real Estate Qualification Documents. The Eligible Real
Estate Qualification Documents for each of the Initial Unencumbered Asset Pool
Properties shall have been delivered to the Agent at the Borrower’s expense and
shall be in form and substance reasonably satisfactory to the Agent.

 

§10.11     Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which Parent Company has provided financial statements under §6.4
adjusted in the best good faith estimate of Parent Company as of the Closing
Date.

 

§10.12     Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§10.13     Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

 

§10.14     Regions Credit Agreement. The indebtedness evidenced by the Regions
Credit Agreement, as defined in the Third Amended and Restated Credit Agreement,
will contemporaneously be paid off on the Closing Date with a portion of Term
Loan B.

 

 111 

 

 

§10.15     Bond Subordination and Standstill Agreement. The Agent shall have
received an executed counterpart of the Bond Subordination and Standstill
Agreement.

 

§10.16     Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

§11.       CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan or issue Letters of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

 

§11.1       Prior Conditions Satisfied. All conditions set forth in §10 shall
continue to be satisfied as of the date upon which any Loan is to be made or any
Letter of Credit is to issued.

 

§11.2       Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects (except to the
extent that any representation and warranty that is qualified by materiality
shall be true and correct in all respects) as of the time of the making of such
Loan or issuance of such Letters of Credit, with the same effect as if made at
and as of that time, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing.

 

§11.3       Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7 or a fully
completed Letter of Credit Request required by §2.10 in the form of Exhibit H
hereto fully completed, as applicable.

 

§12.       EVENTS OF DEFAULT; ACCELERATION; ETC..

 

§12.1      Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

(b)          the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit, or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

 112 

 

 

(c)          the Borrower shall fail to comply with the covenant contained in
§9.1 and such failure shall continue for five (5) Business Days after written
notice thereof shall have been given to the Borrower by the Agent;

 

(d)          any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained in §8.20, §9.3, §9.4, §9.5 or §9.6;

 

(e)          any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subclauses of this §12 or in
the other Loan Documents);

 

(f)          any representation or warranty made by or on behalf of the
Borrower, the Guarantors or any of their respective Subsidiaries in this
Agreement or any other Loan Document, or any report, certificate, financial
statement, request for a Loan, Letter of Credit Request, or in any other
document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan, the issuance of any Letter of Credit or any of
the other Loan Documents shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

 

(g)          any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to pay when due (including, without limitation, at
maturity), or within any applicable period of grace, any principal, interest or
other amount on account any obligation for borrowed money or credit received or
other Indebtedness (including under any Derivatives Contract), or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness (including under any Derivatives Contract)
for such period of time as would permit (assuming the giving of appropriate
notice if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or require the termination or
other settlement of such obligation; provided that the events described in
§12.1(g) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in §12.1(g),
involve singly or in the aggregate obligations for borrowed money or credit
received or other Recourse Indebtedness totaling in excess of $50,000,000.00 or
Non-Recourse Indebtedness in excess of $75,000,000.00;

 

(h)          any of the Borrower, the Guarantors or any of their respective
Subsidiaries (i) shall make an assignment for the benefit of creditors, or admit
in writing its general inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

 

 113 

 

 

(i)           a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower, the
Guarantors or any of their respective Subsidiaries or any substantial part of
the assets of any thereof, or a case or other proceeding shall be commenced
against any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and any such Person shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof;

 

(j)           a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower, the Guarantors or any of their
respective Subsidiaries or adjudicating any such Person, bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of any such Person in an involuntary case
under federal bankruptcy laws as now or hereafter constituted;

 

(k)          there shall remain in force, undischarged, unsatisfied and
unstayed, for more than sixty (60) days, whether or not consecutive, one or more
uninsured or unbonded final judgments, orders, awards, writs execution or
attachments against the Borrower, Guarantors or any of their respective
Subsidiaries that, either individually or in the aggregate, exceed
$50,000,000.00;

 

(l)           any of the Loan Documents, the Contribution Agreement or the Bond
Subordination and Standstill Agreement shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Lenders, or any action at
law, suit in equity or other legal proceeding to cancel, revoke or rescind any
of the Loan Documents, the Contribution Agreement or the Bond Subordination and
Standstill Agreement shall be commenced by or on behalf of the Borrower or any
of the Guarantors, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination, or
issue a judgment, order, decree or ruling, to the effect that any one or more of
the Loan Documents, the Contribution Agreement or the Bond Subordination and
Standstill Agreement is illegal, invalid or unenforceable in accordance with the
terms thereof;

 

(m)         any dissolution, termination, partial or complete liquidation,
merger or consolidation of any of the Borrower, the Guarantors or any of their
respective Subsidiaries shall occur or any sale, transfer or other disposition
of the assets of any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall occur other than as permitted under the terms of this
Agreement or the other Loan Documents;

 

(n)          with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Required Lenders shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of any of the Borrower, the Guarantors or any of their
respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $20,000,000.00 and (x) such event in the
circumstances occurring reasonably could constitute grounds for the termination
of such Guaranteed Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

 

 114 

 

 

(o)         the Borrower, any Guarantor or any of their respective Subsidiaries
or any shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of the Borrower, the Guarantors or any of their
respective Subsidiaries which in the good faith judgment of the Required Lenders
could have a Material Adverse Effect, or (ii) the Unencumbered Asset Pool
Properties;

 

(p)          any Change of Control shall occur;

 

(q)          an Event of Default under any of the other Loan Documents shall
occur;

 

(r)          [Intentionally Omitted];

 

(s)          [Intentionally Omitted];

 

(t)          REIT fails to perform any term, covenant or agreement contained in
§7.12 which it is required to perform;

 

(u)          Any default, material misrepresentation or breach of warranty in
the Bond Subordination and Standstill Agreement by the Authority or the
subordinate lender that is the holder of the Bond;

 

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes, the Letters of Credit and the other
Loan Documents to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all
such amounts shall become immediately due and payable automatically and without
any requirement of presentment, demand, protest or other notice of any kind from
any of the Lenders or the Agent. Upon demand by Agent or the Majority Revolving
Credit Lenders in their absolute and sole discretion after the occurrence of an
Event of Default, and regardless of whether the conditions precedent in this
Agreement for a Revolving Credit Loan have been satisfied, the Revolving Credit
Lenders will cause a Revolving Credit Loan to be made in the undrawn amount of
all Letters of Credit. The proceeds of any such Revolving Credit Loan will be
pledged to and held by Agent as security for any amounts that become payable
under the Letters of Credit and all other Obligations and Hedge Obligations. In
the alternative, if demanded by Agent in its absolute and sole discretion after
the occurrence of an Event of Default, the Borrower will Cash Collateralize the
Letter of Credit Liabilities (in an amount equal to the amount of all undrawn
Letters of Credit). Such amounts will be pledged to and held by Agent for the
benefit of the Lenders as security for any amounts that become payable under the
Letters of Credit and all other Obligations and Hedge Obligations in accordance
with §2.12. Upon any draws under Letters of Credit, at Agent’s sole discretion,
Agent may apply any such amounts to the repayment of amounts drawn thereunder
and upon the expiration of the Letters of Credit any remaining amounts will be
applied to the payment of all other Obligations and Hedge Obligations or if
there are no outstanding Obligations and Hedge Obligations and Lenders have no
further obligation to make Revolving Credit Loans or issue Letters of Credit or
if such excess no longer exists, such proceeds deposited by the Borrower will be
released to the Borrower.

 

 115 

 

 

§12.2      Certain Cure Periods; Limitation of Cure Periods.

 

(a)          Notwithstanding anything contained in §12.1 to the contrary, (i) no
Event of Default shall exist hereunder upon the occurrence of any failure
described in §12.1(b) in the event that the Borrower cures such Default within
five (5) Business Days after the date such payment is due, provided, however,
that Borrower shall not be entitled to receive more than two (2) grace periods
in the aggregate pursuant to this clause (i) in any period of 365 days ending on
the date of any such occurrence of Default, and provided further that no such
cure period shall apply to any payments due upon the maturity of the Notes, and
(ii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in §12.1(e) in the event that the Borrower cures such Default
within thirty (30) days following receipt of written notice of such default,
provided that the provisions of this clause (ii) shall not pertain to any
default consisting of a failure to comply with §7.4(c), §7.14, §7.19, §7.22,
§8.1, §8.2, §8.3, §8.4, §8.5, §8.7, §8.8, §8.9, §8.10, §8.14 or to any Default
excluded from any provision of cure of defaults contained in any other of the
Loan Documents.

 

(b)          In the event that there shall occur any Default that affects only
certain Unencumbered Asset Pool Properties or the owner(s) thereof, then the
Borrower may elect to cure such Default (so long as no other Default or Event of
Default would arise as a result) by electing to have Agent remove such
Unencumbered Asset Pool Property from the calculation of the Unencumbered Asset
Pool Availability and by reducing the outstanding Loans by the amount of the
Unencumbered Asset Pool Availability attributable to such Unencumbered Asset
Pool Property, in which event such removal and reduction shall be completed
within five (5) days after receipt of notice of such Default from the Agent or
the Required Lenders.

 

(c)          Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, any reference in this Agreement or any other Loan
Document to “the continuance of a default” or “the continuance of an Event of
Default” or any similar phrase shall not create or be deemed to create any right
of the Borrower, any Guarantor or any other party to cure any default following
the expiration of any applicable grace or notice and cure period.

 

§12.3      Termination of Commitments. If any one or more Events of Default
specified in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrower. If any
other Event of Default shall have occurred, the Agent may, and upon the election
of the Majority Revolving Credit Lenders shall, by notice to the Borrower
terminate the obligation to make Revolving Credit Loans and issue Letters of
Credit to the Borrower. No termination under this §12.3 shall relieve the
Borrower or the Guarantors of their obligations to the Lenders arising under
this Agreement or the other Loan Documents.

 

 116 

 

 

§12.4      Remedies. In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent on behalf of
the Lenders may, and upon the direction of the Required Lenders shall, proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement, any of the other Loan
Documents, any Ground Lease, any Lease or other contract relating to an
Unencumbered Asset Pool Property beyond any applicable period for notice and
cure, Agent may itself perform, or cause to be performed, any agreement or
covenant of such Person contained in this Agreement, any of the other Loan
Documents, any Ground Lease, any Lease or other contract relating to an
Unencumbered Asset Pool Property which such Person shall fail to perform, and
the out-of-pocket costs of such performance, together with any reasonable
out-of-pocket expenses, including reasonable attorneys’ fees actually incurred
(including attorneys’ fees incurred in any appeal) by Agent in connection
therewith, shall be payable by the Borrower and/or Guarantors upon demand and
shall constitute a part of the Obligations and shall if not paid within five (5)
days after demand bear interest at the rate for overdue amounts as set forth in
this Agreement. In the event that all or any portion of the Obligations is
collected by or through an attorney-at-law, the Borrower and the Guarantors
shall pay all costs of collection including, but not limited to, reasonable
attorney’s fees.

 

§12.5     Distribution of Proceeds. In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any assets of the Borrower or Guarantors, such
monies shall be distributed for application as follows:

 

(a)          First, to the payment of, or (as the case may be) the reimbursement
of the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;

 

 117 

 

 

(b)          Second, to all other Obligations and the Hedge Obligations
(including any interest, expenses or other obligations of either the Obligations
or the Hedge Obligations incurred after the commencement of a bankruptcy) in
such order or preference as the Required Lenders shall determine; provided, that
(i) Swing Loans shall be repaid first, (ii) distributions in respect of such
other Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.3; (iii) in the event that any Lender is a Defaulting Lender,
payments to such Lender shall be governed by §2.14, (iv) except as otherwise
provided in clause (iii), Obligations owing to the Lenders with respect to each
type of Obligation such as interest, fees and expenses (but excluding the Swing
Loans) and the Hedge Obligations shall be made among the Lenders and the Lender
Hedge Providers pro rata and as between Revolving Credit Loans, Term Loans A and
Term Loans B shall be made pro rata and (v) payment of principal on the
Obligations and the Hedge Obligations shall be made on a pari passu basis; and
provided, further that the Required Lenders may in their discretion make proper
allowance to take into account any Obligations not then due and payable; and

 

(c)          Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

 

§13.       SETOFF.

 

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
Guarantors) but with the prior written approval of Agent, be applied to or set
off against the payment of Obligations or the Hedge Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrower or the Guarantors to
such Lender. Each of the Lenders agrees with each other Lender that if such
Lender shall receive from the Borrower or a Guarantor, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

 118 

 

 

§14.       THE AGENT.

 

§14.1      Authorization. The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent (including entering into the Bond Subordination and Standstill Agreement),
together with such powers as are reasonably incident thereto, provided that no
duties or responsibilities not expressly assumed herein or therein shall be
implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

 

§14.2      Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable out-of-pocket fees and expenses of any such Persons shall be paid
by the Borrower.

 

§14.3      No Liability. Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable for (a) any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent or such other
Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders or all Lenders, as applicable hereunder. The Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Agent for the account of the Lenders, unless
the Agent has received notice from a Lender or the Borrower referring to the
Loan Documents and describing with reasonable specificity such Default or Event
of Default and stating that such notice is a “notice of default”.

 

 119 

 

 

§14.4      No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of the
Borrower, the Guarantors or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents.

 

§14.5      Payments.

 

(a)          A payment by the Borrower or the Guarantors to the Agent hereunder
or under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one Business Day after the Agent’s receipt of good funds,
determined in accordance with the Agent’s customary practices, such Lender’s pro
rata share of payments received by the Agent for the account of the Lenders
except as otherwise expressly provided herein or in any of the other Loan
Documents. In the event that the Agent fails to distribute such amounts within
one Business Day as provided above, the Agent shall pay interest on such amount
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as such Lender
is no longer a Defaulting Lender, each payment by the Borrower hereunder shall
be applied in accordance with §2.14(d).

 

(b)          If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

 

§14.6      Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

 

 120 

 

 

§14.7      Indemnity. The Lenders severally and ratably in accordance with their
respective Commitment Percentages agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower and the
Guarantors as required by §15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents and the Bond Subordination and Standstill Agreement or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder to the extent not reimbursed by the Borrower and
the Guarantors, except to the extent that any of the same shall be directly
caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

 

§14.8      Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

 

§14.9      Resignation. The Agent may resign at any time by giving ten (10)
calendar days’ prior written notice thereof to the Lenders and the Borrower. Any
such resignation may at Agent’s option also constitute Agent’s resignation as
Issuing Lender and Swing Loan Lender. Upon any such resignation, the Required
Lenders, subject to the terms of §18.1, shall have the right to appoint as a
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, any
Lender or any bank whose senior debt obligations are rated not less than “A3” or
its equivalent by Moody’s or not less than “A-” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Unless a Default or
Event of Default shall have occurred and be continuing, such successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, shall be reasonably
acceptable to the Borrower. If no successor Agent shall have been appointed and
shall have accepted such appointment within ten (10) days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be any Lender or any
financial institution whose senior debt obligations are rated not less than “A3”
or its equivalent by Moody’s or not less than “A-” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Upon the acceptance of
any appointment as Agent and, if applicable, Issuing Lender and Swing Loan
Lender, hereunder by a successor Agent, and, if applicable, Issuing Lender and
Swing Loan Lender, such successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender, shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent and, if
applicable, Issuing Lender and Swing Loan Lender, and the retiring or removed
Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall be
discharged from its duties and obligations hereunder as Agent and, if
applicable, Issuing Lender and Swing Loan Lender. After any retiring Agent’s
resignation, the provisions of this Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent and, if applicable, Issuing Lender
and Swing Loan Lender. If the resigning Agent shall also resign as the Issuing
Lender, such successor Agent shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements reasonably satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit. Upon any change in the Agent under
this Agreement, the resigning Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning Agent.

 

 121 

 

 

§14.10    Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default as it shall deem to be in the best interests of
the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred in an aggregate amount not to exceed $2,500,000.00, and Agent shall
promptly thereafter notify the Lenders of such action. Each Lender shall, within
thirty (30) days of request therefor, pay to the Agent its Commitment Percentage
of the reasonable costs incurred by the Agent in taking any such actions
hereunder to the extent that such costs shall not be promptly reimbursed to the
Agent by the Borrower or out of any collateral within such period. The Required
Lenders may direct the Agent in writing as to the method and the extent of any
such exercise, the Lenders hereby agreeing to indemnify and hold the Agent
harmless in accordance with their respective Commitment Percentages from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, provided that the Agent need not comply with any such
direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC as enacted in any applicable
jurisdiction.

 

§14.11    Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

 

§14.12    [Intentionally Omitted.]

 

§14.13    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower and/or the Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

 122 

 

 

§14.14    Approvals.

 

(a)          If consent is required for some action under this Agreement, or
except as otherwise provided herein an approval of the Lenders, the Majority
Revolving Credit Lenders, the Majority Term Loan A Lenders, the Majority Term
Loan B Lenders or the Required Lenders is required or permitted under this
Agreement, each Lender agrees to give the Agent, within ten (10) days of receipt
of the written request for action together with all reasonably requested
information related thereto requested by such Lender (or such lesser period of
time required by the terms of the Loan Documents), notice in writing of approval
or disapproval (collectively “Directions”) in respect of any action requested or
proposed in writing pursuant to the terms hereof. To the extent that any Lender
does not approve any recommendation of Agent, such Lender shall in such notice
to Agent describe the actions that would be acceptable to such Lender. If the
Agent submits to the Lenders a written request for consent with respect to this
Agreement and any Lender fails to provide Directions within ten (10) days after
such Lender receives from the Agent such initial request for Directions together
with all reasonably requested information related thereto, then Agent shall make
a second request for approval, which approval shall include the following in all
capital, bolded, block letters on the first page thereof:

 

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

 

If the Agent submits to such Lender a second written request to approve or
disapprove such action, and a Lender fails to provide Directions within five (5)
Business Days after the Lender receives from the Agent such second request, then
any Lender’s failure to respond to a request for Directions within the required
time period shall be deemed to constitute a Direction to take such requested
action.

 

(b)          In the event that any recommendation is not approved by the
requisite number of Lenders and a subsequent approval on the same subject matter
is requested by Agent (a “Subsequent Approval Request”), then for the purposes
of this paragraph each Lender shall be required to respond to a Subsequent
Approval Request within five (5) Business Days of receipt of such request.

 

If the Agent submits to the Lenders a Subsequent Approval Request and any Lender
fails to provide Directions within five (5) Business Days after such Lender
receives from the Agent the Subsequent Approval Request, then Agent shall make a
second request for approval, which approval shall include the following in all
capital, bolded, block letters on the first page thereof:

 

 123 

 

 

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

 

If the Agent submits to such Lender a second written request to approve or
disapprove the Subsequent Approval Request, and the Lender fails to approve or
disapprove such Subsequent Approval Request within five (5) Business Days after
the Lender receives from the Agent such second request, then any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action.

 

(c)          Each request by Agent for a Direction shall include Agent’s
recommended course of action or determination. Notices given by Agent pursuant
to this §14.14 may be given through the use of Intralinks, Syndtrak or another
electronic information dissemination system. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing. Notwithstanding anything in this §14.14 to
the contrary, any matter requiring all Lender’s approval or consent shall not be
deemed given by any Lender’s failure to respond to any approval or consent
request within any applicable reply period.

 

§14.15    Borrower Not Beneficiary. Except for the provisions of §14.9 relating
to the appointment of a successor Agent and §14.14, the provisions of this §14
are solely for the benefit of the Agent and the Lenders, may not be enforced by
the Borrower, and except for the provisions of §14.9 and §14.14, may be modified
or waived without the approval or consent of the Borrower.

 

§14.16    [Intentionally Omitted.]

 

§14.17    Bond Subordination and Standstill Agreement. The Borrower, Guarantors
and the Lenders acknowledge that Agent has entered into the Bond Subordination
and Standstill Agreement. The Borrower and Guarantors acknowledge that the
existence of the Bond Subordination and Standstill Agreement and the performance
by Agent and the Lenders of their obligations under the Bond Subordination and
Standstill Agreement shall not affect, impair or release the obligations of the
Borrower or Guarantors under the Loan Documents. The Bond Subordination and
Standstill Agreement is solely for the benefit of Agent and the Lenders and not
for the benefit of the Borrower or Guarantors, and the Borrower and Guarantors
shall have no rights thereunder or any right to insist on the performance
thereof. Agent is authorized by Lenders to perform its obligations under the
Bond Subordination and Standstill Agreement, and each Lender agrees to be bound
thereby

 

 124 

 

 

§14.18    Reliance on Hedge Provider. For purposes of applying payments received
in accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

 

§15.        EXPENSES.

 

The Borrower and the Guarantors jointly and severally agree to pay (a) the
reasonable out-of-pocket costs of producing and reproducing this Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) subject to §4.9, §4.10 and §4.15, any imposed taxes (including any interest
and penalties in respect thereto) payable by the Agent or any of the Lenders
(other than taxes based upon the Agent’s or any Lender’s gross or net income
(subject to §4.4(b)), except that the Agent and the Lenders shall be entitled to
indemnification for any and all amounts paid by them in respect of taxes payable
on or with respect to the transactions contemplated by this Agreement, including
any such taxes payable by the Agent or any of the Lenders after the Closing Date
(the Borrower and the Guarantors hereby agreeing to indemnify the Agent and each
Lender with respect thereto), (c) all engineer’s fees, environmental reviews and
the reasonable fees, expenses and disbursements of the counsel to the Agent and
Joint Lead Arrangers and Bookrunners (which shall be limited to Agent’s Special
Counsel and any local counsel) incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent incurred in connection with the syndication and/or
participation of the Loans, (e) all other reasonable out of pocket fees,
expenses and disbursements of the Agent and Joint Lead Arrangers and Bookrunners
incurred by the Agent in connection with the preparation or interpretation of
the Loan Documents and other instruments mentioned herein, the making of each
advance hereunder, the issuance of Letters of Credit, and the syndication of the
Commitments pursuant to §18 (without duplication of those items addressed in
subparagraph (d), above), (f) all out-of-pocket expenses (including attorneys’
fees and costs, and the fees and costs of appraisers, engineers, investment
bankers or other experts retained by any Lender or the Agent) incurred by any
Lender or the Agent in connection with (i) the enforcement of or preservation of
rights under any of the Loan Documents against the Borrower and the Guarantors
or the administration thereof after the occurrence of a Default or Event of
Default and (ii) any litigation, proceeding or dispute whether arising hereunder
or otherwise, in any way related to the Agent’s or any of the Lenders’
relationship with the Borrower or the Guarantors, (g) all reasonable out of
pocket fees, expenses and disbursements of the Agent incurred in connection with
UCC searches, title rundowns or title searches, (h) all reasonable out-of-pocket
fees, expenses and disbursements (including reasonable attorneys’ fees and
costs) which may be incurred by KeyBank in connection with the execution and
delivery of this Agreement and the other Loan Documents (without duplication of
any of the items listed above), and (i) all expenses relating to the use of
Intralinks, SyndTrak or any other similar system for the dissemination and
sharing of documents and information in connection with the Loans. The covenants
of this §15 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder. Whenever used herein or in the other Loan
Documents, the terms “attorneys’ fees” or “legal fees” shall mean reasonable
attorneys’ fees in the amount actually incurred at the attorneys’ normal hourly
rates, rather than a percentage of principal and interest as provided for in
O.C.G.A. §13-1-11(a)(2).Notwithstanding anything to the contrary contained in
this §15, REIT shall not have any expense reimbursement obligations in this §15
except as and to the extent provided in the Springing Guaranty.

 

 125 

 

 

§16.       INDEMNIFICATION.

 

The Borrower and the Guarantors, jointly and severally, agree to indemnify and
hold harmless the Agent, the Lenders and the Joint Lead Arrangers and
Bookrunners and each partner, director, officer, employee, agent and Affiliate
thereof and Person who controls the Agent or any Lender or the Joint Lead
Arrangers and Bookrunners against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of or relating to
this Agreement or any of the other Loan Documents or the transactions
contemplated hereby and thereby including, without limitation, (a) any and all
claims for brokerage, leasing, finders or similar fees which may be made
relating to the Unencumbered Asset Pool Properties or the Loans, (b) any
condition of the Unencumbered Asset Pool Properties or any other Real Estate,
(c) any actual or proposed use by the Borrower of the proceeds of any of the
Loans or Letters of Credit, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrower, the
Guarantors or any of their respective Subsidiaries, (e) the Borrower and the
Guarantors entering into or performing this Agreement or any of the other Loan
Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to the
Unencumbered Asset Pool Properties or any other Real Estate, (g) with respect to
the Borrower, the Guarantors and their respective Subsidiaries and their
respective properties and assets, the violation of any Environmental Law, the
Release or threatened Release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to, claims with respect to wrongful
death, personal injury, nuisance or damage to property), (h) any use of
Intralinks, SyndTrak or any other system for the dissemination and sharing of
documents and information, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding; and (i) the acceptance by
Agent and the Lenders of the Investor Guaranties pursuant to §34 below;
provided, however, that the Borrower and the Guarantors shall not be obligated
under this §16 to indemnify any Person for liabilities arising from such
Person’s own gross negligence or willful misconduct as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel, and if necessary, any
local counsel or conflicts counsel, and in addition to the foregoing indemnity,
the Borrower and the Guarantors agree to pay promptly the reasonable
out-of-pocket fees and expenses of all such counsel. If, and to the extent that
the obligations of the Borrower and the Guarantors under this §16 are
unenforceable for any reason, the Borrower and the Guarantors hereby agree to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The provisions of this §16 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder. Notwithstanding anything to the contrary contained in this
§16, REIT shall not have any indemnification obligations in this §16 except as
and to the extent provided in the Springing Guaranty.

 

 126 

 

 

§17.       SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
(other than Letters of Credit the expirations of which extend beyond the Letter
of Credit Expiration Date as permitted under §2.10 and in respect to which the
Borrower has satisfied the requirements of such section or §2.12, as applicable)
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit. The indemnification obligations of the Borrower provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

 

 127 

 

 

§18.       ASSIGNMENT AND PARTICIPATION.

 

§18.1      Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (which shall expressly
exclude any natural persons) all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
Percentage and Commitment and the same portion of the Loans at the time owing to
it and the Notes held by it); provided that (a) the Agent, the Issuing Lender
(with respect to assignments of Revolving Credit Commitments only) and, so long
as no Default or Event of Default exists hereunder, the Borrower shall have each
given its prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed (provided that such consent shall not be
required for any assignment to another Lender, to a lender or an Affiliate of a
Lender which controls, is controlled by or is under common control with the
assigning Lender or to a wholly-owned Subsidiary of such Lender), provided that
the Borrower shall have been deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Agent within five (5)
Business Days after having received noticed thereof; (b) each such assignment
shall be of a constant, and not a varying, percentage of all the assigning
Lender’s rights and obligations under this Agreement with respect to the
Revolving Credit Commitment in the event an interest in the Revolving Credit
Loans is assigned, or of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Term Loan A Commitment in the event an interest in the Term Loans A is
assigned, or of a constant, and not a varying, percentage of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Term
Loan B Commitment in the event an interest in the Term Loans B is assigned,
(c) the parties to such assignment shall execute and deliver to the Agent, for
recording in the Register (as hereinafter defined) an Assignment and Acceptance
Agreement in the form of Exhibit K annexed hereto, together with any Notes
subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, the Borrower or any Guarantor or be
to a Defaulting Lender or an Affiliate of a Defaulting Lender, (e) such assignee
of a portion of the Revolving Credit Loans shall have a net worth as of the date
of such assignment of not less than $100,000,000.00 (unless otherwise approved
by Agent and, so long as no Default or Event of Default exists hereunder, the
Borrower), (f) such assignee shall acquire an interest in the Loans of not less
than $5,000,000.00 and integral multiples of $1,000,000.00 in excess thereof (or
if less, the remaining Loans of the assignor), unless waived by the Agent, and
so long as no Default or Event of Default exists hereunder, the Borrower, and
(g) such assignee shall be subject to the terms of any intercreditor agreement
among the Lenders and the Agent. Upon execution, delivery, acceptance and
recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, the Borrower and the Guarantors, and whether such assignee is a
Defaulting Lender or an Affiliate of a Defaulting Lender. In connection with any
assignment of rights and obligations of any Defaulting Lender, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or actions, including funding, with the consent
of the Borrower and the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

§18.2      Register. The Agent shall maintain on behalf of the Borrower a copy
of each assignment delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentages of and principal amount of the Loans owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $5,000.00.

 

 128 

 

 

§18.3      New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

 

§18.4      Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9 and §4.10, (c) such participation shall not entitle the participant
to the right to approve waivers, amendments or modifications, (d) such
participant shall have no direct rights against the Borrower or the Guarantors,
(e) such sale is effected in accordance with all applicable laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by any of
the Borrower or any of the Guarantors and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided, however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender (other than pursuant to an extension of the
Revolving Credit Maturity Date pursuant to §2.15), (iii) reduce the amount of
any such payment of principal; (iv) reduce the rate at which interest is payable
thereon, or reduce the amount or rate of any fee payable to an affected Lender
hereunder (excluding any fee payable to any arranger or the Agent in its
capacity as administrative agent hereunder), or (v) release the Borrower or any
Guarantor (except as otherwise permitted under §5.5). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of creditor or its other obligations
under any Loan Documents) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

 

 129 

 

 

§18.5      Pledge by Lender. Any Lender may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its Note) to any of the twelve Federal Reserve Banks organized under
§4 of the Federal Reserve Act, 12 U.S.C. §341, to the Federal Farm Credit
Funding Corporation or to such other Person as the Agent may approve to secure
obligations of such Lender. No such pledge or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.

 

§18.6      No Assignment by the Borrower or the Guarantors. Neither the Borrower
nor the Guarantors shall assign or transfer any of their rights or obligations
under this Agreement or the other Loan Documents without the prior written
consent of each of the Lenders.

 

§18.7      Disclosure. The Borrower and the Guarantors each agree to promptly
cooperate with any Lender in connection with any proposed assignment or
participation of all or any portion of its Commitment. The Borrower and the
Guarantors each agree that in addition to disclosures made in accordance with
standard banking practices any Lender may disclose information obtained by such
Lender pursuant to this Agreement to assignees or participants and potential
assignees or participants hereunder other than a Disclosed Competitor in
accordance with the provisions of the following sentence. Each Lender agrees for
itself that it shall use reasonable efforts in accordance with its customary
procedures to hold confidential all non-public information obtained from the
Borrower or Guarantors, and shall use reasonable efforts in accordance with its
customary procedures to not disclose such information to any other Person, it
being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, partners, accountants, appraisers, legal counsel and
other professional advisors of such Lender (provided that such Persons who are
not employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify the Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information, (f) disclosures with the prior written consent
of the Borrower, and (g) disclosures made in connection with any enforcement by
Agent or the Lenders of the Loan Documents. In addition, each Lender may make
disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7). Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to the Borrower or the Guarantors, or is
disclosed with the prior approval of the Borrower or Guarantors. Nothing herein
shall prohibit the disclosure of non-public information to the extent necessary
to enforce the Loan Documents. In addition, the Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 

 130 

 

 

§18.8      Amendments to Loan Documents. Upon any such assignment or
participation, the Borrower and the Guarantors shall, upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment or participation.

 

§18.9      Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires the prior approval of all Lenders or
all affected Lenders and which request is approved by the Required Lenders but
is not approved by all Lenders or all affected Lenders (any such non-consenting
Lender shall hereafter be referred to as the “Non-Consenting Lender”), then,
within thirty (30) Business Days after the Borrower’s receipt of notice of such
disapproval by such Non-Consenting Lender, the Borrower shall have the right as
to such Non-Consenting Lender, to be exercised by delivery of written notice
delivered to the Agent and the Non-Consenting Lender within thirty (30) Business
Days of receipt of such notice, to elect to cause the Non-Consenting Lender to
transfer its Commitment. The Agent shall promptly notify the remaining Lenders
which are not Non-Consenting Lenders that each of such Lenders shall have the
right, but not the obligation, to acquire a portion of the Commitment, pro rata
based upon their relevant Commitment Percentages, of the Non-Consenting Lender
(or if any of such Lenders does not elect to purchase its pro rata share, then
to such remaining Lenders in such proportion as approved by the Agent). In the
event that the Lenders do not elect to acquire all of the Non-Consenting
Lender’s Commitment, then the Agent shall endeavor to find a new Lender or
Lenders to acquire such remaining Commitment. Upon any such purchase of the
Commitment of the Non-Consenting Lender, the Non-Consenting Lender’s interests
in the Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase except that its indemnification rights
hereunder shall survive, and the Non-Consenting Lender shall promptly execute
and deliver any and all documents reasonably requested by Agent to surrender and
transfer such interest, including, without limitation, an Assignment and
Acceptance Agreement in the form attached hereto as Exhibit K and such
Non-Consenting Lender’s original Note. The purchase price for the Non-Consenting
Lender’s Commitment shall equal any and all amounts outstanding and owed by
Borrower to the Non-Consenting Lender, including principal and all accrued and
unpaid interest or fees, plus any applicable amounts payable pursuant to §4.8
which would be owed to such Non-Consenting Lender if the Loans were to be repaid
in full on the date of such purchase of the Non-Consenting Lender’s Commitment
(provided that the Borrower may pay to such Non-Consenting Lender any interest,
fees or other amounts (other than principal) owing to such Non-Consenting
Lender)

 

 131 

 

 

§18.10    Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.

 

§19.       NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telecopy, and addressed as follows:

 

If to the Agent or KeyBank:

 

KeyBank National Association

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

With a copy to:

 

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Mr. Timothy Sylvain

Telecopy No.: (216) 689-5819

 

and

 

Dentons US LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

 

If to the Borrower:

 

QualityTech, LP

12851 Foster Street

Overland Park, Kansas 66213

Attn: CEO/President

Telecopy No.: (913) 814-7766



 

 132 

 

 

With a copy to:

 

QTS Realty Trust, Inc.

12851 Foster Street

Overland Park, Kansas 66213

Attn: General Counsel

Telecopy No.: (913) 814-7766

 

Stinson Leonard Street, LLP

1201 Walnut Street, Suite 2900

Kansas City, Missouri 64106-2150

Attn: Patrick J. Respeliers

Telecopy No.: (816) 412-8174

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy is permitted, upon being sent and
confirmation of receipt. The time period in which a response to such Notice must
be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days’ prior Notice thereof, the Borrower, Guarantors, a Lender or Agent
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

 

Loan Documents and notices under the Loan Documents may, with Agent’s approval,
be transmitted and/or signed by facsimile and by signatures delivered in “PDF”
format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders. Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.

 

 133 

 

 

Notices and other communications to the Agent, the Lenders and the Issuing
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing Lender, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Section by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

§20.       RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the Guarantors or their respective Subsidiaries
(collectively, solely for purposes of this paragraph, the “Loan Parties”)
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower and the Guarantors is solely
that of a lender and borrower, and nothing contained herein or in any of the
other Loan Documents shall in any manner be construed as making the parties
hereto partners, joint venturers or any other relationship other than lender and
borrower. Each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors or any other Person. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.

 

 134 

 

 

§21.       GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF GEORGIA. THE BORROWER AND THE GUARANTORS AGREE THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF GEORGIA (INCLUDING ANY
FEDERAL COURT SITTING THEREIN). THE BORROWER AND THE GUARANTORS FURTHER ACCEPT,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND
ANY RELATED APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER
LOAN DOCUMENTS AND (ii) WAIVE ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH
A COURT IS AN INCONVENIENT FORUM. THE BORROWER AND THE GUARANTORS FURTHER AGREE
THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE UPON THE BORROWER AND THE
GUARANTORS BY MAIL AT THE ADDRESS SPECIFIED IN §19 HEREOF. IN ADDITION TO THE
COURTS OF THE STATE OF GEORGIA OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT
OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE
ANY ASSETS OF BORROWER AND THE GUARANTORS EXIST AND THE BORROWER AND THE
GUARANTORS CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER OR GUARANTORS
BY MAIL AT THE ADDRESS SPECIFIED IN §19 HEREOF.

 

§22.       HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23.       COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

 135 

 

 

§24.       ENTIRE AGREEMENT, ETC..

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25.       WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF THE BORROWER, THE GUARANTORS, THE AGENT AND THE LENDERS HEREBY WAIVES
ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS. THE BORROWER AND EACH GUARANTOR HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE
BORROWER AND EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER AND EACH GUARANTOR
ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL
COUNSEL AND THAT THE BORROWER AND EACH GUARANTOR AGREES TO THE FOREGOING AS ITS
FREE, KNOWING AND VOLUNTARY ACT.

 

§26.       DEALINGS WITH THE BORROWER AND THE GUARANTORS.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

 136 

 

 

§27.       CONSENTS, AMENDMENTS, WAIVERS, ETC..

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders. Notwithstanding the
foregoing, none of the following may occur without the written consent of:
(a) in the case of a reduction in the rate of interest on the Notes (other than
a reduction or waiver of default interest), the consent of each Lender holding a
Note affected by such interest rate reduction; (b) in the case of an increase in
the Revolving Credit Commitment, Term Loan A Commitment, Term Loan B Commitment
or the amount of the Commitments of any Lender, the consent of such Lender whose
Commitment is increased; (c) in the case of any increase in the Total Commitment
(other than in connection with an increase under §2.11), each Lender; (d) in the
case of a forgiveness, reduction or waiver of the principal of any unpaid Loan
or any interest thereon or fee payable under the Loan Documents, the consent of
each Lender that would have otherwise received such principal, interest or fee;
(e) in the case of a change in the amount of any fee payable to a Lender
hereunder, the consent of each Lender to which such fee would otherwise be owed;
(f) in the case of the postponement of any date fixed for any payment of
principal of or interest on the Loan, the consent of each Lender that would
otherwise have received such principal or interest at such earlier fixed date;
(g) in the case of an extension of the Revolving Credit Maturity Date (except as
provided in §2.15), the Term Loan A Maturity Date or the Term Loan B Maturity
Date, each Lender whose Commitment is thereby extended; (h) in the case of a
change in the manner of distribution of any payments to the Lenders or the
Agent, the consent of each Lender directly affected thereby; (i) in the case of
the release of the Borrower, any Guarantor or the removal of any Unencumbered
Asset Pool Properties except as otherwise provided in §5.4, §5.5, §7.18(c) or
§7.18(d), the consent of each Lender; (j) in the case of an amendment of the
definition of Required Lenders, each Lender, in the case of an amendment of the
definition of Majority Revolving Credit Lenders, each Revolving Credit Lender,
in the case of an amendment to the definition of Majority Term Loan A Lenders,
each Term Loan A Lender, and, in the case of an amendment to the definition of
Majority Term Loan B Lenders, each Term Loan B Lender; (k) in the case of any
modification to require a Lender to fund a pro rata share of a request for any
advance of the Loan to Borrower other than based on such Lender’s Commitment
Percentage, the consent of each such Lender thereby required to fund a pro rata
share other than based on its Commitment Percentage; (l) in the case of an
amendment to this §27, each Lender directly affected thereby; (m) in the case of
an amendment of any provision of this Agreement or the Loan Documents which
requires the approval of all of the Lenders or the Required Lenders, to require
a lesser number of Lenders to approve such action, each Lender, in the case of
an amendment of any provision of any Loan Document that requires the approval of
the Majority Revolving Credit Lenders to require a lesser number of Lenders to
approve such action, each Revolving Credit Lender, in the case of an amendment
to any provision of the Loan Documents that requires the approval of the
Majority Term Loan A Lenders to require a lesser number of Lenders to approve
such action, each Term Loan A Lender or, in the case of an amendment to any
provision of the Loan Documents that requires the approval of the Majority Term
Loan B Lenders to require a lesser number of Lenders to approve such action,
each Term Loan B Lender; or (n) in the case of an amendment or waiver of the
conditions contained in §11 to all Revolving Credit Lenders making any Loan or
issuing any Letter of Credit, the consent of the Majority Revolving Credit
Lenders. The provisions of §14 may not be amended without the written consent of
the Agent. There shall be no amendment, modification or waiver of any provision
in the Loan Documents with respect to Swing Loans without the consent of the
Swing Loan Lender, nor any amendment, modification or waiver of any provision in
the Loan Documents with respect to Letters of Credit without the consent of the
Issuing Lender. Any fee letter may be amended, or rights or privileges
thereunder waived, in a writing executed by the parties thereto. There shall be
no amendment, modification or waiver of any provision in the Loan Documents
which result in a modification of the conditions to funding or in increased
borrowing availability with respect to the Revolving Credit Commitment without
the written consent of the Majority Revolving Credit Lenders, the Term Loan A
Commitment without the consent of the Majority Term Loan A Lenders, the Term
Loan B Commitment without the consent of the Majority Term Loan B Lenders, nor
any amendment, modification or waiver that disproportionately affects the
Revolving Credit Lenders, the Term Loan A Lenders or Term Loan B Lenders without
the approval of the Majority Revolving Credit Lenders, Majority Term Loan A
Lenders or Majority Term Loan B Lenders, respectively. No waiver shall extend to
or affect any obligation not expressly waived or impair any right consequent on
any matter not expressly waived. No course of dealing or delay or omission on
the part of the Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. No notice to or demand upon
any of Borrower or Guarantors shall entitle Borrower or Guarantors to other or
further notice or demand in similar or other circumstances. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or, except as provided in §2.15,
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender).

 

 137 

 

 

Any amendment of the Bond Subordination and Standstill Agreement or waiver of
the terms thereof shall require the written consent of the Required Lenders. No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon. No course of dealing or delay or omission on the
part of the Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. No notice to or demand upon
any of the Borrower or the Guarantors shall entitle the Borrower or the
Guarantors to other or further notice or demand in similar or other
circumstances.

 

§28.       SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

 138 

 

 

§29.       TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

 

§30.       NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31.       REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

 

§32.       NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Joint Lead Arrangers and Bookrunners, the Lender Hedge Providers
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents. All conditions to the performance of the obligations of the Agent and
the Lenders under this Agreement, including the obligation to make Loans and
issue Letters of Credit, are imposed solely and exclusively for the benefit of
the Agent and the Lenders and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that the Agent and the Lenders will refuse to make Loans or issue Letters
of Credit in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be a beneficiary of
such conditions, any and all of which may be freely waived in whole or in part
by the Agent and the Lenders at any time if in their sole discretion they deem
it desirable to do so. In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by the Borrower, the Guarantors or any of their
Subsidiaries of any development or the absence therefrom of defects.

 

 139 

 

 

§33.       PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the Guarantors that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the Guarantors in accordance with the
Patriot Act.

 

§34.       INVESTOR GUARANTIES.

 

As an accommodation to Borrower, the Agent and the Lenders have agreed to accept
from time to time, upon the request of Borrower, guaranties from certain Persons
who are shareholders, members, partners or affiliates of Borrower or REIT (such
Persons are hereinafter referred to as the “Investor Guarantors”, and such
guaranties are hereinafter referred to individually as the “Investor Guaranty”
and collectively as the “Investor Guaranties”); provided that the aggregate
principal amount of the Obligations guaranteed by the Investor Guarantors shall
not exceed $150,000,000.00. The form of each Investor Guaranty shall be subject
to the prior approval of Agent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Investor Guarantor shall be a Person with
whom Agent or any Lender is prohibited by applicable law from doing business
with, including without limitation, by virtue of OFAC. Borrower shall deliver to
Agent such information as Agent may reasonably request to verify the foregoing.
Without limiting the foregoing, no event or circumstance which shall occur with
respect to any of such Investor Guarantors, nor any act or omission by Agent or
any of the Lenders with respect to any of the Investor Guarantors or the
Investor Guaranties, shall in any event limit, impair or otherwise affect the
liability of the Borrower or Guarantors to the Agent and the Lenders under this
Agreement and the other Loan Documents, and the Borrower and Guarantors hereby
waive and agree not to assert or take advantage of any defense based thereon.
Agent may at any time in its sole discretion, but only with the consent of the
Investor Guarantor or in accordance with the terms of the Investor Guaranty
(provided that consent of the Investor Guarantor shall not be required as a
condition to Agent and the Lenders accepting any payments or prepayments of the
Obligations, or otherwise dealing with the Loan or the Loan Documents), release
any Investor Guarantor from its Investor Guaranty without affecting the
liability of Borrower or Guarantors under the Loan Documents.

 

§35.       NON-RECOURSE TO REIT.

 

Except to the extent set forth in the Springing Guaranty and subject to the
limitations described below, the Obligations of the Borrower under this
Agreement are non-recourse to the REIT, and payable only out of cash flow and
assets of the Borrower and the other Guarantors. Agent, the Lenders and the
Lender Hedge Providers agree that the REIT, nor its assets shall be liable for
any of the Obligations of the Borrower under this Agreement as a result of its
status as a general partner of the Borrower. Notwithstanding the foregoing, (a)
if an Event of Default occurs, nothing in this §35 shall in any way prevent or
hinder the Agent or the Lenders in the pursuit or enforcement of any right,
remedy, or judgment against the Borrower or any of the other Guarantors, or any
of their respective assets; (b) the REIT shall be fully liable to the Agent and
the Lenders to the same extent that REIT would be liable absent the foregoing
provision of this §35 for fraud or willful misrepresentation by the Borrower,
REIT, or any of their respective Affiliates or Subsidiaries (to the full extent
of losses suffered by the Agent or any Lender by reason of such fraud or willful
misrepresentation); and (c) nothing in this §35 shall be deemed to be a waiver
of any right which Agent may have under §506(a), 506(b), 1111(b) or any other
provision of the Bankruptcy Code or any successor thereto or similar provisions
under applicable state law to file a claim against the Borrower or any of the
other Guarantors for the full amount of the Obligations.

 

 140 

 

 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

  BORROWER:       QUALITYTECH, LP, a Delaware limited partnership         By:
QTS Realty Trust, Inc., a Maryland corporation, its general partner            
By: /s/ William H. Schafer     Name: William H. Schafer     Title: Chief
Financial Officer           (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

JOINDER OF GUARANTOR

 

The undersigned, QTS REALTY TRUST, INC., a Maryland corporation (“REIT”) hereby
joins in this Agreement solely for the purpose of making the representations and
warranties as they relate to REIT and purpose of covenanting and agreeing to be
bound by the covenants and agreements as they relate to REIT including, without
limitation, §7.12.

 

REIT’s assumption of the foregoing obligations (a) is absolute, unconditional
and is not subject to any defenses, waivers, claims or offsets and (b) shall not
be affected or impaired by any agreement, condition, statement or representation
of any person or entity. REIT expressly agrees that it has read, approved and
will comply with and be bound by all of the terms, conditions, and provisions
contained in this Agreement and the other Loan Documents applicable to REIT. For
the avoidance of doubt, REIT is not assuming any of the Borrower’s Obligations
under this Agreement except as and to the extent provided in the Springing
Guaranty.

 

  REIT:       QTS REALTY TRUST, INC., a Maryland corporation         By: /s/
William H. Schafer   Name: William H. Schafer   Title:   Chief Financial Officer
        (SEAL)

 

 

 

 

  AGENT AND LENDERS:       KEYBANK NATIONAL ASSOCIATION, individually and as
Agent         By: /s/ Timothy Sylvain   Name: Timothy Sylvain   Title: Vice
President         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  BANK OF AMERICA, N.A., as Co-Syndication Agent         By: /s/ Gary J. Katunas
  Name: Gary J. Katunas   Title: Senior Vice President         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH         By: /s/ J.T. Johnston Coe   Name:
J.T. Johnston Coe   Title: Managing Director         By: /s/ Joanna Soliman  
Name: Joanna Soliman   Title: Vice President         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  REGIONS BANK, as Co-Syndication Agent         By: /s/ Kerri L. Raines   Name:
Kerri L. Raines   Title: Senior Vice President         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION f/k/a RBS CITIZENS, N.A., as
Co-Syndication Agent         By: /s/ David R. Jablonowski   Name: David R.
Jablonowski   Title: Senior Vice President         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  GOLDMAN SACHS BANK USA         By: /s/ Rebecca Kratz   Name: Rebecca Kratz  
Title: Authorized Signatory       (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  JPMORGAN CHASE BANK, N.A.         By: /s/ Amrish Desai   Name: Amrish Desai  
Title: Vice President         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION         By: /s/ Brandon K. Fiddler   Name:
Brandon K. Fiddler   Title: Vice President         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  SUNTRUST BANK, as Co-Syndication Agent         By: /s/ Francine Glandt   Name:
Francine Glandt   Title: SVP REIT Banking Group         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  TORONTO DOMINION (TEXAS) LLC, as Co-Syndication Agent         By: /s/ Savo
Bozic   Name: Savo Bozic   Title: Authorized Signatory         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  MORGAN STANLEY SENIOR FUNDING, INC.         By: /s/ Michael King   Name:
Michael King   Title: Vice President         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  SYNOVUS BANK         By: /s/ David W. Bowman   Name: David W. Bowman   Title:
Director         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  MORGAN STANLEY BANK, N.A.         By: /s/ Michael King   Name: Michael King  
Title: Authorized Signatory         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  JEFFERIES GROUP LLC         By: /s/ Mark Sahler   Name: Mark Sahler   Title:
Managing Director         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  STIFEL BANK & TRUST         By: /s/ Nathan L. Yocum   Name: Nathan L. Yocum  
Title:   Vice President         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  COBANK, ACB         By: /s/ Kevin A. Oliver   Name: Kevin A. Oliver   Title:  
Vice President         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  CROSSFIRST BANK         By: /s/ Doug McKay   Name: Doug McKay   Title:
Business Banker         (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  UMB BANK, N.A.         By: /s/ Joshua A. Fink   Name: Joshua A. Fink   Title:
AVP         (SEAL)

 

 

 

 

EXHIBIT A-1

 

FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$______________     _____________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Fourth Amended and Restated Credit Agreement, dated as of
October 27, 2015, as from time to time in effect, among the Borrower, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Revolving Credit Maturity Date, the principal sum
of _________________ ($__________), or such amount as may be advanced by the
Payee under the Credit Agreement as a Revolving Credit Loan with daily interest
from the date thereof, computed as provided in the Credit Agreement, on the
principal amount hereof from time to time unpaid, at a rate per annum on each
portion of the principal amount which shall at all times be equal to the rate of
interest applicable to such portion in accordance with the Credit Agreement, and
with interest on overdue principal and, to the extent permitted by applicable
law, on overdue installments of interest and late charges at the rates provided
in the Credit Agreement. Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

 

 A-1 – Page 1 

 

 

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of Georgia.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

This Note, together with other Amended and Restated Revolving Credit Notes as of
even date herewith, is delivered in amendment and restatement of the “Revolving
Credit Notes” as such term is defined in the Third Amended and Restated Credit
Agreement. This Note is not intended to, nor shall it be construed to,
constitute a novation of the indebtedness due under the Third Amended and
Restated Credit Agreement or the obligations evidenced thereby.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  QUALITYTECH, LP, a Delaware limited partnership       By: QTS Realty Trust,
Inc., a Maryland corporation, its general partner             By:       Name:  
    Title:             (SEAL)

 

 A-1 – Page 2 

 

 

EXHIBIT A-2

 

FORM OF AMENDED AND RESTATED SWING LOAN NOTE

 

$____________________ _________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or order, in accordance with the terms of that
certain Fourth Amended and Restated Credit Agreement, dated as of October 27,
2015, as from time to time in effect, among the Borrower, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (the “Credit Agreement”), to the extent not sooner paid,
on or before the Revolving Credit Maturity Date, the principal sum of
______________ and No/100 ($_________________), or, if less, such amount as may
be advanced by the Payee under the Credit Agreement as a Swing Loan with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest at the rates provided in
the Credit Agreement. Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is the Swing Loan Note evidencing borrowings under and is entitled to
the benefits and subject to the provisions of the Credit Agreement. The
principal of this Note may be due and payable in whole or in part prior to the
Revolving Credit Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

 

 A-2 – Page 1 

 

 

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of Georgia.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

This Note is delivered in amendment and restatement of the “Swing Loan Note” as
such term is defined in the Third Amended and Restated Credit Agreement. This
Note is not intended to, nor shall it be construed to, constitute a novation of
the indebtedness due under the Third Amended and Restated Credit Agreement or
the obligations evidenced thereby.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  QUALITYTECH, LP, a Delaware limited partnership       By: QTS Realty Trust,
Inc., a Maryland corporation, its general partner             By:       Name:  
    Title:               (SEAL)

 

 A-2 – Page 2 

 

 

EXHIBIT A-3

 

FORM OF AMENDED AND RESTATED TERM LOAN A NOTE

 

$______________ _____________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Fourth Amended and Restated Credit Agreement, dated as of
October 27, 2015, as from time to time in effect, among the Borrower, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Term Loan A Maturity Date, the principal sum of
_________________ ($__________), or such amount as may be advanced by the Payee
under the Credit Agreement as a Term Loan A with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Term Loan A Notes evidencing borrowings under
and is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan A Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances set forth in the Credit Agreement, and
may be prepaid in whole or from time to time in part, all as set forth in the
Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

 

 A-3 – Page 1 

 

 

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of Georgia.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

This Note, together with other Amended and Restated Term Loan A Notes as of even
date herewith, is delivered in amendment and restatement of the “Term Loan
Notes” as such term is defined in the Third Amended and Restated Credit
Agreement. This Note is not intended to, nor shall it be construed to,
constitute a novation of the indebtedness due under the Third Amended and
Restated Credit Agreement or the obligations evidenced thereby.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  QUALITYTECH, LP, a Delaware limited partnership         By: QTS Realty Trust,
Inc., a Maryland corporation, its general partner             By:       Name:  
    Title:               (SEAL)

 

 A-3 – Page 2 

 

 

EXHIBIT A-4

 

FORM OF TERM LOAN B NOTE

 

$______________ _____________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Fourth Amended and Restated Credit Agreement, dated as of
October 27, 2015, as from time to time in effect, among the Borrower, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Term Loan B Maturity Date, the principal sum of
_________________ ($__________), or such amount as may be advanced by the Payee
under the Credit Agreement as a Term Loan B with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Term Loan B Notes evidencing borrowings under
and is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan B Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances set forth in the Credit Agreement, and
may be prepaid in whole or from time to time in part, all as set forth in the
Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

 

 A-4 – Page 1 

 

 

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of Georgia.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  QUALITYTECH, LP, a Delaware limited partnership         By: QTS Realty Trust,
Inc., a Maryland corporation, its general partner             By:       Name:  
    Title:               (SEAL)

 

 A-4 – Page 2 

 

 

EXHIBIT B

 

[INTENTIONALLY OMITTED]

 

 B-1 

 

 

EXHIBIT C

 

[INTENTIONALLY OMITTED]

 

 Exhibit “C” – Page 1 

 

 

EXHIBIT D

 

[INTENTIONALLY OMITTED]

 

 D-1 

 

 

EXHIBIT E-1

 

[INTENTIONALLY OMITTED]

 

 E-1 – Page 1 

 

 

EXHIBIT E-2

 

FORM OF GUARANTOR JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
__________________, 20__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.3 of the Fourth Amended and Restated
Credit Agreement dated as of October 27, 2015, as from time to time in effect
(the “Credit Agreement”), among the Borrower, KeyBank National Association, for
itself and as Agent, and the other Lenders from time to time party thereto.
Terms used but not defined in this Joinder Agreement shall have the meanings
defined for those terms in the Credit Agreement.

 

RECITALS

 

Joining Party is required, pursuant to §5.3 of the Credit Agreement, to become
an additional Guarantor under the Guaranty and the Contribution Agreement.

 

Joining Party expects to realize direct and indirect benefits as a result of the
availability to the Borrower of the credit facilities under the Credit
Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

Joinder. By this Joinder Agreement, Joining Party hereby becomes a “Guarantor”
under the Guaranty and the other Loan Documents with respect to all the
Obligations of the Borrower now or hereafter incurred under the Credit Agreement
and the other Loan Documents, and a [“Guarantor”] under the Contribution
Agreement. Joining Party agrees that Joining Party is and shall be bound by, and
hereby assumes, all representations, warranties, covenants, terms, conditions,
duties and waivers applicable to a Guarantor under the Guaranty, the other Loan
Documents and the Contribution Agreement.

 

Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a Guarantor on and as of the Effective Date as
though made on that date. As of the Effective Date, all covenants and agreements
in the Loan Documents and the Contribution Agreement of the Guarantors are true
and correct with respect to Joining Party and no Default or Event of Default
shall exist or might exist upon the Effective Date in the event that Joining
Party becomes a Guarantor.

 

Joint and Several. Joining Party hereby agrees that, as of the Effective Date,
the Guaranty, the Contribution Agreement and the other Loan Documents heretofore
delivered to the Agent and the Lenders shall be a joint and several obligation
of Joining Party to the same extent as if executed and delivered by Joining
Party, and upon request by Agent, will promptly become a party to the Guaranty,
the Contribution Agreement and the other Loan Documents to confirm such
obligation.

 

 E-2 – Page 1 

 

 

Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

 

GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF GEORGIA.

 

Counterparts. This Agreement may be executed in any number of counterparts which
shall together constitute but one and the same agreement.

 

The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 20__.

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 



  “JOINING PARTY”               ,   a    

 

  By:     Name:     Title:           [SEAL]

 

ACKNOWLEDGED:       KEYBANK NATIONAL ASSOCIATION, as Agent         By:          
Its:           [Printed Name and Title]       [SEAL]  

 

 E-2 – Page 2 

 

 

EXHIBIT F

 

[INTENTIONALLY OMITTED]

 

 Exhibit F- Page 1 

 

 

EXHIBIT G

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Vernon Johnson

 

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.7 of the Fourth Amended and Restated Credit
Agreement dated as of October 27, 2015 (as the same may hereafter be amended,
the “Credit Agreement”), among the Borrower, KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto, the
undersigned hereby requests and certifies as follows:

 

1.           Revolving Credit Loan. The Borrower hereby requests a [Revolving
Credit Loan under §2.1][Swing Loan under §2.5] of the Credit Agreement:

 

Principal Amount: $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for Revolving Credit LIBOR Rate Loans:

 

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

 

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:_________________]

 

2.           Use of Proceeds. Such Loan shall be used for purposes permitted by
§2.9 of the Credit Agreement.

 

3.           No Default. The undersigned certifies that the Borrower is and will
be in compliance with all covenants under the Loan Documents after giving effect
to the making of the Loan requested hereby and no Default or Event of Default
has occurred and is continuing. Attached hereto is a Borrowing Base Certificate
setting forth a calculation of the Unencumbered Asset Pool Availability after
giving effect to the Loan requested hereby. No condemnation proceedings are
pending, or, to the undersigned’s knowledge, threatened against any Unencumbered
Asset Pool Properties.

 

4.           Representations True. The undersigned certifies, represents and
agrees that each of the representations and warranties made by or on behalf of
the Borrower, the Guarantors or their respective Subsidiaries, contained in the
Credit Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

 

 Exhibit G - Page 1 

 

 

5.           Other Conditions. The undersigned certifies, represents and agrees
that all other conditions to the making of the Loan requested hereby set forth
in the Credit Agreement have been satisfied.

 

6.           Definitions. Terms defined in the Credit Agreement are used herein
with the meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 20___.

 

  QUALITYTECH, LP, a Delaware limited partnership         By: QTS Realty Trust,
Inc., a Maryland corporation, its general partner             By:       Name:  
    Title:               (SEAL)

 

[To be signed by chief financial officer or chief accounting officer]

 

 Exhibit G - Page 2 

 

 

EXHIBIT H

 

FORM OF LETTER OF CREDIT REQUEST

 

[DATE]

 

KeyBank National Association, as Agent
1675 Broadway, Suite 400
Denver, Colorado 80202
Attn: Cheryl Van Klompenberg

 

Re:Letter of Credit Request under Fourth Amended and Restated Credit Agreement
dated as of                   , 2015, as amended

 

Ladies and Gentlemen:

 

Pursuant to §2.10 of the Fourth Amended and Restated Credit Agreement dated as
of October 27, 2015, as amended, among you, certain other Lenders, the Borrower
and the Guarantors (the “Credit Agreement”) and certain other parties thereto,
we hereby request that you issue a Letter of Credit as follows:

 

(i)Name and address of beneficiary:

 

(ii)Face amount: $

 

(iii)Proposed Issuance Date:

 

(iv)Proposed Expiration Date:

 

(v)Other terms and conditions to be included in the proposed form of Letter of
Credit [Form Attached as Exhibit L to the Credit Agreement].

 

(vi)Purpose of Letter of Credit:

 

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

 

The undersigned chief financial officer or chief accounting officer of the
Borrower certifies that the Borrower, Guarantors and their respective
Subsidiaries are and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of the Letter of Credit requested
hereby and no Default or Event of Default has occurred and is continuing.
Attached hereto is a Borrowing Base Certificate setting forth a calculation of
the Unencumbered Asset Pool Availability after giving effect to the Letter of
Credit requested hereby. No condemnation proceedings are pending or, to the
undersigned’s knowledge, threatened against any Unencumbered Asset Pool
Properties.

 

 Exhibit H - Page 1 

 

 

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

 

The undersigned chief financial officer or chief accounting officer of the
Borrower certifies, represents and agrees that each of the representations and
warranties made by or on behalf of the Borrower, Guarantors or their respective
Subsidiaries, contained in the Credit Agreement, in the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with the
Credit Agreement was true in all material respects as of the date on which it
was made, is true as of the date hereof and shall also be true at and as of the
proposed issuance date of the Letter of Credit requested hereby, with the same
effect as if made at and as of the proposed issuance date, except to the extent
of changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date).

 

  QUALITYTECH, LP, a Delaware limited partnership         By: QTS Realty Trust,
Inc., a Maryland corporation, its general partner         By:     Name:    
Title:           (SEAL)

 

 Exhibit H - Page 2 

 

 

EXHIBIT I

 

FORM OF BORROWING BASE CERTIFICATE

 

BORROWING BASE WORKSHEET

 

A.

Total Commitment

 

[See attached spreadsheet listing values]

  $         B. Unencumbered Asset Capitalized Value:  The maximum principal
amount of Loans and Letter of Credit Liabilities, which when added to all
Unsecured Debt other than the Loans and Letter of Credit Liabilities, would not
cause the Consolidated Total Unsecured Debt plus any Capitalized Lease
Obligations of Borrower and its Subsidiaries with respect to any of the
Unencumbered Asset Pool Properties to be greater than sixty percent (60%) of the
Unencumbered Asset Pool Capitalized Value   $         C. Unencumbered Asset Pool
Debt Yield:  The maximum principal amount of Loans and Letter of Credit
Liabilities, which when added to all Unsecured Debt other than the Loans and
Letter of Credit Liabilities, would not cause the Unencumbered Asset Pool Debt
Yield to be less than fourteen percent (14%)   $         D. Unencumbered Asset
Pool Availability:  Lesser of A, B or C   $

 

 Exhibit I - Page 1 

 

 

EXHIBIT J

 

FORM OF COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Tim Sylvain

 

Ladies and Gentlemen:

 

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of October 27, 2015 (as the same may hereafter be amended, the “Credit
Agreement”) by and among the Borrower, KeyBank National Association for itself
and as Agent, and the other Lenders from time to time party thereto. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, Parent Company is furnishing to you herewith
(or have most recently furnished to you) the consolidated financial statements
of Parent Company for the fiscal period ended _______________ (the “Balance
Sheet Date”). Such financial statements have been prepared in accordance with
GAAP and present fairly in all material respects the consolidated financial
position of Parent Company at the date thereof and the results of its operations
for the periods covered thereby.

 

This certificate is submitted in compliance with requirements of §2.11(e),
§5.4(b), §7.4(c), §7.18(a), §8.1, §10.12 or §11.3 of the Credit Agreement. If
this certificate is provided under a provision other than §7.4(c), the
calculations provided below are made using the consolidated financial statements
of Parent Company as of the Balance Sheet Date adjusted in the best good faith
estimate of Parent Company to give effect to the making of a Loan, issuance of a
Letter of Credit, acquisition or disposition of property or other event that
occasions the preparation of this certificate; and the nature of such event and
the estimate of Parent Company of its effects are set forth in reasonable detail
in an attachment hereto. The undersigned officer is the chief financial officer
or chief accounting officer of Parent Company.

 

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower and Guarantors with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

 Exhibit J - Page 1 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this _____ day of ___________, 20___.

 

  QTS REALTY TRUST, INC., a Maryland corporation         By:     Name:    
Title:  

 

 Exhibit J - Page 2 

 

 

APPENDIX TO COMPLIANCE CERTIFICATE

 

WORKSHEET

GROSS ASSET VALUE

 

A. The Adjusted Net Operating Income (but not less than zero) of any Real Estate
of Parent Company or any of its Subsidiaries which is a Stabilized Property and
is (a) owned or (b) leased pursuant to a Ground Lease divided by the Primary
Capitalization Rate   $         B. The Adjusted Net Operating Income (but not
less than zero) of any Real Estate of Parent Company or any of its Subsidiaries
which is a Leased Property divided by the applicable Leased Property
Capitalization Rate   $         C. The CFM Cash Flow with respect to any Data
Center Property being managed by Parent Company or any of its Subsidiaries for
an unaffiliated third party under a CFM Agreement divided by the CFM
Capitalization Rate   $         D. The cost basis book value determined in
accordance with GAAP of all Real Estate acquired by Parent Company or any of its
Subsidiaries for the prior two fiscal quarters most recently ended   $        
E. The book value determined in accordance with GAAP of all Development
Properties   $         F. The book value determined in accordance with GAAP of
all Land Assets   $         G. Aggregate amount of Unrestricted Cash and Cash
Equivalents of Parent Company and its Subsidiaries:   $         H. Aggregate
amount of cash contained in any accounts established by or the benefit of Parent
Company or its Subsidiaries to effectuate a tax-deferred exchange (also known as
a “1031” exchange) in connection with the purchase and/or sale of all or a
portion of Real Estate; plus   $         I. Aggregate amount of Restricted Cash
and Cash Equivalents of Parent Company and its Subsidiaries that does not
qualify as “Unrestricted” as defined in the definition of Unrestricted Cash and
Cash Equivalents (excluding amounts included in G and H above) (to the extent
approved by Agent)   $

 

 Exhibit J - Page 3 

 

 

J. Pro rata share of Gross Asset Value attributable to such assets owned by
Unconsolidated Affiliates:   $               $           Gross Asset Value
equals sum of A plus B plus C plus D plus E plus F plus G plus H plus I plus J  
$

 

 Exhibit J - Page 4 

 

 

EXHIBIT K

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor is a party to that certain Fourth Amended and Restated Credit
Agreement, dated October 27, 2015, by and among the Borrower, the other lenders
that are or may become a party thereto, and KEYBANK NATIONAL ASSOCIATION,
individually and as Agent (the “Credit Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.           Definitions. Terms defined in the Credit Agreement and used herein
without definition shall have the respective meanings assigned to such terms in
the Credit Agreement.

 

2.           Assignment.

 

Subject to the terms and conditions of this Agreement and in consideration of
the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of this
Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its [Revolving Credit] [Term Loan A] [Term Loan
B] Note in the amount of $_______________ representing a $_______________
[Revolving Credit] [Term Loan A] [Term Loan B] Commitment, and a
_________________ percent (_____%)[Revolving Credit] [Term Loan A] [Term Loan B]
Commitment Percentage, and a corresponding interest in and to all of the other
rights and obligations under the Credit Agreement and the other Loan Documents
relating thereto (the assigned interests being hereinafter referred to as the
“Assigned Interests”), including Assignor’s share of all outstanding [Revolving
Credit Loans] [Term Loans A] [Term Loans B] with respect to the Assigned
Interests and the right to receive interest and principal on and all other fees
and amounts with respect to the Assigned Interests, all from and after the
Assignment Date, all as if Assignee were an original Lender under and signatory
to the Credit Agreement having a [Revolving Credit] [Term Loan A] [Term Loan B]
Commitment Percentage equal to the amount of the respective Assigned Interests.

 

 Exhibit K - Page 1 

 

 

Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement and the “Intercreditor Agreement” (as hereinafter
defined), which obligations shall include, but shall not be limited to, the
obligation to make [Revolving Credit Loans] [Term Loans A] [Term Loans B] to the
Borrower with respect to the Assigned Interests and to indemnify the Agent as
provided therein (such obligations, together with all other obligations set
forth in the Credit Agreement and the other Loan Documents are hereinafter
collectively referred to as the “Assigned Obligations”). Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Interests.

 

3.            Representations and Requests of Assignor.

 

(a)          Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit] [Term Loan A] [Term Loan B] Note is
$____________ and the aggregate outstanding principal balance of the [Revolving
Credit Loans] [Term Loans A] [Term Loans B] made by it equals $____________, and
(iii) that it has forwarded to the Agent the [Revolving Credit] [Term Loans A]
[Term Loans B] Note held by Assignor. Assignor makes no representation or
warranty, express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness or
sufficiency of any Loan Document or any other instrument or document furnished
pursuant thereto or in connection with the Loan, the collectability of the
Loans, the continued solvency of the Borrower or the Guarantors or the continued
existence, sufficiency or value of any assets of the Borrowers or the Guarantors
which may be realized upon for the repayment of the Loans, or the performance or
observance by the Borrowers or the Guarantors of any of their respective
obligations under the Loan Documents to which it is a party or any other
instrument or document delivered or executed pursuant thereto or in connection
with the Loan; other than that it is the legal and beneficial owner of, or has
the right to assign, the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim.

 

(b)          Assignor requests that the Agent obtain replacement Revolving
Credit Notes, Term Loan A Notes or Term Loan B Notes, as applicable, for each of
Assignor and Assignee as provided in the Credit Agreement.

 

 Exhibit K - Page 2 

 

 

4.           Representations of Assignee. Assignee makes and confirms to the
Agent, Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents and any intercreditor agreement among the Lenders and the Agent
(the “Intercreditor Agreement”); (d) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Loan Documents and the
Intercreditor Agreement; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents and the Intercreditor
Agreement are required to be performed by it as a Lender; (f) represents and
warrants that Assignee does not control, is not controlled by, is not under
common control with and is otherwise free from influence or control by, the
Borrower or the Guarantors and is not a Defaulting Lender or an Affiliate of a
Defaulting Lender, (g) agrees that if Assignee is not incorporated under the
laws of the United States of America or any State, it has on or prior to the
date hereof delivered to the Borrower and Agent certification as to its
exemption (or lack thereof) from deduction or withholding of any United States
federal income taxes and (h) if Assignee is an assignee of any portion of the
Revolving Credit Notes, Assignee has a net worth as of the date hereof of not
less than $100,000,000.00 unless waived in writing by [the Borrower] and Agent
as required by the Credit Agreement. Assignee agrees that the Borrower may rely
on the representation contained in Section 4(h).

 

5.           Payments to Assignor. In consideration of the assignment made
pursuant to Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on
the Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the [Revolving Credit Loans] [Term Loans A]
[Term Loans B] owing to Assignor under the Credit Agreement and the other Loan
Documents with respect to the Assigned Interests.

 

6.           Payments by Assignor. Assignor agrees to pay the Agent on the
Assignment Date the registration fee required by §18.2 of the Credit Agreement.

 

7.           Effectiveness.

 

(a)          The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

 

(b)          Upon such acceptance and recording and from and after the
Assignment Date, (i) Assignee shall be a party to the Credit Agreement and the
Intercreditor Agreement and, to the extent of the Assigned Interests, have the
rights and obligations of a Lender thereunder, and (ii) Assignor shall, with
respect to the Assigned Interests, relinquish its rights and be released from
its obligations under the Credit Agreement and the Intercreditor Agreement.

 

(c)          Upon such acceptance and recording and from and after the
Assignment Date, the Agent shall make all payments in respect of the rights and
interests assigned hereby accruing after the Assignment Date (including payments
of principal, interest, fees and other amounts) to Assignee.

 

(d)          All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.

 

 Exhibit K - Page 3 

 

 

8.          Notices. Assignee specifies as its address for notices and its
Lending Office for all assigned Loans, the offices set forth below:

 

   Notice Address:                                
Attn:_________________________________       Facsimile:  

 

Domestic Lending Office:          Same as above

 

Eurodollar Lending Office:        Same as above

 

9.          Payment Instructions. All payments to Assignee under the Credit
Agreement shall be made as provided in the Credit Agreement in accordance with
the separate instructions delivered to Agent.

 

10.        Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF GEORGIA (WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

11.        Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

12.        Amendments. This Agreement may not be amended, modified or terminated
except by an agreement in writing signed by Assignor and Assignee, and consented
to by Agent.

 

13.        Successors. This Agreement shall inure to the benefit of the parties
hereto and their respective successors and assigns as permitted by the terms of
Credit Agreement and the Intercreditor Agreement.

 

[signatures on following page]

 

 Exhibit K - Page 4 

 

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

  ASSIGNEE:         By:     Title:       ASSIGNOR:         By:     Title:

 

RECEIPT ACKNOWLEDGED AND   ASSIGNMENT CONSENTED TO BY:       KEYBANK NATIONAL
ASSOCIATION, as Agent         By:       Title:  

 

CONSENTED TO BY:       QUALITYTECH, LP, a Delaware limited partnership      
By:  QTS Realty Trust, Inc., a Maryland corporation         By:     Name:    
Title:    

 

 Exhibit K - Page 5 

 

 

EXHIBIT L

 

Letter of Credit Application

  

 [tlogoex10-1.jpg] KeyBank National Association

 

Application and Agreement for Irrevocable Standby Letter of Credit

 

To:   Standby Letter of Credit Services

  4900 Tiedeman Road, 1st floor

  Cleveland, Ohio 44144-2302

  Mailcode: OH-01-49-1003

  Fax Number: (216) 813-3719

 

Please issue your Irrevocable Letter of Credit and notify the Beneficiary no
later than               (date) by

 

Swift          (Advising Bank Swift Address)

Courier     (Contact
Name)                                                                               (Telephone
Number)

    Beneficiary: (show full name & complete street address) Applicant: (show
full name & complete street address)    

 

 

 

 

 

 

 

 

 

 

 

 

 

Expiration Date:

 

Dollar Amount $           and currency if other than USD

 

¨ Automatic Extension Clause                    Days Notice:

(Amount in words):

 

 

Ultimate Expiration Date:

 

 

Available by Drafts at sight drawn on you and accompanied by the following
documents: ¨ 1.

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “The Principal, (Applicant), has not performed or fulfilled all the
undertakings, covenants and conditions in accordance with the terms of the
agreement dated ___________ between (Applicant) and (Beneficiary)”.

 

¨ 2.

Beneficiary’s statement signed by an authorized individual or (Beneficiary)
certifying “We hereby certify that invoices under sales agreement between
(Applicant) and (Beneficiary) have been submitted for payment and said invoices
are past due and payable”.

 

¨ 3.

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “We hereby certify that (Applicant) has failed to honor their
contractual agreement dated ___ ______________ between (Applicant) and
(Beneficiary) and that payment has not been made and is _____ past due.

 

¨ 4. Beneficiary’s statement signed by one of its authorized individuals
certifying that _________________________ (Applicant) was the successful bidder
under the Tender No. __________ dated ________________ for supply of
_______________ and that _________________________ (Applicant) has withdrawn
their bid or failed to enter into contract. ¨ 5.

Beneficiary’s statement signed by an authorized individual reading:

(Please indicate below the wording that is to appear in the statement to be
presented.)

                              ¨ 6.

No statement or document by the beneficiary other than a draft is required to be
presented under this Letter of Credit.

 

       



Partial Drawings:    ¨  Permitted            ¨  Not Permitted Charges for: 
Applicant

 

Special instructions or conditions: ¨ Issue per attached sample      

 

Applicant shall keep and maintain Demand Deposit Account No.        ____ at all
times. KeyBank is authorized to debit the Demand Deposit Account or any
successor account to pay any amounts which become due by Applicant in connection
with the Letter of Credit, including any fees charged to Applicant or the amount
of any draw(s) made under the Letter of Credit by the Beneficiary.

 

This application and agreement are subject to either the current uniform customs
and practice for documentary credits established by the International Chamber of
Commerce or the current International Standby Practices established by the
International Chamber of Commerce, (whichever may be determined to be
appropriate by Keycorp Affiliates under the circumstances), and to the terms and
conditions set forth in the Letter of Credit Reimbursement and Security
Agreement executed by the Applicant.

 

____________________________________

(Customer’s Signature)

          Signer’s printed name

 

_______________________________

(Customer’s Bank Sign Here –

if other than a Keycorp Affiliate)

 

Date: __________

 

KeyCorp: Confidential

 

 Exhibit L - Page 1 

 

 

LETTER OF CREDIT REIMBURSEMENT

AND SECURITY AGREEMENT

(Stand-by Letter of Credit)

 

In consideration of the issuance, at request of the Account Parties of the
Credit in accordance with the terms of any Letter of Credit Application as
prepared by the Account Parties and presented to the Issuer, the Account Parties
hereby represent, warrant and agree as follows:

 

1. DEFINITIONS: The following definitions shall apply herein:

 

“ACCOUNT PARTIES” is defined in Paragraph 13 below.

 

“BANK LIABILITIES” is defined in Paragraph 8 below.

 

“CREDIT” means the Letter of Credit described in the Letter of Credit
Application to be issued by the Issuer in accordance with the instructions
received by the Issuer, the terms of which are made a part hereof and approved
by the Account Parties, as amended from time to time.

 

“DEPOSIT ACCOUNT” is defined in Paragraph 2 below.

 

“DOCUMENTS” mean any paper, whether negotiable or non-negotiable, including, but
not limited to, all documents and certificates accompanying or relating to
drafts or demands drawn under the Credit.

 

“DRAFTS” means any documentary draft drawn under and conditioned upon
presentation of documents required by the Credit, including but not limited to
such drafts accepted by the Issuer.

 

“ISP” means the International Standby Practices adopted by the International
Chamber of Commerce in force at the time of issuance of the Credit, as the same
may be thereafter amended or replaced.

 

“ISSUER” means any KeyCorp affiliate as issuer of the Credit.

 

“LETTER OF CREDIT APPLICATION” means any request submitted by the Account
Parties to the Issuer (in written or electronic form) for the issuance of the
Credit on the account of the Account Parties.

 

“PROPERTY” includes goods, merchandise, securities, funds, choses in action, and
any and all other forms of property, whether real, personal or mixed and any
right or interest therein; Property in Issuer’s possession shall include
Property in possession of anyone for Issuer in any manner whatsoever.

 

“REIMBURSEMENT OBLIGATIONS” means the obligations of the Account Parties to
reimburse the Issuer for all payments with respect to any draft of the Credit
and to pay all other liabilities arising under this Agreement.

 

“REQUESTS” means any written or oral instruction that the Issuer honors on the
Account Parties’ request to issue, amend or pay the Credit for the account and
risk of the Account Parties communicated to the Issuer by telephone, telegraph,
facsimile transmission or other electronic means.

 

“UNIFORM CUSTOMS” means the Uniform Customs and Practice for Documentary Credits
adopted by the International Chamber of Commerce in force at the time of
issuance of the Credit, as the same may be thereafter amended or replaced.

 

KeyCorp: Confidential

 

 Exhibit L - Page 2 

 

  

2. PAYMENT TERMS: The Issuer may accept or pay any draft presented to Issuer,
regardless of when drawn and whether or not negotiated, if such draft, the other
required documents, and any transmittal advice are dated on or before the
expiration date of the Credit, which expiration date shall be expressly stated
in the Credit and not extended in reference to any action or inaction in any
other agreement. Except as instruction may be given by any of the Account
Parties in writing expressly to the contrary with regard to, and prior to, the
issuance of the Credit, Issuer may honor, as complying with the terms of the
Credit, any instrument or other documents otherwise in order signed or issued by
an administrator, executor, trustee in bankruptcy, debtor in possession assignee
for the benefit of creditors, liquidator, receiver, conservator, or other legal
representative of the party authorized under the Credit to draw or issue such
instruments or other documents. The Account Parties, jointly and severally,
agree to reimburse Issuer at its main office on demand in United States Dollars:
(A) as to drafts payable in United States Dollars drawn or to be drawn under the
Credit, the amount paid or payable thereon, or (B) as to such drafts payable in
currency other than United States Dollars, the equivalent of the amount paid in
United States Dollars at Issuer’s selling rate of exchange in the currency in
which such draft is drawn, (C) any and all other expenses or charges incurred by
Issuer in issuing or effecting payment of the Credit, for perfecting or
maintaining, and insuring the Property, and for enforcing Issuer’s rights and
remedies under this Agreement, (D) interest from the date of such payment at a
rate per annum equal to the Prime Rate of KeyBank National Association in effect
from time to time plus the rate margin customarily charged by Issuer to other
account parties with similar credit worthiness and in like circumstances, upon
all unpaid drafts and other obligations hereunder until paid in full, but in no
event higher than the highest lawful rate permitted by law, and (E) such
commission, issuance, letter of credit commitment fees, draw fees, and
negotiation fees at such rate as Issuer may determine from time to time. The
Account Parties shall at all times keep and maintain a deposit account at the
Issuer described in the Application (the “Deposit Account”). Without prior
notice or demand Issuer is authorized to charge the Deposit Account or any other
deposit account maintained by any of the Account Parties with Issuer or any
other KeyCorp affiliate for the amount of any draft and all other reimbursement
obligations hereunder.

 

3. INCREASED COSTS: If any law or regulation, or change therein, or
interpretation, administration or enforcement thereof, by any person, agency or
court shall (A) impose upon or modify any reserve or special deposit
requirement, insurance assessment or other requirement against or affecting the
Credit, or (B) impose any tax, other than tax imposed upon the income of Issuer,
or withholding of any kind, or (C) impose or modify any capital requirement,
impose any condition upon, supplement to or increase of any kind to Issuer’s
capital base, and the result of any such event increases the cost or decreases
the benefit to Issuer of issuing or maintaining the Credit, then the Account
Parties shall pay to Issuer all such additional amounts upon request in an
amount necessary to compensate Issuer for all such increased costs and decreased
benefits. Upon written request, Issuer will certify such amounts. Issuer’s
certification shall be conclusive absent manifest error.

 

4. REQUESTS: Requests shall be made by those persons purportedly authorized by
any of the Account Parties. Issuer shall not be obligated to identify or confirm
such persons beyond the use of the authorized name or code identification if any
is established by Issuer or unless the Account Parties provide Issuer from time
to time a written list of all such authorized representatives. All requests will
be confirmed by Issuer in writing by sending the Account Parties a copy of the
documents authorized or requested by the Account Parties. The Account Parties
will promptly report all discrepancies in such documents upon their receipt of
such confirmation. Issuer may, but shall not be obligated to, assign a unique
code number or word and require such code to be used by the Account Parties, and
thereafter all further requests shall refer to such code. Issuer shall not be
liable for any loss which the Account Parties may incur as a result of Issuer’s
compliance with any request in accordance with this Agreement even if
unauthorized, provided that Issuer acted in good faith and exercised reasonable
care.

 

5. MODIFICATION OF THE CREDIT: Any amendment to the terms of the Credit may be
authorized by those persons purportedly authorized by any one of the Account
Parties without notice to any other of the Account Parites, but any increase in
the amount of the Credit or extension of the expiration date under the Credit
for presentation of drafts or documents shall only be approved by those persons
purportedly authorized by all of the Account Parties. In any such event this
Agreement shall be binding upon all of the Account Parties with regard to the
Credit so increased or otherwise amended, to drafts, documents and Property
covered thereby, and to any action taken by Issuer and any of Issuer’s
correspondents in accordance with such extension, increase or other
modification.

 

KeyCorp: Confidential

 

 Exhibit L - Page 3 

 

  

6. LIMITED LIABILITY: Neither Issuer nor Issuer’s correspondent shall be
responsible: (A) for the validity, sufficiency, or genuineness of documents,
even if such documents should in fact prove to be invalid, insufficient,
fraudulent or forged; (B) for the character, adequacy, validity, value or
genuineness of any insurance; (C) for the solvency or responsibility of any
party issuing any documents; (D) for delay in arrival or failure to arrive of
any documents; (E) for any breach of contract between any person and the Account
Parties; (F) for failure of any draft to bear any reference or adequate
reference to the Credit, or failure of any documents to accompany any draft at
the reverse side of the Credit or to surrender or take up the Credit or to send
or forward any document apart from drafts as required by the Credit; (G) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages or documents by mail, cable, telegraph, wireless or otherwise, or; for
any errors in translation or interpretation of terms; or (H) for any other
consequences arising from causes beyond Issuer’s control, including, but not
limited to, any action or omission by, or any law, regulation or restriction of,
any de facto or de jure domestic or foreign government or agency.

 

7. WARRANTIES; INDEMNITY: Each of the Account Parties hereby represents,
warrants, covenants and confirms that said party understands the general nature
and operation of a letter of credit and the obligations, rights and remedies
under the Credit, including, without limitation: (A) The obligations to
reimburse Issuer for all payments to the beneficiary, its successors or assigns,
(B) Conditions under which payment under the Credit must be made by Issuer, (C)
That Issuer has no responsibility or liability in connection with any underlying
contract or other transaction between any of the Account Parties and the
beneficiary of the Credit, and (D) That Issuer is not acting as an agent or in
any fiduciary capacity for or on behalf of the Account Parties or the
beneficiary, except as otherwise stated herein. All representations, warranties
and indemnities set forth herein shall survive Issuer’s issuance of the Credit
and any payment thereunder and shall continue until all obligations hereunder
are paid in full. Each of the Account Parties hereby releases Issuer from and
agrees to indemnify and hold harmless the Issuer, and its officers, agents, and
employees, for any and all costs, liabilities and expenses (including reasonable
attorney fees) incurred by Issuer and arising out of or in any way relating to
(1) any underlying investments, transaction, and/or contracts between any one of
the Account Parties and the beneficiary under the Credit or any of its agents
and (2) any proper payment in accordance with the terms of the Credit, any
refusal to pay or honor the Credit, or any other action or omission by Issuer,
or Issuer’s correspondents or agents. It is understood that the Account Parties
will not be obligated to indemnify Issuer for gross negligence or willful
misconduct.

 

8. SECURITY: As security for all reimbursement obligations and other liabilities
of the Account Parties to the Issuer under the Credit and this Agreement,
whether now existing or hereafter arising, whether joint, several independent or
otherwise, and whether absolute or contingent or due or to become due (herein
collectively, called the “Bank Liabilities”), each of the Account Parties does
hereby assign, pledge and grant to Issuer, a security interest in, and the right
of possession and disposal of: (A) All documents and all Property shipped,
stored or otherwise disposed of in connection with the Credit, whether or not
released to any of the Account Parties on trust receipts or otherwise, (B) All
right and causes of action against all parties arising from or in connection
with the contract of sale or purchase of the property covered by the Credit, and
all guarantees, agreements or other undertakings (including those in effect
between any of the Account Parties), credits, policies of insurance or other
assurances in connection therewith, (C)the Deposit Account or any other cash
instruments, deposit balances, certificates of deposit and other case
equivalents, repurchase agreements, and other investments maintained by any of
the Account Parties with Issuer or any other KeyCorp affiliate, whether matured
or unmatured, or collected or in the process of collection (e.g., “cash
security”); and (D) All proceeds of the foregoing. Also, the Account Parties
will execute, deliver, and file all further instruments as may be reasonably
required by the Issuer to carry out the purposes of this Agreement.

 

KeyCorp: Confidential

 

 Exhibit L - Page 4 

 

  

9. DEFAULT: In the event that any of the Account Parties: (A) Fails to perform
any obligation required under this Agreement or any other agreement or document
relating to or evidencing a security interest in any Property granted to Issuer,
(B) Fails to make any payment or perform any other obligations under this
Agreement, (C) Makes any assignment for the benefit of creditors, (D) Permits or
consents to the filing of any voluntary or involuntary petition in bankruptcy by
or against any one of the Account Parties, (E) Applies for the appointment of a
receiver of any of the assets of any of the Account Parties, (F) Becomes
insolvent, or ceases, becomes unable or admits in writing its inability to pay
its debts as they mature, or (G) Fails to pay when due, upon acceleration or
otherwise, any other obligation to Issuer, Issuer may at such time or any time
thereafter declare, without demand or notice which are hereby expressly waived,
all obligations and liabilities hereunder to be immediately due and payable, and
Issuer is authorized, at its option, to apply (or hold available in escrow) the
proceeds of any Property or other collateral assets, and any other sums due from
Issuer to any one of the Account Parties, to the payment of any and all
obligations or liabilities of the Account Parties arising under this Agreement.
In any such event Issuer shall have all of the remedies of a secured party under
the Uniform Commercial Code in effect in the State in which the principal office
of the Issuer is located and Issuer is hereby authorized and empowered at its
option, at any time or times thereafter, to sell and assign the whole of the
Property, or any part thereof then constituting security pursuant to any of the
terms hereof, at any public or private sale, at such time and place and upon
such terms as Issuer may deem proper and with the right in Issuer to be the
purchaser at such sale and, after deducting all legal and other costs and
expenses of any sale, to apply the net proceeds of such sale(s) to the payment
of all of the Bank Liabilities. The residue, if any, of the proceeds of sale and
any other Property constituting security remaining after satisfaction of the
Bank Liabilities shall be returned to the respective Account Parties unless
otherwise disposed of in accordance with written instructions from the
customer’s bank. It is agreed that, with or without notification to any of the
Account Parties, Issuer may exchange, release, surrender, realize upon, release
on trust receipt to any of them, or otherwise deal with any Property by
whomsoever pledged, mortgaged or subjected to a security interest to secure
directly or indirectly any of the Bank Liabilities and/or any offset
thereagainst.

 

10. NO WAIVER: ISSUER SHALL HAVE NO DUTY TO EXERCISE ANY RIGHT HEREUNDER OR WITH
RESPECT TO ANY PROPERTY, AND ISSUER SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO
OR DELAY IN DOING SO. NONE OF ISSUER’S OPTIONS, POWERS OR RIGHTS IN CONNECTION
WITH THE CREDIT OR THIS AGREEMENT SHALL BE WAIVED UNLESS ISSUER OR ISSUER’S
AUTHORIZED AGENT SHALL HAVE SIGNED SUCH WAIVER IN WRITING. NO SUCH WAIVER,
UNLESS EXPRESSLY AS STATED THEREIN, SHALL BE EFFECTIVE AS TO ANY TRANSACTION
WHICH OCCURS SUBSEQUENT TO THE DATE OF SUCH WAIVER NOR AS TO ANY CONTINUANCE OF
A BREACH AFTER SUCH WAIVER. NO COURSE OF DEALING BETWEEN ANY OF THE ACCOUNT
PARTIES AND ISSUER SHALL BE EFFECTIVE TO CHANGE, MODIFY OR DISCHARGE IN WHOLE OR
IN PART THIS AGREEMENT OR THE OBLIGATIONS HEREUNDER.

 

11. GOVERNING LAW; SEVERABILITY: THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PRINCIPAL OFFICE
OF THE ISSUER IS LOCATED. THE CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PRINCIPAL OFFICE OF THE
ISSUER IS LOCATED AND SHALL BE SUBJECT TO THE UNIFORM CUSTOMS OR THE ISP
(WHICHEVER MAY BE DETERMINED TO BE APPROPRIATE UNDER THE CIRCUMSTANCES BY ISSUER
AND INDICATED IN THE CREDIT) THEN IN EFFECT, WHICH UNIFORM CUSTOMS OR ISP, AS
THE CASE MAY BE, WILL CONTROL IN THE EVENT OF ANY CONFLICT WITH STATE LAWS. IF
ANY PROVISION HEREOF IS FOR ANY REASON HELD TO BE UNENFORCEABLE UNDER ANY LAW,
SUCH ILLEGALITY OR INVALIDITY SHALL NOT AFFECT ANY OTHER PROVISIONS HEREOF, EACH
OF WHICH SHALL BE CONSTRUED AND ENFORCED AS IF SUCH UNENFORCEABLE PROVISION WERE
NOT CONTAINED HEREIN.

 

12. NOTICE AND WAIVERS: EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPHS 4 AND 5
HEREIN, ANY NOTICE TO ISSUER SHALL BE DEEMED EFFECTIVE ONLY IF IN WRITING SENT
TO AND RECEIVED BY ISSUER. ANY SUCH NOTICE TO OR DEMAND ON ANY OF THE ACCOUNT
PARTIES SHALL BE BINDING ON ALL OF THEM AND SHALL BE DEEMED EFFECTIVE ONLY IF IN
WRITING (A) WHEN DELIVERED PERSONALLY OR BY VERIFIABLE FACSIMILE TRANSMISSION;
(B) ON THE NEXT BUSINESS DAY AFTER DELIVERY TO A NATIONALLY-RECOGNIZED OVERNIGHT
COURIER, WITH RECEIPT ACKNOWLEDGMENT REQUESTED; (C) ON THE BUSINESS DAY ACTUALLY
RECEIVED IF DEPOSITED IN THE U.S. MAIL, OR (D) IF BY TELEPHONE, WHEN CONFIRMED
BY VERIFIABLE FACSIMILE TRANSMISSION TO THE LAST ADDRESS OR TELEPHONE NUMBER OF
SUCH PERSON APPEARING ON ISSUER’S RECORDS.

 

KeyCorp: Confidential

 

 Exhibit L - Page 5 

 

  

13. ACCOUNT PARTY: IF THIS AGREEMENT IS SIGNED BY ONE ACCOUNT PARTY ONLY, THE
TERMS “ACCOUNT PARTIES” AND “THEIR” AND “THEM” SHALL REFER THROUGHOUT TO THE ONE
ACCOUNT PARTY EXECUTING THIS AGREEMENT; IF THIS AGREEMENT IS SIGNED BY MORE THAN
ONE PARTY, THIS AGREEMENT SHALL BE THE JOINT AND SEVERAL OBLIGATION OF ALL SUCH
ACCOUNT PARTIES. IF THE UNDERSIGNED IS A PARTNERSHIP, THE OBLIGATIONS HEREUNDER
SHALL CONTINUE IN FORCE AND APPLY NOTWITHSTANDING ANY CHANGE IN MEMBERSHIP OF
SUCH PARTNERSHIP. THIS AGREEMENT SHALL BE BINDING UPON EACH OF THE ACCOUNT
PARTIES AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS AND SHALL INURE TO ISSUER’S BENEFIT AND ISSUER’S SUCCESSORS AND ASSIGNS.
ISSUER MAY, WITHOUT NOTICE TO THE ACCOUNT PARTIES, ASSIGN THIS AGREEMENT IN
WHOLE OR IN PART.

 

Account Party Name:           Signature:     Signer’s Name:     Title or
Capacity:     Date:           Account Party Name:           Signature:    
Signer’s Name:     Title or Capacity:     Date:    

 

KeyCorp: Confidential

  

 Exhibit L - Page 6 

 

  

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

REVOLVING CREDIT LOAN

 

Name and Address  Revolving Credit
Loan Commitment   Revolving Credit
Commitment Percentage  KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997  $55,220,000.00    9.203333333%             LIBOR
Lending Office
Same as Above                       Deutsche Bank AG New York Branch
200 Crescent Court, Suite 500
Dallas, Texas 75201
Attention: Patrick Allen
Telephone: 214-740-7919
Facsimile: 214-740-7910
  $60,000,000.00    10.000000000%             LIBOR Lending Office
Same as Above                       Bank of America, N.A.
IL4-135-06-11
135 S LaSalle Street
Chicago, IL 60603
Attn: Gary Katunas
Telephone: 312-904-8704
Email: gary.katunas@bankofamerica.com
  $55,220,000.00    9.203333333%             LIBOR Lending Office
Same as Above          

  

 SCHEDULE 1.1 – PAGE 1 

 



 

Name and Address  Revolving Credit
Loan Commitment   Revolving Credit
Commitment Percentage 

Regions Bank
1900 Fifth Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention: Kerri Raines
Telephone: 205-801-0621
Facsimile: 205-264-5456 

  $55,220,000.00    9.203333333%             LIBOR Lending Office
Same as Above                      

Citizens Bank, National Association f/k/a RBS Citizens, N.A.
1215 Superior Ave.
6th Floor M/C OHS-675
Cleveland, Ohio 44114
Attention: Ellen Pallotta
Telephone: 216-277-3346
Facsimile: 216-277-7106 

  $48,730,000.00    8.121666667%             LIBOR Lending Office
Same as Above                       PNC Bank, National Association
75 5th Street, NW
Atlanta, Georgia 30308-1019
Attn: Brendon McGuire
  $48,730,000.00    8.121666667%             LIBOR Lending Office
Same as Above                       SunTrust Bank
303 Peachtree Street, N.E., Suite 2200
Atlanta, GA  30308
Attention: Francine Glandt
Office: 404-813-0612
Cell: 513-400-6538
Email: Francine.Glandt@SunTrust.com
  $48,730,000.00    8.121666667%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 2 

 



 

Name and Address  Revolving Credit
Loan Commitment   Revolving Credit
Commitment Percentage 

Toronto Dominion (Texas) LLC
c/o Toronto Dominion Bank
31 West 52nd Street
New York, New York 10019-6101
Attention: Mark Narbey
Telephone: 212-827-7703
Facsimile: _______________

  $48,730,000.00    8.121666667%             LIBOR Lending Office
Same as Above                       Goldman Sachs Bank USA
200 West Street
New York, New York 10282
Attention: Michelle Latzoni
Telephone: 212-934-3921
Facsimile: 917-977-3966
  $35,730,000.00    5.955000000%             LIBOR Lending Office
Same as Above                      

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10017

Attention: Amrish Desai

Telephone: 212-622-8233 

  $35,730,000.00    5.955000000%             LIBOR Lending Office
Same as Above                       Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: David Bowman
Telephone: 205-803-4591
Facsimile: _______________
  $19,490,000.00    3.248333333%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 3 

 

 

Name and Address  Revolving Credit
Loan Commitment   Revolving Credit
Commitment Percentage 

Morgan Stanley Bank, N.A.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Attention: Steve Delany
Telephone: 443-627-4326
Facsimile: 212-404-9645 

  $17,500,000.00    2.916666667%             LIBOR Lending Office
Same as Above                      

Jefferies Group LLC
101 Hudson Street, 11th Floor
Jersey City, New Jersey 07311
Attention: Mark Sahler
Telephone: 201-761-7623
Facsimile: 201-221-8067 

  $17,000,000.00    2.833333333%             LIBOR Lending Office
Same as Above                       CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
Attention: Kevin Oliver
Telephone: 303-740-6564
Facsimile: 303-740-4021
  $16,240,000.00    2.706666667%             LIBOR Lending Office
Same as Above                       Stifel Bank & Trust
501 North Broadway
St. Louis, Missouri  63102
Attention:  Suzanne Agin
Telephone:  314-342-2992
  $16,240,000.00    2.706666667%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 4 

 

 

Name and Address  Revolving Credit
Loan Commitment   Revolving Credit
Commitment Percentage 

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Attention: Steve Delany
Telephone: 443-627-4326
Facsimile: 212-404-9645 

  $8,490,000.00    1.415000000%             LIBOR Lending Office
Same as Above                      

CrossFirst Bank

4707 W. 135th Street
Leawood, Kansas 66224
Attention: Tom Robinson
Telephone: 913-327-7973
Facsimile: 913-327-1214 

  $6,500,000.00    1.083333333%             LIBOR Lending Office
Same as Above                       UMB Bank, N.A.
4900 Main Street, Suite 150
Kansas City, Missouri 64112
Attention: Josh Fink
Telephone: 816-714-1781
Facsimile: 816-561-4088  $6,500,000.00    1.083333333%             LIBOR Lending
Office
Same as Above                       TOTAL  $600,000,000.00    100.0%

 

 SCHEDULE 1.1 – PAGE 5 

 

 

LENDERS AND COMMITMENTS

 

TERM LOAN A

 

Name and Address  Term Loan A
Commitment   Term Loan A
Commitment Percentage  KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997  $13,940,000.00    9.293333333%             LIBOR
Lending Office
Same as Above                       Deutsche Bank AG New York Branch
200 Crescent Court, Suite 500
Dallas, Texas 75201
Attention: Patrick Allen
Telephone: 214-740-7919
Facsimile: 214-740-7910
  $15,000,000.00    10.000000000%             LIBOR Lending Office
Same as Above                       Bank of America, N.A.
IL4-135-06-11
135 S LaSalle Street
Chicago, IL 60603
Attn: Gary Katunas
Telephone: 312-904-8704
Email: gary.katunas@bankofamerica.com
  $13,940,000.00    9.293333333%             LIBOR Lending Office
Same as Above                      

Regions Bank
1900 Fifth Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention: Kerri Raines
Telephone: 205-801-0621
Facsimile: 205-264-5456 

  $13,940,000.00    9.293333333%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 6 

 



 

Name and Address  Term Loan A
Commitment   Term Loan A
Commitment Percentage 

Citizens Bank, National Association f/k/a RBS Citizens, N.A.
1215 Superior Ave.
6th Floor M/C OHS-675
Cleveland, Ohio 44114
Attention: Ellen Pallotta
Telephone: 216-277-3346
Facsimile: 216-277-7106

  $12,300,000.00    8.200000000%             LIBOR Lending Office
Same as Above                       PNC Bank, National Association
75 5th Street, NW
Atlanta, Georgia 30308-1019
Attn: Brendon McGuire
  $12,300,000.00    8.200000000%             LIBOR Lending Office
Same as Above                       SunTrust Bank
303 Peachtree Street, N.E., Suite 2200
Atlanta, GA  30308
Attention: Francine Glandt
Office: 404-813-0612
Cell: 513-400-6538
Email: Francine.Glandt@SunTrust.com
  $12,290,000.00    8.193333333%             LIBOR Lending Office
Same as Above                      

Toronto Dominion (Texas) LLC
c/o Toronto Dominion Bank
31 West 52nd Street
New York, New York 10019-6101
Attention: Mark Narbey
Telephone: 212-827-7703
Facsimile:                                      

  $12,290,000.00    8.193333333%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 7 

 



 

Name and Address  Term Loan A
Commitment   Term Loan A
Commitment Percentage  Goldman Sachs Bank USA
200 West Street
New York, New York 10282
Attention: Michelle Latzoni
Telephone: 212-934-3921
Facsimile: 917-977-3966
  $9,020,000.00    6.013333333%             LIBOR Lending Office
Same as Above                      

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10017

Attention: Amrish Desai

Telephone: 212-622-8233 

  $9,020,000.00    6.013333333%             LIBOR Lending Office
Same as Above                      

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Attention: Steve Delany
Telephone: 443-627-4326
Facsimile: 212-404-9645 

  $6,560,000.00    4.373333333%             LIBOR Lending Office
Same as Above                       Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: David Bowman
Telephone: 205-803-4591
Facsimile: _______________
  $4,920,000.00    3.280000000%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 8 

 



 

Name and Address  Term Loan A
Commitment   Term Loan A
Commitment Percentage  CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
Attention: Kevin Oliver
Telephone: 303-740-6564
Facsimile: 303-740-4021
  $4,100,000.00    2.733333333%             LIBOR Lending Office
Same as Above                       Stifel Bank & Trust
501 North Broadway
St. Louis, Missouri  63102
Attention:  Suzanne Agin
Telephone:  314-342-2992
  $4,100,000.00    2.733333333%             LIBOR Lending Office
Same as Above                      

Jefferies Group LLC
101 Hudson Street, 11th Floor
Jersey City, New Jersey 07311
Attention: Mark Sahler
Telephone: 201-761-7623
Facsimile: 201-221-8067 

  $3,000,000.00    2.000000000%             LIBOR Lending Office
Same as Above                      

CrossFirst Bank

4707 W. 135th Street
Leawood, Kansas 66224
Attention: Tom Robinson
Telephone: 913-327-7973
Facsimile: 913-327-1214 

  $1,640,000.00    1.093333333%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 9 

 



 

Name and Address  Term Loan A
Commitment   Term Loan A
Commitment Percentage  UMB Bank, N.A.
4900 Main Street, Suite 150
Kansas City, Missouri 64112
Attention: Josh Fink
Telephone: 816-714-1781
Facsimile: 816-561-4088  $1,640,000.00    1.093333333%             LIBOR Lending
Office
Same as Above                       TOTAL  $150,000,000.00    100.0%

 

 SCHEDULE 1.1 – PAGE 10 

 

 

LENDERS AND COMMITMENTS

 

TERM LOAN B

 

Name and Address  Term Loan B
Commitment   Term Loan B
Commitment Percentage  KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997  $15,840,000.00    10.560000000%             LIBOR
Lending Office
Same as Above                       Bank of America, N.A.
IL4-135-06-11
135 S LaSalle Street
Chicago, IL 60603
Attn: Gary Katunas
Telephone: 312-904-8704
Email: gary.katunas@bankofamerica.com
  $15,840,000.00    10.560000000%             LIBOR Lending Office
Same as Above                      

Regions Bank
1900 Fifth Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention: Kerri Raines
Telephone: 205-801-0621
Facsimile: 205-264-5456

  $15,840,000.00    10.560000000%             LIBOR Lending Office
Same as Above                       SunTrust Bank
303 Peachtree Street, N.E., Suite 2200
Atlanta, GA  30308
Attention: Francine Glandt
Office: 404-813-0612
Cell: 513-400-6538
Email: Francine.Glandt@SunTrust.com
  $13,980,000.00    9.320000000%

 



 SCHEDULE 1.1 – PAGE 11 

 

 

Name and Address  Term Loan B
Commitment   Term Loan B
Commitment Percentage  LIBOR Lending Office
Same as Above                      

Toronto Dominion (Texas) LLC
c/o Toronto Dominion Bank
31 West 52nd Street
New York, New York 10019-6101
Attention: Mark Narbey
Telephone: 212-827-7703
Facsimile:                                      

  $13,980,000.00    9.320000000%             LIBOR Lending Office
Same as Above                      

Citizens Bank, National Association f/k/a RBS Citizens, N.A.
1215 Superior Ave.
6th Floor M/C OHS-675
Cleveland, Ohio 44114
Attention: Ellen Pallotta
Telephone: 216-277-3346
Facsimile: 216-277-7106 

  $13,970,000.00    9.313333333%             LIBOR Lending Office
Same as Above                       PNC Bank, National Association
75 5th Street, NW
Atlanta, Georgia 30308-1019
Attn: Brendon McGuire
  $13,970,000.00    9.313333333%             LIBOR Lending Office
Same as Above                       Goldman Sachs Bank USA
200 West Street
New York, New York 10282
Attention: Michelle Latzoni
Telephone: 212-934-3921
Facsimile: 917-977-3966
  $10,250,000.00    6.833333333%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 12 

 



 

Name and Address  Term Loan B
Commitment   Term Loan B
Commitment Percentage 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10017

Attention: Amrish Desai

Telephone: 212-622-8233

  $10,250,000.00    6.833333333%             LIBOR Lending Office
Same as Above                      

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Attention: Steve Delany
Telephone: 443-627-4326
Facsimile: 212-404-9645 

  $7,450,000.00    4.966666667%             LIBOR Lending Office
Same as Above                       Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: David Bowman
Telephone: 205-803-4591
Facsimile: _______________
  $5,590,000.00    3.726666667%             LIBOR Lending Office
Same as Above                       CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
Attention: Kevin Oliver
Telephone: 303-740-6564
Facsimile: 303-740-4021
  $4,660,000.00    3.106666667%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 13 

 

 

Name and Address  Term Loan B
Commitment   Term Loan B
Commitment Percentage  Stifel Bank & Trust
501 North Broadway
St. Louis, Missouri  63102
Attention:  Suzanne Agin
Telephone:  314-342-2992
  $4,660,000.00    3.106666667%             LIBOR Lending Office
Same as Above                      

CrossFirst Bank

4707 W. 135th Street
Leawood, Kansas 66224
Attention: Tom Robinson
Telephone: 913-327-7973
Facsimile: 913-327-1214 

  $1,860,000.00    1.240000000%             LIBOR Lending Office
Same as Above                       UMB Bank, N.A.
4900 Main Street, Suite 150
Kansas City, Missouri 64112
Attention: Josh Fink
Telephone: 816-714-1781
Facsimile: 816-561-4088  $1,860,000.00    1.240000000%             LIBOR Lending
Office
Same as Above                       TOTAL  $150,000,000.00    100.0%

 

 SCHEDULE 1.1 – PAGE 14 

 

 

LENDERS and COMMITMENTs

 

total term loan commitments

 

Name and Address  Total Term Loan
Commitment   Total Term Loan
Commitment Percentage  KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997  $29,780,000.00    9.926666667%             LIBOR
Lending Office
Same as Above                       Bank of America, N.A.
IL4-135-06-11
135 S LaSalle Street
Chicago, IL 60603
Attn: Gary Katunas
Telephone: 312-904-8704
Email: gary.katunas@bankofamerica.com
  $29,780,000.00    9.926666667%             LIBOR Lending Office
Same as Above                      

Regions Bank
1900 Fifth Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention: Kerri Raines
Telephone: 205-801-0621
Facsimile: 205-264-5456 

  $29,780,000.00    9.926666667%             LIBOR Lending Office
Same as Above                      

Citizens Bank, National Association f/k/a RBS Citizens, N.A.
1215 Superior Ave.
6th Floor M/C OHS-675
Cleveland, Ohio 44114
Attention: Ellen Pallotta
Telephone: 216-277-3346
Facsimile: 216-277-7106 

  $26,270,000.00    8.756666667%

 



 SCHEDULE 1.1 – PAGE 15 

 

 

Name and Address  Total Term Loan
Commitment   Total Term Loan
Commitment Percentage  LIBOR Lending Office
Same as Above                       PNC Bank, National Association
75 5th Street, NW
Atlanta, Georgia 30308-1019
Attn: Brendon McGuire
  $26,270,000.00    8.756666667%             LIBOR Lending Office
Same as Above                       SunTrust Bank
303 Peachtree Street, N.E., Suite 2200
Atlanta, GA  30308
Attention: Francine Glandt
Office: 404-813-0612
Cell: 513-400-6538
Email: Francine.Glandt@SunTrust.com
  $26,270,000.00    8.756666667%             LIBOR Lending Office
Same as Above                      

Toronto Dominion (Texas) LLC
c/o Toronto Dominion Bank
31 West 52nd Street
New York, New York 10019-6101
Attention: Mark Narbey
Telephone: 212-827-7703
Facsimile:                                     

  $26,270,000.00    8.756666667%             LIBOR Lending Office
Same as Above                       Goldman Sachs Bank USA
200 West Street
New York, New York 10282
Attention: Michelle Latzoni
Telephone: 212-934-3921
Facsimile: 917-977-3966
  $19,270,000.00    6.423333333%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 16 

 



 

Name and Address  Total Term Loan
Commitment   Total Term Loan
Commitment Percentage 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10017

Attention: Amrish Desai

Telephone: 212-622-8233 

  $19,270,000.00    6.423333333%             LIBOR Lending Office
Same as Above                       Deutsche Bank AG New York Branch
200 Crescent Court, Suite 500
Dallas, Texas 75201
Attention: Patrick Allen
Telephone: 214-740-7919
Facsimile: 214-740-7910
  $15,000,000.00    5.000000000%             LIBOR Lending Office
Same as Above                      

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Attention: Steve Delany
Telephone: 443-627-4326
Facsimile: 212-404-9645 

  $14,010,000.00    4.670000000%             LIBOR Lending Office
Same as Above                       Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: David Bowman
Telephone: 205-803-4591
Facsimile: _______________
  $10,510,000.00    3.503333333%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 17 

 

 

Name and Address  Total Term Loan
Commitment   Total Term Loan
Commitment Percentage  CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
Attention: Kevin Oliver
Telephone: 303-740-6564
Facsimile: 303-740-4021
  $8,760,000.00    2.920000000%             LIBOR Lending Office
Same as Above                       Stifel Bank & Trust
501 North Broadway
St. Louis, Missouri  63102
Attention:  Suzanne Agin
Telephone:  314-342-2992
  $8,760,000.00    2.920000000%             LIBOR Lending Office
Same as Above                      

CrossFirst Bank

4707 W. 135th Street
Leawood, Kansas 66224
Attention: Tom Robinson
Telephone: 913-327-7973
Facsimile: 913-327-1214 

  $3,500,000.00    1.166666667%             LIBOR Lending Office
Same as Above                       UMB Bank, N.A.
4900 Main Street, Suite 150
Kansas City, Missouri 64112
Attention: Josh Fink
Telephone: 816-714-1781
Facsimile: 816-561-4088  $3,500,000.00    1.166666667%             LIBOR Lending
Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 18 

 

 

Name and Address  Total Term Loan
Commitment   Total Term Loan
Commitment Percentage 

Jefferies Group LLC
101 Hudson Street, 11th Floor
Jersey City, New Jersey 07311
Attention: Mark Sahler
Telephone: 201-761-7623
Facsimile: 201-221-8067 

  $3,000,000.00    2.000000000%             LIBOR Lending Office
Same as Above                       TOTAL  $300,000,000.00    100.0%

 

 SCHEDULE 1.1 – PAGE 19 

 

 

LENDERS AND COMMITMENTS

 

total commitments

 

Name and Address  Total Commitment   Total Commitment
Percentage  KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997  $85,000,000.00    9.444444444%             LIBOR
Lending Office
Same as Above                       Bank of America, N.A.
IL4-135-06-11
135 S LaSalle Street
Chicago, IL 60603
Attn: Gary Katunas
Telephone: 312-904-8704
Email: gary.katunas@bankofamerica.com
  $85,000,000.00    9.444444444%             LIBOR Lending Office
Same as Above                      

Regions Bank
1900 Fifth Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention: Kerri Raines
Telephone: 205-801-0621
Facsimile: 205-264-5456 

  $85,000,000.00    9.444444444%             LIBOR Lending Office
Same as Above                      

Citizens Bank, National Association f/k/a RBS Citizens, N.A.
1215 Superior Ave.
6th Floor M/C OHS-675
Cleveland, Ohio 44114
Attention: Ellen Pallotta
Telephone: 216-277-3346
Facsimile: 216-277-7106 

  $75,000,000.00    8.333333333%

 



 SCHEDULE 1.1 – PAGE 20 

 

 

Name and Address  Total Commitment   Total Commitment
Percentage  LIBOR Lending Office
Same as Above                       Deutsche Bank AG New York Branch
200 Crescent Court, Suite 500
Dallas, Texas 75201
Attention: Patrick Allen
Telephone: 214-740-7919
Facsimile: 214-740-7910
  $75,000,000.00    8.333333333%             LIBOR Lending Office
Same as Above                       PNC Bank, National Association
75 5th Street, NW
Atlanta, Georgia 30308-1019
Attn: Brendon McGuire
  $75,000,000.00    8.333333333%             LIBOR Lending Office
Same as Above                       SunTrust Bank
303 Peachtree Street, N.E., Suite 2200
Atlanta, GA  30308
Attention: Francine Glandt
Office: 404-813-0612
Cell: 513-400-6538
Email: Francine.Glandt@SunTrust.com
  $75,000,000.00    8.333333333%             LIBOR Lending Office
Same as Above                      

Toronto Dominion (Texas) LLC
c/o Toronto Dominion Bank
31 West 52nd Street
New York, New York 10019-6101
Attention: Mark Narbey
Telephone: 212-827-7703
Facsimile:                                    

  $75,000,000.00    8.333333333%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 21 

 

 

Name and Address  Total Commitment   Total Commitment
Percentage  Goldman Sachs Bank USA
200 West Street
New York, New York 10282
Attention: Michelle Latzoni
Telephone: 212-934-3921
Facsimile: 917-977-3966
  $55,000,000.00    6.111111111%             LIBOR Lending Office
Same as Above                      

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10017

Attention: Amrish Desai

Telephone: 212-622-8233 

  $55,000,000.00    6.111111111%             LIBOR Lending Office
Same as Above                       Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: David Bowman
Telephone: 205-803-4591
Facsimile: _______________
  $30,000,000.00    3.333333333%             LIBOR Lending Office
Same as Above                       CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
Attention: Kevin Oliver
Telephone: 303-740-6564
Facsimile: 303-740-4021
  $25,000,000.00    2.777777778%             LIBOR Lending Office
Same as Above          



 

 SCHEDULE 1.1 – PAGE 22 

 

 

Name and Address  Total Commitment   Total Commitment
Percentage  Stifel Bank & Trust
501 North Broadway
St. Louis, Missouri  63102
Attention:  Suzanne Agin
Telephone:  314-342-2992
  $25,000,000.00    2.777777778%             LIBOR Lending Office
Same as Above                      

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Attention: Steve Delany
Telephone: 443-627-4326
Facsimile: 212-404-9645 

  $22,500,000.00    2.500000000%             LIBOR Lending Office
Same as Above                      

Jefferies Group LLC
101 Hudson Street, 11th Floor
Jersey City, New Jersey 07311
Attention: Mark Sahler
Telephone: 201-761-7623
Facsimile: 201-221-8067 

  $20,000,000.00    2.222222222%             LIBOR Lending Office
Same as Above                      

Morgan Stanley Bank, N.A.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Attention: Steve Delany
Telephone: 443-627-4326
Facsimile: 212-404-9645 

  $17,500,000.00    1.944444444%             LIBOR Lending Office
Same as Above          

 



 SCHEDULE 1.1 – PAGE 23 

 



 

Name and Address  Total Commitment   Total Commitment
Percentage 

CrossFirst Bank

4707 W. 135th Street
Leawood, Kansas 66224
Attention: Tom Robinson
Telephone: 913-327-7973
Facsimile: 913-327-1214 

  $10,000,000.00    1.111111111%             LIBOR Lending Office
Same as Above                       UMB Bank, N.A.
4900 Main Street, Suite 150
Kansas City, Missouri 64112
Attention: Josh Fink
Telephone: 816-714-1781
Facsimile: 816-561-4088  $10,000,000.00    1.111111111%             LIBOR
Lending Office
Same as Above                       TOTAL  $900,000,000.00    100.0%

 

 SCHEDULE 1.1 – PAGE 24 

 

 

TABLE OF CONTENTS

 

      Page         §1. DEFINITIONS AND RULES OF INTERPRETATION 2           §1.1
Definitions 2           §1.2 Rules of Interpretation 40         §2. THE CREDIT
FACILITY 42           §2.1 Revolving Credit Loans 42           §2.2 Commitment
to Lend Term Loan 43           §2.3 Facility Unused Fee 43           §2.4
Reduction and Termination of the Revolving Credit Commitments 44           §2.5
Swing Loan Commitment 44           §2.6 Interest on Loans 47           §2.7
Requests for Revolving Credit Loans 48           §2.8 Funds for Loans 48        
  §2.9 Use of Proceeds 49           §2.10 Letters of Credit 49           §2.11
Increase in Total Commitment 53           §2.12 Cash Collateral 56          
§2.13 Termination of Agreement 57           §2.14 Defaulting Lenders 58        
  §2.15 Extension of Revolving Credit Maturity Date 61         §3. REPAYMENT OF
THE LOANS 62           §3.1 Stated Maturity 62           §3.2 Mandatory
Prepayments 63           §3.3 Optional Prepayments 63           §3.4 Partial
Prepayments 64           §3.5 [Intentionally Omitted.] 64           §3.6 Effect
of Prepayments 64         §4. CERTAIN GENERAL PROVISIONS 64           §4.1
Conversion Options 64           §4.2 Fees 65           §4.3 Agent Fee 65        
  §4.4 Funds for Payments 65

 

 i 

 

 

  §4.5 Computations 67           §4.6 Suspension of LIBOR Rate Loans 67        
  §4.7 Illegality 68           §4.8 Additional Interest 68           §4.9
Additional Costs, Etc. 68           §4.10 Capital Adequacy 70           §4.11
Breakage Costs 70           §4.12 Default Interest 70           §4.13
Certificate 71           §4.14 Limitation on Interest 71           §4.15 Certain
Provisions Relating to Increased Costs and Non-Funding Lenders 72         §5.
UNENCUMBERED ASSET POOL 72           §5.1 Unsecured Obligations 72          
§5.2 Initial Unencumbered Asset Pool 72           §5.3 Additional Subsidiary
Guarantors 73           §5.4 Removal of Real Estate from the Unencumbered Asset
Pool 73           §5.5 Release of Certain Guarantors 74         §6.
REPRESENTATIONS AND WARRANTIES 74           §6.1 Corporate Authority, Etc. 74  
        §6.2 Governmental Approvals 75           §6.3 Title to Properties 75    
      §6.4 Financial Statements 75           §6.5 No Material Changes 76        
  §6.6 Franchises, Patents, Copyrights, Etc. 76           §6.7 Litigation 76    
      §6.8 No Material Adverse Contracts, Etc. 76           §6.9 Compliance with
Other Instruments, Laws, Etc. 76           §6.10 Tax Status 77           §6.11
No Event of Default 77           §6.12 Investment Company Act 77           §6.13
Absence of UCC Financing Statements, Etc. 77           §6.14 [Intentionally
Omitted.] 77           §6.15 Certain Transactions 78

 

 ii 

 

 

  §6.16 Employee Benefit Plans 78           §6.17 Disclosure 78           §6.18
Trade Name; Place of Business 79           §6.19 Regulations T, U and X 79      
    §6.20 Environmental Compliance 79           §6.21 Subsidiaries;
Organizational Structure 81           §6.22 Leases 82           §6.23 Property
82           §6.24 Brokers 83           §6.25 Other Debt 83           §6.26
Solvency 83           §6.27 No Bankruptcy Filing 83           §6.28 No
Fraudulent Intent 84           §6.29 Transaction in Best Interests of the
Borrower; Consideration 84           §6.30 OFAC 84           §6.31 Metro Ground
Lease 84           §6.32 Other Ground Leases 85           §6.33 [Intentionally
Omitted.] 86           §6.34 Eligible Real Estate Requirements 86         §7.
AFFIRMATIVE COVENANTS 86           §7.1 Punctual Payment 87           §7.2
Maintenance of Office 87           §7.3 Records and Accounts 87           §7.4
Financial Statements, Certificates and Information 87           §7.5 Notices 91
          §7.6 Existence; Maintenance of Properties 93           §7.7 Insurance
93           §7.8 Taxes 94           §7.9 Inspection of Properties and Books 94
          §7.10 Compliance with Laws, Contracts, Licenses, and Permits 94      
    §7.11 Further Assurances 95           §7.12 Covenants Regarding REIT 95    
      §7.13 [Intentionally Omitted.] 96

 

 iii 

 

 

  §7.14 Business Operations 96           §7.15 [Intentionally Omitted.] 96      
    §7.16 Ownership of Real Estate 96           §7.17 Distributions of Income to
Borrower 96           §7.18 Unencumbered Asset Pool Properties 96          
§7.19 Plan Assets 98           §7.20 Sanctions Laws and Regulations 99          
§7.21 [Intentionally Omitted.] 99           §7.22 Power Generators 99        
§8. NEGATIVE COVENANTS 99           §8.1 Restrictions on Indebtedness 99        
  §8.2 Restrictions on Liens, Etc. 101           §8.3 Restrictions on
Investments 102           §8.4 Merger, Consolidation 104           §8.5 Sale and
Leaseback 104           §8.6 Compliance with Environmental Laws 104          
§8.7 Distributions 106           §8.8 Asset Sales 107           §8.9
Cross-Collateralization 107           §8.10 Restriction on Prepayment of
Indebtedness 107           §8.11 Zoning and Contract Changes and Compliance 107
          §8.12 Derivatives Contracts 108           §8.13 Transactions with
Affiliates 108           §8.14 Equity Pledges 108           §8.15 Management
Fees 108           §8.16 [Intentionally Omitted.] 108           §8.17
[Intentionally Omitted.] 108           §8.18 Tax Driven Lease Transactions 108  
        §8.19 Subordinate Debt 109           §8.20 Other Unsecured Debt
Restrictions 109         §9. FINANCIAL COVENANTS 109           §9.1 Unencumbered
Asset Pool Availability 109           §9.2 [Intentionally Omitted.] 109

 

 iv 

 

 

  §9.3 Adjusted Consolidated EBITDA to Consolidated Fixed Charges 109          
§9.4 Consolidated Total Indebtedness to Gross Asset Value 109           §9.5
Minimum Consolidated Tangible Net Worth 109         §10. CLOSING CONDITIONS 110
          §10.1 Loan Documents 110           §10.2 Certified Copies of
Organizational Documents 110           §10.3 Resolutions 110           §10.4
Incumbency Certificate; Authorized Signers 110           §10.5 Opinion of
Counsel 110           §10.6 Payment of Fees 111           §10.7 Performance; No
Default 111           §10.8 Representations and Warranties 111           §10.9
Proceedings and Documents 111           §10.10 Eligible Real Estate
Qualification Documents 111           §10.11 Compliance Certificate 111        
  §10.12 Consents 111           §10.13 Contribution Agreement 111          
§10.14 Regions Credit Agreement 111           §10.15 Bond Subordination and
Standstill Agreement 112           §10.16 Other 112         §11. CONDITIONS TO
ALL BORROWINGS 112           §11.1 Prior Conditions Satisfied 112          
§11.2 Representations True; No Default 112           §11.3 Borrowing Documents
112         §12. EVENTS OF DEFAULT; ACCELERATION; ETC. 112           §12.1
Events of Default and Acceleration 112           §12.2 Certain Cure Periods;
Limitation of Cure Periods 116           §12.3 Termination of Commitments 116  
        §12.4 Remedies 117           §12.5 Distribution of Proceeds 117        
§13. SETOFF 118         §14. THE AGENT 119           §14.1 Authorization 119

 

 v 

 

 

  §14.2 Employees and Agents 119           §14.3 No Liability 119          
§14.4 No Representations 120           §14.5 Payments 120           §14.6
Holders of Notes 120           §14.7 Indemnity 121           §14.8 Agent as
Lender 121           §14.9 Resignation 121           §14.10 Duties in the Case
of Enforcement 122           §14.11 Bankruptcy 122           §14.12
[Intentionally Omitted.] 122           §14.13 Reliance by Agent 122          
§14.14 Approvals 123           §14.15 Borrower Not Beneficiary 124          
§14.16 [Intentionally Omitted.] 124           §14.17 Bond Subordination and
Standstill Agreement 124           §14.18 Reliance on Hedge Provider 125        
§15. EXPENSES 125       §16. INDEMNIFICATION 126       §17. SURVIVAL OF
COVENANTS, ETC. 127       §18. ASSIGNMENT AND PARTICIPATION 128           §18.1
Conditions to Assignment by Lenders 128           §18.2 Register 128          
§18.3 New Notes 129           §18.4 Participations 129           §18.5 Pledge by
Lender 130           §18.6 No Assignment by the Borrower or the Guarantors 130  
        §18.7 Disclosure 130           §18.8 Amendments to Loan Documents 131  
        §18.9 Mandatory Assignment 131           §18.10 Titled Agents 132      
  §19. NOTICES 132         §20. RELATIONSHIP 134

 

 vi 

 

 

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE 135       §22. HEADINGS
135       §23. COUNTERPARTS 135       §24. ENTIRE AGREEMENT, ETC. 136       §25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS 136       §26. DEALINGS WITH THE
BORROWER AND THE GUARANTORS 136       §27. CONSENTS, AMENDMENTS, WAIVERS, ETC.
137       §28. SEVERABILITY 138       §29. TIME OF THE ESSENCE 139       §30. NO
UNWRITTEN AGREEMENTS 139       §31. REPLACEMENT NOTES 139       §32. NO THIRD
PARTIES BENEFITED 139       §33. PATRIOT ACT 140       §34. INVESTOR GUARANTIES
140       §35. NON-RECOURSE TO REIT 140       TABLE OF CONTENTS i       Page i  

 

 vii 

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1 FORM OF REVOLVING CREDIT NOTE     Exhibit A-2 FORM OF SWING LOAN
NOTE     Exhibit A-3 FORM OF TERM LOAN A NOTE     Exhibit A-4 FORM OF TERM LOAN
B NOTE     Exhibit B [INTENTIONALLY OMITTED]     Exhibit C [INTENTIONALLY
OMITTED]     Exhibit D [INTENTIONALLY OMITTED]     Exhibit E-1 [INTENTIONALLY
OMITTED]     Exhibit E-2 FORM OF GUARANTOR JOINDER AGREEMENT     Exhibit F
[INTENTIONALLY OMITTED]     Exhibit G FORM OF REQUEST FOR LOAN     Exhibit H
FORM OF LETTER OF CREDIT REQUEST     Exhibit I FORM OF BORROWING BASE
CERTIFICATE     Exhibit J FORM OF COMPLIANCE CERTIFICATE     Exhibit K FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT     Exhibit L FORM OF CREDIT APPLICATION    
Schedule 1.1 LENDERS AND COMMITMENTS     Schedule 1.2 REAL ESTATE QUALIFICATION
DOCUMENTS     Schedule 1.3 DISCLOSED COMPETITOR     Schedule 1.4 REQUIRED
CONSENTS     Schedule 1.5 INITIAL SUBSIDIARY GUARANTORS     Schedule 1.6 INITIAL
UNENCUMBERED ASSET POOL PROPERTIES     Schedule 2.10 EXISTING LETTERS OF CREDIT
    Schedule 6.3 LIST OF ALL ENCUMBRANCES ON ASSETS

 

 viii 

 

 

Schedule 6.5 NO MATERIAL CHANGES     Schedule 6.7 PENDING LITIGATION    
Schedule 6.15 CERTAIN TRANSACTIONS     Schedule 6.18 TRADENAMES     Schedule
6.20(c) ENVIRONMENTAL RELEASES     Schedule 6.20(d) REQUIRED ENVIRONMENTAL
ACTIONS     Schedule 6.21(a) PARENT COMPANY SUBSIDIARIES     Schedule 6.21(b)
UNCONSOLIDATED AFFILIATES OF PARENT COMPANY AND ITS SUBSIDIARIES     Schedule
6.22 EXCEPTIONS TO RENT ROLL     Schedule 6.25 MATERIAL LOAN AGREEMENTS

 

 ix 

